UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6172 DREYFUS MUNICIPAL CASH MANAGEMENT PLUS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 1/31/09 FORM N-CSR Item 1. Reports to Stockholders. Contents The Funds Letter to Shareholders (Taxable) 3 Letter to Shareholders (Tax-Exempt) 5 Understanding Your Funds Expenses 7 Comparing Your Funds Expenses With Those of Other Funds 9 Statements of Investments 11 Statements of Assets and Liabilities 69 Statements of Operations 72 Statements of Changes in Net Assets 75 Financial Highlights 81 Notes to Financial Statements 92 Report of Independent Registered Public Accounting Firm Important Tax Information Board Members Information Officers of the Funds For More Information Back cover The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Dreyfus Cash Management Funds The Funds LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the annual report for Dreyfus Cash Management Funds (Taxable). For the 12-month period ended January 31, 2009, the six Dreyfus Cash Management Funds (Taxable) listed below produced the following yields and effective yields. Effective Yield (%) Yield (%) Dreyfus Cash Management Institutional Shares 2.61 2.64 Investor Shares 2.36 2.39 Administrative Shares 2.51 2.54 Participant Shares 2.21 2.24 Agency Shares 2.55 2.58 Dreyfus Cash Management Plus, Inc. Institutional Shares 2.62 2.65 Investor Shares 2.37 2.39 Administrative Shares 2.52 2.54 Participant Shares 2.22 2.24 Service Shares 2.12 2.14 Select Shares 1.82 1.84 Agency Shares 2.56 2.59 Dreyfus Government Cash Management Institutional Shares 1.99 2.00 Investor Shares 1.74 1.75 Administrative Shares 1.89 1.90 Participant Shares 1.59 1.60 Agency Shares 1.93 1.95 Dreyfus Government Prime Cash Management Institutional Shares 1.89 1.90 Investor Shares 1.64 1.65 Administrative Shares 1.79 1.80 Participant Shares 1.49 1.50 Agency Shares 1.83 1.84 Dreyfus Treasury & Agency Cash Management Institutional Shares 1.26 1.27 Investor Shares 1.03 1.03 Administrative Shares 1.16 1.17 Participant Shares 0.92 0.93 Service Shares 0.86 0.86 Select Shares 0.66 0.66 Agency Shares 1.20 1.21 Premier Shares 0.99 0.99 Dreyfus Treasury Prime Cash Management Institutional Shares 1.23 1.24 Investor Shares 1.00 1.01 Administrative Shares 1.14 1.14 Participant Shares 0.88 0.88 Agency Shares 1.17 1.18 Interest Rates Fell as U.S. Economy Struggled Slumping U.S. housing markets, sluggish consumer spending, resurgent energy prices and the first report of monthly job losses in four years already had produced a weaker U.S. economy by the start of the reporting period. As a result, the Federal Reserve Board (the Fed) had reduced the overnight federal funds rate from 5.25% in September 2007 to 3.00% at the end of January 2008. In addition, Congress enacted an economic stimulus package just days before the reporting period began. Additional evidence of economic weakness mounted in February, and the credit crisis intensified as institutional investors de-levered their portfolios to raise cash for margin calls and redemption requests. In March, the Fed participated in the rescue of investment bank Bear Stearns and made funds available to Wall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. Meanwhile, unemployment continued to rise, and the first quarter of the year ended with an annualized GDP growth rate of 0.90%. After a brief market rally in the spring, reports of additional write-downs by major banks in June sparked renewed volatility in the stock and bond markets. However, a surge in exports boosted the economic growth rate to 2.80% in the second quarter. The bad news continued to mount over the summer, including greater-than-expected losses by mortgage agencies Fannie Mae and Freddie Mac in July and another jump in the unemployment rate in August. September ranked as one of the most challenging months in memory, as financial institutions found themselves unable to obtain short-term funding for their operations. In the ensuing tumult, the U.S. government effectively nationalized Fannie Mae, Freddie Mac and insurer AIG; Lehman Brothers filed for bankruptcy; Washington Mutual was seized by regulators; and Merrill Lynch and Wachovia were sold to former rivals. The U.S. Treasury Department proposed and Congress passed the $700 billionTroubled Assets Relief The Funds 3 LETTER TO SHAREHOLDERS (continued) Program (TARP) to shore up the nations banking system. It later was announced that U.S. GDP contracted by a 0.50% annualized rate in the third quarter. Money Markets Suffered in the Financial Crisis Money market funds were not immune to the financial crisis. The Lehman Brothers bankruptcy led to challenging liquidity conditions in the commercial paper market. In an effort to curtail diminishing confidence and help restore liquidity and stability to the financial system, the Department of Treasury initiated several measures including the Temporary Guarantee Program for Money Market Funds. Consequently, the commercial paper market began to stabilize, as evidenced by rising trading activity. In October, the Fed and other central banks around the world implemented a coordinated rate cut to combat spreading global economic weakness. Nonetheless, the economic downturn gained momentum, and retailers suffered through their worst holiday season in many years. Meanwhile, the National Bureau of Economic Research officially declared in November that the U.S. economy has been in a recession since late 2007, a pronouncement that appeared to be confirmed by more job losses and another rise in the unemployment rate in December to 7.20%, its highest level since 1993. All told, the U.S. economy shed 2.60 million jobs in 2008. The Fed followed up with additional interest-rate reductions, and the target for the federal funds rate ended 2008 between 0% and 0.25%, a record low. It later was announced that GDP contracted by 6.20% in the fourth quarter, contributing to a 1.10% growth rate for 2008 overall. Disappointing economic news continued to constrain investor sentiment in January, as the unemployment rate soared to 7.60% and the National Association of Realtors reported that the median sales price of single-family homes in December had fallen 12% compared to one year earlier, the most on record. Maintaining a Focus on Quality For most of the reporting period, we maintained the funds weighted average maturities in positions we considered longer than industry averages. Septembers developments constrained our ability to find longer-dated money market instruments at reasonable prices, and we shifted the funds focus to instruments with overnight maturities. We subsequently have maintained the funds weighted average maturities in a range that is roughly in line with industry averages. Despite a massive stimulus package from the Obama Administration and new measures designed to address the banking crisis, we currently expect reduced liquidity and tighter loan standards to dampen economic growth over the foreseeable future. Therefore, we intend to maintain the funds conservative credit posture and focus on liquidity. An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, the Dreyfus Treasury & Agency Cash Management Funds Investor, Participant, Service, Select and Premier Shares yields would have been 1.01%, 0.84%, 0.81%, 0.52% and 0.94%, respectively, and the effective yields would have been 1.02%, 0.84%, 0.81%, 0.52% and 0.94%, respectively. Also, had these expenses not been absorbed, the Dreyfus Treasury Prime Cash Management Funds Investor, Administrative and Participant Shares yields would have been 0.98%, 1.13% and 0.79%, respectively, and the effective yields would have been 0.98%, 1.14% and 0.79%, respectively. 4 LETTER TO SHAREHOLDERS Dear Shareholder: We are pleased to present the annual report for Dreyfus Cash Management Funds (Tax Exempt). For the 12-month period ended January 31, 2009, the five tax-exempt money market portfolios that comprise Dreyfus Cash Management Funds (Tax Exempt) produced the following yields and effective yields: Effective Yield (%) Yield (%) Dreyfus Municipal Cash Management Plus Institutional Shares 2.14 2.16 Investor Shares 1.89 1.91 Administrative Shares 2.04 2.06 Participant Shares 1.74 1.75 Agency Shares 2.08 2.10 Dreyfus New York Municipal Cash Management Institutional Shares 1.97 1.99 Investor Shares 1.72 1.73 Administrative Shares 1.87 1.88 Participant Shares 1.57 1.58 Agency Shares 1.91 1.93 Dreyfus Tax Exempt Cash Management Institutional Shares 2.08 2.10 Investor Shares 1.84 1.85 Administrative Shares 1.98 2.00 Participant Shares 1.69 1.70 Agency Shares 2.02 2.04 Dreyfus California AMT-Free Municipal Cash Management Institutional Shares 1.86 1.88 Investor Shares 1.61 1.62 Administrative Shares 1.76 1.77 Participant Shares 1.46 1.47 Agency Shares 1.80 1.82 Dreyfus New York AMT-Free Municipal Cash Management  Institutional Shares 0.69 0.70 Investor Shares 0.44 0.45 Administrative Shares 0.60 0.60 Participant Shares 0.30 0.30 Classic Shares 0.21 0.21  The Fund changed its fiscal year-end from December 31 to January 31. Yields represent period from December 31, 2008, through January 31, 2009. Economic Slump and Financial Crisis Roiled Financial Markets Economic conditions already had begun to deteriorate by the start of the reporting period as a result of weak ness in U.S. housing markets, rising unemployment and declining consumer confidence. In response, the Federal Reserve Board (the Fed) had implemented several reductions in the overnight federal funds rate, which had fallen from a cyclical peak of 5.25% to 3.00% by the start of the reporting period. Despite these aggressive shifts in monetary policy, a credit crisis that had originated in the sub-prime mortgage market gathered steam during February 2008. Institutional investors continued to de-lever their portfolios, selling their more liquid and credit-worthy holdings, including tax-exempt securities, to meet margin calls. In March, the Fed participated in the rescue of investment bank Bear Stearns and made funds available to Wall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. These moves sparked a brief market rally in the spring. However, additional job losses and reports of more write-downs by major banks led to renewed volatility in the stock and bond markets in June.The bad news continued to mount over the summer, including greater-than-expected losses by mortgage agencies Fannie Mae and Freddie Mac in July and another jump in the unemployment rate in August. September ranked as one of the most challenging months in memory, as financial institutions found themselves unable to obtain short-term funding for their operations. In the ensuing tumult, the U.S. government effectively nationalized Fannie Mae, Freddie Mac and insurer AIG; Lehman Brothers filed for bankruptcy; Washington Mutual was seized by regulators; and Merrill Lynch and Wachovia were sold to former rivals. The U.S. Treasury Department proposed and Congress passed the $700 billionTroubled Assets Relief Program (TARP) to shore up the nations banking system.The Fed also intervened with massive injections of liquidity and additional rate cuts, which drove its target for the federal funds rate to a record low of 0% to 0.25% by the end of 2008. The Funds 5 LETTER TO SHAREHOLDERS (continued) Municipal Issuers Face Revenue Shortfalls The tax-exempt money markets were not immune to the financial crisis, as credit concerns caused dislocations among short-term money market instruments, including tax-exempt variable rate demand notes (VRDNs), and a surge in redemptions from some funds.These developments pushed yields ofVRDNs to unusually elevated levels. In an effort to restore stability to the financial system, the U.S. Department of the Treasury initiated several remedial measures, including the Temporary Guarantee Program for Money Market Funds. These measures calmed investors to a degree, and liquidity and yields amongVRDNs soon returned to normalized levels. During this period there was no disruption in the liquidity of theVRDN sector. Throughout the reporting period, states and municipalities faced mounting credit pressures due to weak housing markets, rising unemployment, reduced sales and income tax collections and intensifying demands on social services programs. New York was particularly hard-hit by the turmoil on Wall Street, and California received a credit rating downgrade later in the reporting period as it struggled to bridge a massive budget deficit. Focusing on Credit Quality and Liquidity In this volatile environment, the funds invested exclusively in direct, high-quality municipal obligations that have been independently approved by our credit analysts. In light of the issues confronting the market, we maintained a conservative credit selection strategy, including increased credit surveillance of each funds holdings. Early in the reporting period, we set the funds weighted average maturities in ranges that were longer than industry averages in order to capture higher yields for as long as we deemed practical while interest rates fell. However, we later shortened the funds weighted average maturities to weather the dislocations caused by the financial crisis. This enabled us to take greater advantage of the outsized yields offered by VRDNs at the time. We subsequently retained the funds short weighted average maturities to maintain ready liquidity, but this position has had relatively little impact on the funds yields due to meager yield differences along the municipal money markets maturity range. We expect the supply of newly issued municipal notes to increase in coming months due to greater borrowing needs among states and municipalities, which may be met by robust investor demand as municipal yields remain attractive compared to yields of U.S. Treasury bills. Still, we intend to maintain a conservative credit selection strategy and short weighted average maturities until we are confident that the crisis has passed. An investment in each fund is not insured or guaranteed by the FDIC or any other government agency. Although each fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. For the national funds, income may be subject to state and local taxes. For the NewYork fund, income may be subject to state and local taxes for out- of-state residents. For each fund, some income may be subject to the federal alternative minimum tax (AMT). 2 Yields provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking, which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, the Dreyfus California AMT-Free Municipal Cash Management Funds Institutional, Investor, Administrative, Participant and Agency Shares yields would have been 1.81%, 1.56%, 1.71%, 1.41% and 1.75%, respectively, and the effective yields would have been 1.83%, 1.57%, 1.72%, 1.42% and 1.76%, respectively. Also, had these expenses not been absorbed, the Dreyfus NewYork AMT-Free Municipal Cash Management Funds Classic Shares yield would have been 0.20% and the effective yield would have been 0.20%. 6 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from August 1,2008 to January 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended January 31, 2009 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000  $ 1.16 $ 2.43 $ 1.62 $ 3.18   $ 1.47   Ending value (after expenses) $1,011.20 $1,009.90 $1,010.70 $1,009.10   $1,010.90   Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000  $ 1.21 $ 2.53 $ 1.72 $ 3.28 $ 3.74 $ 5.30 $ 1.31   Ending value (after expenses) $1,011.00 $1,009.70 $1,010.40 $1,008.90 $1,008.40 $1,006.90 $1,010.70   Dreyfus Government Cash Management Expenses paid per $1,000  $ 1.16 $ 2.37 $ 1.61 $ 3.12   $ 1.36   Ending value (after expenses) $1,006.90 $1,005.60 $1,006.40 $1,004.90   $1,006.70   Dreyfus Government Prime Cash Management Expenses paid per $1,000  $ 1.16 $ 2.42 $ 1.66 $ 3.12   $ 1.41   Ending value (after expenses) $1,006.60 $1,005.40 $1,006.10 $1,004.60   $1,006.30   Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000  $ 1.16 $ 2.21 $ 1.61 $ 2.52 $ 2.97 $ 3.27 $ 1.46 $ 2.37  Ending value (after expenses) $1,003.50 $1,002.40 $1,002.90 $1,002.10 $1,001.90 $1,001.40 $1,003.10 $1,002.20  Dreyfus Treasury Prime Cash Management Expenses paid per $1,000  $ 1.11 $ 2.16 $ 1.61 $ 2.57   $ 1.41   Ending value (after expenses) $1,003.70 $1,002.60 $1,003.20 $1,002.20   $1,003.40   Dreyfus Municipal Cash Management Plus Expenses paid per $1,000  $ 1.16 $ 2.42 $ 1.67 $ 3.18   $ 1.47   Ending value (after expenses) $1,010.30 $1,009.10 $1,009.80 $1,008.30   $1,010.00   The Funds 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming actual returns for the six months ended January 31, 2009 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus New York Municipal Cash Management Expenses paid per $1,000  $ 1.16 $ 2.42 $ 1.67 $ 3.18   $ 1.46   Ending value (after expenses) $1,009.70 $1,008.40 $1,009.10 $1,007.60   $1,009.30   Dreyfus Tax Exempt Cash Management Expenses paid per $1,000  $ 1.16 $ 2.42 $ 1.67 $ 3.18   $ 1.47   Ending value (after expenses) $1,010.10 $1,008.80 $1,009.60 $1,008.10   $1,009.80   Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000  $ .96 $ 2.22 $ 1.46 $ 2.98   $ 1.26   Ending value (after expenses) $1,008.90 $1,007.60 $1,008.40 $1,006.90   $1,008.60   Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.21 $ 2.47 $ 1.31 $ 2.47     $ 3.68 Ending value (after expenses) $1,009.00 $1,007.70 $1,006.70 $1,005.50     $1,006.50  Expenses are equal to Dreyfus Cash Managements annualized expense ratio of .23% for Institutional Shares, .48% for Investor Shares, .32% for Administrative Shares, .63% for Participant Shares and .29% for Agency Shares, Dreyfus Cash Management Plus, Inc 24% for Institutional Shares, .50% for Investor Shares, .34% for Administrative Shares, .65% for Participant Shares, .74% for Service Shares, 1.05% for Select Shares and .26% for Agency Shares, Dreyfus Government Cash Management .23% for Institutional Shares, .47% for Investor Shares, .32% for Administrative Shares, .62% for Participant Shares and .27% for Agency Shares, Dreyfus Government Prime Cash Management .23% for Institutional Shares, .48% for Investor Shares, .33% for Administrative Shares, .62% for Participant Shares and .28% for Agency Shares, Dreyfus Treasury & Agency Cash Management .23% for Institutional Shares, .44% for Investor Shares, .32% for Administrative Shares, .50% for Participant Shares, .59% for Service Shares, .65% for Select Shares, .29% for Agency Shares and .47% for Premier Shares, Dreyfus Treasury Prime Cash Management .22% for Institutional Shares, .43% for Investor Shares, .32% for Administrative Shares, .51% for Participant Shares and .28% for Agency Shares, Dreyfus Municipal Cash Management Plus .23% for Institutional Shares, .48% for Investor Shares, .33% for Administrative Shares, .63% for Participant Shares and .29% for Agency Shares, Dreyfus NewYork Municipal Cash Management .23% for Institutional Shares, .48% for Investor Shares, .33% for Administrative Shares, .63% for Participant Shares and .29% for Agency Shares, Dreyfus Tax Exempt Cash Management .23% for Institutional Shares, .48% for Investor Shares, .33% for Administrative Shares, .63% for Participant Shares and .29% for Agency Shares, Dreyfus California AMT-Free Municipal Cash Management .19% for Institutional Shares, .44% for Investor Shares, .29% for Administrative Shares, .59% for Participant Shares and .25% for Agency Shares; multiplied by the respective fundís average account value over the period, multiplied by 184/366 (to reflect the one-half year period), for Dreyfus NewYork AMT-Free Municipal Cash Management expense ratio is .24% for Institutional Shares, .49% for Investor Shares, .73% for Classic Shares, multiplied by the average account value over the period, multiplied by184/366 (to reflect the one-half year period) and .34% for Administrative Shares and .64% for Participant Shares multiplied by the average account value over the period, multiplied by 141/366 (to reflect the actual days in the period). 8 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended January 31, 2009 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus Cash Management Expenses paid per $1,000  $ 1.17 $ 2.44 $ 1.63 $ 3.20   $ 1.48   Ending value (after expenses) $1,023.98 $1,022.72 $1,023.53 $1,021.97   $1,023.68   Dreyfus Cash Management Plus, Inc. Expenses paid per $1,000  $ 1.22 $ 2.54 $ 1.73 $ 3.30 $ 3.76 $ 5.33 $ 1.32   Ending value (after expenses) $1,023.93 $1,022.62 $1,023.43 $1,021.87 $1,021.42 $1,019.86 $1,023.83   Dreyfus Government Cash Management Expenses paid per $1,000  $ 1.17 $ 2.39 $ 1.63 $ 3.15   $ 1.37   Ending value (after expenses) $1,023.98 $1,022.77 $1,023.53 $1,022.02   $1,023.78   Dreyfus Government Prime Cash Management Expenses paid per $1,000  $ 1.17 $ 2.44 $ 1.68 $ 3.15   $ 1.42   Ending value (after expenses) $1,023.98 $1,022.72 $1,023.48 $1,022.02   $1,023.73   Dreyfus Treasury & Agency Cash Management Expenses paid per $1,000  $ 1.17 $ 2.24 $ 1.63 $ 2.54 $ 3.00 $ 3.30 $ 1.48 $ 2.39  Ending value (after expenses) $1,023.98 $1,022.92 $1,023.53 $1,022.62 $1,022.17 $1,021.87 $1,023.68 $1,022.77  Dreyfus Treasury Prime Cash Management Expenses paid per $1,000  $ 1.12 $ 2.19 $ 1.63 $ 2.59   $ 1.42   Ending value (after expenses) $1,024.03 $1,022.97 $1,023.53 $1,022.57   $1,023.73   Dreyfus Municipal Cash Management Plus Expenses paid per $1,000  $ 1.17 $ 2.44 $ 1.68 $ 3.20   $ 1.48   Ending value (after expenses) $1,023.98 $1,022.72 $1,023.48 $1,021.97   $1,023.68   The Funds 9 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) Expenses and Value of a $1,000 Investment (continued) assuming a hypothetical 5% annualized return for the six months ended January 31, 2009 Institutional Investor Administrative Participant Service Select Agency Premier Classic Dreyfus New York Municipal Cash Management Expenses paid per $1,000  $ 1.17 $ 2.44 $ 1.68 $ 3.20   $ 1.48   Ending value (after expenses) $1,023.98 $1,022.72 $1,023.48 $1,021.97   $1,023.68   Dreyfus Tax Exempt Cash Management Expenses paid per $1,000  $ 1.17 $ 2.44 $ 1.68 $ 3.20   $ 1.48   Ending value (after expenses) $1,023.98 $1,022.72 $1,023.48 $1,021.97   $1,023.68   Dreyfus California AMT-Free Municipal Cash Management Expenses paid per $1,000  $ .97 $ 2.24 $ 1.48 $ 3.00   $ 1.27   Ending value (after expenses) $1,024.18 $1,022.92 $1,023.68 $1,022.17   $1,023.88   Dreyfus New York AMT-Free Municipal Cash Management Expenses paid per $1,000  $ 1.22 $ 2.49 $ 1.73 $ 3.25     $ 3.71 Ending value (after expenses) $1,023.93 $1,022.67 $1,023.43 $1,021.92     $1,021.47  Expenses are equal to Dreyfus Cash Managements annualized expense ratio of .23% for Institutional Shares, .48% for Investor Shares, .32% for Administrative Shares, .63% for Participant Shares and .29% for Agency Shares, Dreyfus Cash Management Plus, Inc 24% for Institutional Shares, .50% for Investor Shares, .34% for Administrative Shares, .65% for Participant Shares, .74% for Service Shares, 1.05% for Select Shares and .26% for Agency Shares, Dreyfus Government Cash Management .23% for Institutional Shares, .47% for Investor Shares, .32% for Administrative Shares, .62% for Participant Shares and .27% for Agency Shares, Dreyfus Government Prime Cash Management .23% for Institutional Shares, .48% for Investor Shares, .33% for Administrative Shares, .62% for Participant Shares and .28% for Agency Shares, Dreyfus Treasury & Agency Cash Management .23% for Institutional Shares, .44% for Investor Shares, .32% for Administrative Shares, .50% for Participant Shares, .59% for Service Shares, .65% for Select Shares, .29% for Agency Shares and .47% for Premier Shares, Dreyfus Treasury Prime Cash Management .22% for Institutional Shares, .43% for Investor Shares, .32% for Administrative Shares, .51% for Participant Shares and .28% for Agency Shares, Dreyfus Municipal Cash Management Plus .23% for Institutional Shares, .48% for Investor Shares, .33% for Administrative Shares, .63% for Participant Shares and .29% for Agency Shares, Dreyfus NewYork Municipal Cash Management .23% for Institutional Shares, .48% for Investor Shares, .33% for Administrative Shares, .63% for Participant Shares and .29% for Agency Shares, Dreyfus Tax Exempt Cash Management .23% for Institutional Shares, .48% for Investor Shares, .33% for Administrative Shares, .63% for Participant Shares and .29% for Agency Shares, Dreyfus California AMT-Free Municipal Cash Management .19% for Institutional Shares, .44% for Investor Shares, .29% for Administrative Shares, .59% for Participant Shares and .25% for Agency Shares, for Dreyfus NewYork AMT-Free Municipal Cash Management expense ratio is .24% for Institutional Shares, .49% for Investor Shares, .34% for Administrative Shares, .64% for Participant Shares and .73% for Classic Shares multiplied by the respective funds average account value over the period, multiplied by 184/366 (to reflect the one-half year period). Please note that while Administrative Shares and Participant Shares of Dreyfus NewYork AMT-Free Municipal Cash Management commenced initial offering on September 23, 2008, the hypothetical expenses paid during the period reflect projected activity for the full six month period for purposes of comparability.This projection assumes that annualized expense ratios were in effect during the period August 1, 2008 to January 31, 2009. 10 STATEMENT OF INVESTMENTS January 31, 2009 Principal Dreyfus Cash Management Amount ($) Value ($) Negotiable Bank Certificates of Deposit35.9% Allied Irish Banks (Yankee) 1.50%, 3/18/09 150,000,000 150,000,000 Allied Irish Banks N.A. Inc. (Yankee) 2.30%, 3/4/09 540,000,000 a 540,000,000 Banca Intesa SpA (Yankee) 3.12%, 2/27/09 600,000,000 600,000,000 Banco Bilbao Vizcaya Argenteria Puerto Rico (Yankee) 0.90%1.70%, 3/16/094/9/09 975,000,000 975,013,049 Bank of America N.A. 1.80%, 2/10/09 140,000,000 140,000,000 Bank of Ireland (Yankee) 3.15%, 2/9/09 600,000,000 a 600,000,000 Bank of Scotland PLC (Yankee) 3.16%, 3/5/09 400,000,000 400,000,000 Barclays Bank PLC (Yankee) 2.00%3.18%, 2/20/096/18/09 1,040,000,000 1,040,000,000 BNP Paribas (Yankee) 0.67%0.95%, 4/14/097/13/09 1,025,000,000 1,025,000,000 Calyon (Yankee) 1.40%2.50%, 3/5/093/18/09 1,150,000,000 1,150,000,000 Citibank (South Dakota) N.A., Sioux Falls 1.50%, 3/17/09 870,000,000 870,000,000 Compass Bank 3.18%, 3/5/09 100,000,000 100,000,000 Credit Suisse 0.79%, 2/11/09 475,000,000 b 475,000,000 Credit Suisse (Yankee) 1.42%1.95%, 3/11/097/9/09 1,100,000,000 1,100,000,000 DnB NOR Bank ASA (Yankee) 1.26%, 4/8/09 175,000,000 a 175,000,000 Harris N.A. 0.60%, 3/23/09 135,000,000 135,000,000 Lloyds TSB Bank PLC (Yankee) 1.33%1.48%, 4/7/097/13/09 755,000,000 755,002,790 Royal Bank of Scotland PLC (Yankee) 1.27%2.35%, 3/5/095/12/09 1,275,000,000 1,275,000,000 Sanpaolo IMI U.S. Financial Co. (Yankee) 1.00%1.05%, 4/7/09 350,000,000 350,000,000 Skandinaviska Enskilda Banken AB (London) 3.12%, 2/27/09 450,000,000 a 450,000,000 Societe Generale (Yankee) 0.63%1.00%, 4/22/094/29/09 1,500,000,000 1,500,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 1.16%, 5/5/09 200,000,000 200,000,000 Total Negotiable Bank Certificates of Deposit (cost $14,005,015,839) The Funds 11 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper38.0% Abbey National North America LLC 0.25%, 2/2/09 800,000,000 799,994,445 ABN-AMRO North America Finance Inc. 2.31%, 3/5/09 140,000,000 139,713,778 Allied Irish Banks 1.44%, 4/6/09 175,000,000 174,555,111 Allied Irish Banks N.A. Inc. 1.30%2.16%, 3/13/094/27/09 850,000,000 a 847,618,125 Amsterdam Funding Corp. 1.64%2.52%, 2/3/092/18/09 318,500,000 a 318,320,101 ASB Finance Ltd. 1.51%, 4/23/09 225,000,000 a 224,240,625 Atlantic Asset Securitization LLC 1.61%1.76%, 2/5/092/13/09 584,000,000 a 583,717,000 Banco Bilbao Vizcaya Argenteria Puerto Rico 3.14%, 2/11/09 300,000,000 299,742,500 Bank of Ireland 1.37%3.16%, 2/9/094/7/09 1,100,000,000 a 1,098,498,264 Barton Capital LLC 1.54%1.96%, 2/2/092/20/09 702,526,000 a 702,328,431 CAFCO LLC 1.61%, 2/18/09 100,000,000 a 99,924,444 Calyon NA Inc. 0.88%, 7/13/09 35,000,000 34,861,400 Cancara Asset Securitisation Ltd. 2.21%, 2/9/092/18/09 1,450,000,000 a 1,449,016,111 CHARTA LLC 1.61%1.66%, 2/9/092/18/09 775,000,000 a 774,626,389 CIESCO LLC 1.61%, 2/23/09 278,000,000 a 277,728,178 Citigroup Funding Inc. 2.30%, 2/9/09 300,000,000 299,847,333 CRC Funding LLC 1.76%, 2/9/09 50,000,000 a 49,980,556 DZ Bank AG 1.51%, 4/6/09 500,000,000 498,666,667 Fairway Finance Company LLC 1.66%, 2/6/09 100,000,000 a 99,977,083 Gemini Securitization Corp., LLC 1.81%2.77%, 2/2/092/19/09 500,000,000 a 499,721,424 General Electric Capital Corp. 2.26%2.52%, 2/4/09 1,058,000,000 1,057,787,917 General Electric Co. 0.27%, 2/2/09 600,000,000 599,995,500 12 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Commercial Paper (continued) Gotham Funding Corp. 1.76%, 2/10/092/18/09 630,000,000 a 629,577,813 Govco Inc. 1.61%, 2/23/09 200,000,000 a 199,804,444 Greenwich Capital Holdings Inc. 1.35%2.36%, 3/3/094/9/09 295,000,000 294,325,312 Lloyds TSB Bank PLC 1.33%, 4/13/09 900,000,000 897,639,250 LMA Americas LLC 1.96%2.21%, 2/17/092/26/09 457,100,000 a 456,576,505 Market Street Funding LLC 2.52%, 2/12/09 150,000,000 a 149,885,417 Surrey Funding Corp. 2.77%, 2/5/09 190,000,000 a 189,941,944 Thames Asset Global Securitization No. 1 Inc. 2.01%, 2/25/09 200,000,000 a 199,733,333 Victory Receivables Corp. 1.74%1.76%, 2/17/093/3/09 340,808,000 a 340,436,705 Windmill Funding Corp. 1.51%2.52%, 2/3/092/18/09 555,430,000 a 555,172,177 Total Commercial Paper (cost $14,843,954,282) Corporate Notes3.8% Banca Intesa SpA 0.87%, 2/14/09 250,000,000 b 250,000,000 Barclays Bank PLC 0.84%, 2/28/09 500,000,000 b 500,000,000 Citigroup Funding Inc. 1.45%, 5/8/09 400,000,000 b 400,000,000 General Electric Capital Corp. 0.43%, 2/25/09 100,000,000 b 100,000,000 Morgan Stanley 0.59%, 2/4/09 250,000,000 b 250,000,000 Total Corporate Notes (cost $1,500,000,000) U.S. Government Agency2.6% Federal Home Loan Mortgage Corp. 1.06%, 4/16/09 (cost $1,000,000,000) 1,000,000,000 b,c The Funds 13 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Time Deposits11.9% Commerzbank AG (Grand Cayman) 0.19%0.31%, 2/2/09 1,250,000,000 1,250,000,000 Compass Bank (Grand Cayman) 0.15%, 2/2/09 400,000,000 400,000,000 Deutsche Bank AG (Grand Cayman) 0.19%, 2/2/09 700,000,000 700,000,000 DnB NOR Bank ASA (Grand Cayman) 0.19%, 2/2/09 600,000,000 600,000,000 DZ Bank AG (Grand Cayman) 0.25%, 2/2/09 110,000,000 110,000,000 HSH Nordbank AG (Grand Cayman) 0.31%, 2/2/09 500,000,000 500,000,000 JPMorgan Chase Bank, N.A. (Nassau) 0.19%, 2/2/09 905,000,000 905,000,000 Societe Generale (Grand Cayman) 0.28%, 2/2/09 200,000,000 200,000,000 Total Time Deposits (cost $4,665,000,000) Repurchase Agreements8.2% Barclays Financial LLC 0.25%-0.26%, dated 1/30/09, due 2/2/09 in the amount of $1,201,025,854 (fully collateralized by $336,109,200 Treasury Inflation Protected Securities, 1.375%-2.625%, due 7/15/13-7/15/18, value $353,395,817, $138,002,000 U.S. Treasury Bonds, 8.50%-8.75%, due 5/15/17-2/15/20, value $205,020,054 and $647,071,100 U.S. Treasury Notes, 2%-3.625%, due 10/15/09-9/30/10, value $666,604,273) 1,201,000,000 1,201,000,000 Deutsche Bank Securities 0.27%, dated 1/30/09, due 2/2/09 in the amount of $1,000,022,500 (fully collateralized by $164,768,000 Federal Farm Credit Bank, 3.875%, due 10/7/13, value $175,958,493, $500,460,000 Federal Home Loan Bank, 2.03%-7.45%, due 3/26/09-9/25/28, value $522,597,227, $120,468,000 Federal Home Loan Mortgage Corp., 3.75%-6.75%, due 9/1/09-1/14/37, value $128,664,744, $123,390,000 Federal National Mortgage Association, 0%- 4.375%, due 2/8/09-10/15/15, value $127,629,588 and $45,148,000 U.S. Treasury Bonds, 8.125%, due 8/15/19, value $65,150,026) 1,000,000,000 1,000,000,000 14 Principal Dreyfus Cash Management (continued) Amount ($) Value ($) Repurchase Agreements (continued) HSBC USA Inc. 0.26%, dated 1/30/09, due 2/2/09 in the amount of $1,000,021,667 (fully collateralized by $77,835,000 Federal Agricultural Mortgage Corp., 5.125%-5.50%, due 7/15/11-4/19/17, value $80,990,588, $518,263,000 Federal Home Loan Mortgage Corp., 3.875%-5.125%, due 4/18/11-9/27/13, value $559,739,001 and $360,851,000 Federal National Mortgage Association, 2.875%-7.25%, due 1/15/10-10/12/10, value $379,270,614) 1,000,000,000 1,000,000,000 Total Repurchase Agreements (cost $3,201,000,000) Total Investments (cost $39,214,970,121) 100.4% Liabilities, Less Cash and Receivables (.4%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, these securities amounted to $11,511,825,069 or 29.5% of net assets. b Variable rate securityinterest rate subject to periodic change. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 59.5 Finance 5.4 Asset-Backed/Multi-Seller Programs 15.4 U.S. Government Agency 2.6 Foreign/Governmental 8.7 Brokerage Firms .6 Repurchase Agreements 8.2  Based on net assets. See notes to financial statements. The Funds 15 STATEMENT OF INVESTMENTS January 31, 2009 Principal Dreyfus Cash Management Plus, Inc. Amount ($) Value ($) Negotiable Bank Certificates of Deposit51.9% Allied Irish Banks (Yankee) 1.50%, 3/18/09 100,000,000 100,000,000 Bank of Ireland (Yankee) 1.09%, 4/14/09 50,000,000 a 50,000,000 Bank of Scotland PLC (Yankee) 3.15%, 2/9/092/20/09 335,000,000 335,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 1.18%, 4/28/09 300,000,000 300,000,000 Barclays Bank PLC (Yankee) 2.00%, 6/18/09 70,000,000 70,000,000 BNP Paribas (Yankee) 0.75%, 4/13/09 300,000,000 300,000,000 Branch Banking & Trust Co. 3.15%, 2/26/09 200,000,000 200,001,367 Calyon (Yankee) 1.10%, 4/8/09 325,000,000 325,000,000 Credit Suisse 0.79%, 2/11/09 200,000,000 b 200,000,000 DnB NOR Bank ASA (Yankee) 1.26%, 4/8/09 200,000,000 a 200,000,000 Landesbank Baden-Wurttemberg (Yankee) 3.15%, 2/11/09 300,000,000 300,000,000 Lloyds TSB Bank PLC (Yankee) 1.00%1.14%, 4/13/094/14/09 350,000,000 350,007,865 Sanpaolo IMI U.S. Financial Co. (Yankee) 1.05%, 4/7/09 300,000,000 300,000,000 Societe Generale (Yankee) 0.65%, 4/14/094/16/09 350,000,000 350,000,000 UBS AG (Yankee) 3.20%, 3/9/09 500,000,000 500,000,000 Total Negotiable Bank Certificates of Deposit (cost $3,880,009,232) Commercial Paper21.3% Abbey National North America LLC 0.25%, 2/2/09 200,000,000 199,998,611 Allied Irish Banks 3.18%, 3/3/09 200,000,000 199,478,334 Allied Irish Banks N.A. Inc. 1.26%, 5/12/09 50,000,000 a 49,826,389 ASB Finance Ltd. 3.18%, 2/13/092/19/09 240,000,000 a 239,702,400 Bank of Ireland 3.15%3.16%, 2/9/092/20/09 300,000,000 a 299,698,083 DnB NOR Bank ASA 2.30%, 3/4/09 100,000,000 a 99,802,806 General Electric Co. 0.27%, 2/2/09 200,000,000 199,998,500 16 Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Commercial Paper (continued) Govco Inc. 0.90%, 4/20/09 200,000,000 a 199,610,000 Royal Bank of Scotland Group PLC 3.16%, 3/4/09 100,000,000 a 99,732,108 Total Commercial Paper (cost $1,587,847,231) Corporate Notes1.5% General Electric Capital Corp. 0.43%, 2/25/09 100,000,000 b 100,000,000 Lehman Brothers Holdings Inc. 0.00%, 2/22/09 97,200,000 c,d 13,365,000 Total Corporate Notes (cost $197,200,000) Promissory Note4.4% Goldman Sachs Group Inc. 0.45%, 2/2/09 (cost $325,000,000) 325,000,000 e Time Deposits7.3% Deutsche Bank AG (Grand Cayman) 0.19%, 2/2/09 246,000,000 246,000,000 JPMorgan Chase Bank, N.A. (Nassau) 0.19%, 2/2/09 300,000,000 300,000,000 Total Time Deposits (cost $546,000,000) Repurchase Agreements12.7% Barclays Financial LLC 0.25%-0.26%, dated 1/30/09, due 2/2/09 in the amount of $346,007,375 (fully collateralized by $98,077,900 U.S. Treasury Bonds, 8.75%, due 8/15/20, value $148,920,076 and $187,018,100 U.S. Treasury Notes, 6.50%, due 2/15/10, value $204,000,075) 346,000,000 346,000,000 Deutsche Bank Securities 0.27%, dated 1/30/09, due 2/2/09 in the amount of $400,009,000 (fully collateralized by $42,934,000 Federal Farm Credit Bank, 3.88%-5.75%, due 2/2/09-1/16/24, value $43,625,921, $104,030,000 Federal Home Loan Bank, 2.75%5.75%, due 8/15/11-1/16/24, value $108,017,756, $64,170,000 Federal Home Loan Mortgage Corp., 4%-5.85%, due 9/22/09-1/15/37, value $65,579,380, $224,220,000 Federal National Mortgage Association, 4.75%-7.13%, due 12/15/10-1/15/30, value $134,281,948, $7,833,600 U.S. Treasury Bonds, 7.63%, due 11/15/22, value $11,141,403 and $40,982,100 U.S. Treasury Notes, 4.25%-4.63%, due 11/15/09-8/15/15, value $45,353,707) 400,000,000 400,000,000 The Funds 17 STATEMENT OF INVESTMENTS (continued) Principal Dreyfus Cash Management Plus, Inc. (continued) Amount ($) Value ($) Repurchase Agreements (continued) HSBC USA Inc. 0.26%, dated 1/30/09, due 2/2/09 in the amount of $200,004,333 (fully collateralized by $72,240,000 Federal National Mortgage Association, 0%, due 2/3/09-4/30/09, value $72,205,000 and $131,905,000 U.S. Treasury Bills, due 5/28/09, value $131,796,841) 200,000,000 200,000,000 Total Repurchase Agreements (cost $946,000,000) Other.7% Capital Support Agreement (cost $0) 0 c Total Investments (cost $7,482,056,463) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, these securities amounted to $1,238,371,786 or 16.6% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Bank of NewYork Mellon Corporation (BNY Mellon) has entered into a Capital Support Agreement with the fund, which provides that BNY Mellon, at no cost to the fund, will contribute capital to the fund up to 100% of the amortized cost of the security to the extent that the fund maintains a net asset value of $.995 on the sale, final liquidation or other final payment of the security. d Issuer filed for bankruptcy. e This note was acquired for investment, and not with the intent to distribute or sell. Securities restricted as to public resale.This security was acquired on 5/15/06 at a cost of $325,000,000. At January 31, 2009, the aggregate value of this security is $325,000,000 representing 4.4% of net assets and is valued at amortized cost. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 64.5 Brokerage Firms 4.5 Repurchase Agreements 12.7 Other .7 Foreign/Governmental 9.4 Finance 8.0  Based on net assets. See notes to financial statements. 18 STATEMENT OF INVESTMENTS January 31, 2009 Annualized Yield on Date of Principal Dreyfus Government Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies64.2% Federal Farm Credit Bank: 7/23/09 0.31 375,000,000 a 375,000,000 8/3/09 0.36 100,000,000 a 100,000,000 9/15/09 0.30 320,000,000 a 319,990,477 3/9/10 0.48 200,000,000 a 200,000,000 Federal Home Loan Bank: 2/3/09 2.01 923,500,000 923,397,389 2/10/09 2.34 500,000,000 a 499,898,694 2/11/09 2.02 163,400,000 163,309,222 2/13/09 2.11 139,900,000 139,802,070 2/13/09 1.90 200,000,000 200,039,589 2/22/09 0.27 500,000,000 a 499,946,596 2/24/09 2.11 500,000,000 499,329,167 2/27/09 2.55 150,000,000 150,004,060 3/4/09 2.27 550,000,000 548,935,667 3/5/09 2.59 200,000,000 200,002,805 3/10/09 2.19 850,000,000 a 850,013,157 3/10/09 2.17 1,500,000,000 a 1,500,092,680 3/12/09 1.84 100,000,000 100,039,769 4/15/09 1.04 1,000,000,000 a 1,000,000,000 4/15/09 2.38 275,000,000 274,937,121 4/20/09 0.28 1,220,370,000 1,219,630,445 4/21/09 0.22 1,300,000,000 1,299,372,389 4/21/09 0.42 200,000,000 a 200,000,000 4/23/09 2.29 250,000,000 249,993,342 4/24/09 2.30 250,000,000 249,971,356 4/24/09 2.48 119,125,000 119,712,228 4/27/09 0.40 242,900,000 242,670,594 5/1/09 0.39 500,000,000 499,517,917 5/4/09 2.40 29,000,000 29,002,981 5/7/09 2.39 115,000,000 115,044,208 5/13/09 2.50 55,000,000 54,982,208 5/18/09 0.41 384,500,000 384,033,283 5/19/09 2.50 80,000,000 80,003,494 5/27/09 1.58 500,000,000 497,492,361 6/2/09 0.44 549,675,000 548,855,370 6/10/09 0.50 39,050,000 39,343,912 9/4/09 0.36 350,000,000 a 350,000,000 Federal Home Loan Mortgage Corp.: 2/2/09 0.51 352,567,000 b 352,562,099 2/13/09 0.05 100,000,000 b 99,998,333 2/18/09 0.25 250,000,000 a,b 249,945,888 3/16/09 2.22 6,422,000 b 6,447,987 4/2/09 1.41 250,000,000 b 249,416,667 4/6/09 1.41 30,700,000 b 30,623,591 4/15/09 1.46 400,000,000 b 398,823,889 4/23/09 0.15 475,000,000 b 474,839,688 5/13/09 1.11 1,235,000,000 b 1,231,188,653 5/15/09 1.16 42,688,000 b 42,547,545 6/2/09 0.45 500,000,000 b 499,243,750 The Funds 19 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Mortgage Corp. (continued): 6/8/09 0.25 158,908,000 b 158,767,852 6/9/09 0.44 1,000,000,000 b 998,435,555 6/11/09 0.50 156,000,000 b 158,508,926 6/19/09 1.21 500,000,000 b 497,700,000 6/24/09 1.06 700,000,000 b 697,080,417 7/28/09 0.35 403,190,000 b 402,496,177 Federal National Mortgage Association: 2/2/09 0.10 500,000,000 b 499,998,611 2/2/09 0.47 800,000,000 a,b 800,000,000 2/2/09 0.48 420,000,000 a,b 419,975,443 2/3/09 0.10 500,000,000 b 499,997,222 2/9/09 0.07 300,000,000 b 299,995,333 3/16/09 2.23 3,000,000 b 3,004,813 4/29/09 1.51 19,136,000 b 19,066,632 5/1/09 0.22 525,000,000 b 524,714,459 6/3/09 1.16 225,000,000 b 224,123,125 6/10/09 0.25 332,286,000 b 331,988,327 7/1/09 0.58 1,000,000,000 b 997,604,166 7/2/09 0.35 300,000,000 b 299,559,583 Total U.S. Government Agencies (cost $26,193,019,282) Repurchase Agreements35.7% Banc of America Securities LLC dated 1/30/09, due 2/2/09 in the amount of $2,000,041,667 (fully collateralized by $38,563,000 Treasury Inflation Protected Securities, 1.75%-3.875%, due 1/15/09-4/15/32, value $48,253,060, $128,926,000 U.S. Treasury Bills, due 2/12/09-5/15/09, value $128,860,886, $275,444,300 U.S. Treasury Bonds, 4.375%-13.25%, due 5/15/09-2/15/38, value $370,138,388, $936,046,800 U.S. Treasury Notes, 2%-6.50%, due 4/30/09-8/15/16, value $1,011,578,782 and $749,344,000 U.S. Treasury Strips, due 11/15/16-2/15/38, value $481,168,952) 0.25 2,000,000,000 2,000,000,000 Barclays Financial LLC dated 1/30/09, due 2/2/09 in the amount of $1,838,038,292 (fully collateralized by $31,152,000 Treasury Inflation Protected Securities, 3%, due 7/15/12, value $38,083,581, $951,625,100 U.S. Treasury Bonds, 5%-13.25%, due 5/15/09-5/15/37, value $1,299,326,500 and $494,751,900 U.S. Treasury Notes, 3.25%-4.75%, due 7/15/09-10/31/11, value $537,350,044) 0.25 1,838,000,000 1,838,000,000 20 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Barclays Financial LLC dated 1/30/09, due 2/2/09 in the amount of $600,013,000 (fully collateralized by $26,982,000 U.S. Treasury Bonds, 6.25%, due 5/15/30, value $36,661,834 and $546,913,800 U.S. Treasury Notes, 2%-5%, due 8/31/09-2/15/13, value $575,338,210) 0.26 600,000,000 600,000,000 BNP Paribas dated 1/30/09, due 2/2/09 in the amount of $1,500,031,250 (fully collateralized by $1,177,680,400 Treasury Inflation Protected Securities, 2%-3.875%, due 1/15/26-4/15/29, value $1,530,000,018) 0.25 1,500,000,000 1,500,000,000 Calyon Securities (USA) dated 1/30/09, due 2/2/09 in the amount of $200,004,833 (fully collateralized by $50,000,000 Federal Home Loan Bank, 0%, due 3/31/09, value $49,980,000, $135,409,000 Federal Home Loan Mortgage Corp., 0%-6.625%, due 4/17/09-2/13/15, value $138,989,011 and $14,933,000 Federal National Mortgage Association, 2.50%, due 6/10/10, value $15,031,591) 0.29 200,000,000 200,000,000 Citigroup Global Markets Holdings Inc. dated 1/30/09, due 2/2/09 in the amount of $94,001,958 (fully collateralized by $165,594,672 U.S. Treasury Strips, due 8/15/09-5/15/37, value $95,880,000) 0.25 94,000,000 94,000,000 Credit Suisse (USA) Inc. dated 1/30/09, due 2/2/09 in the amount of $500,010,417 (fully collateralized by $116,570,000 U.S. Treasury Bonds, 6.12%, due 11/15/27, value $153,422,349 and $342,645,000 U.S. Treasury Notes, 4%-4.62%, due 8/31/09-2/29/12, value $356,583,456) 0.25 500,000,000 500,000,000 Credit Suisse (USA) Inc. dated 1/30/09, due 2/2/09 in the amount of $200,004,667 (fully collateralized by $204,355,000 U.S. Treasury Bills, due 7/30/09, value $204,001,473) 0.28 200,000,000 200,000,000 Deutsche Bank Securities dated 1/30/09, due 2/2/09 in the amount of $2,670,055,625 (fully collateralized by $163,409,290 Treasury Inflation Protected Securities, 2.375%, due 4/15/11-1/15/25, value $178,800,506, $90,939,713 U.S. Treasury Bonds, 4.75%-8.125%, due 8/15/19-2/15/37, value $118,146,741, $367,745,100 U.S. Treasury Notes, 2.75%, due 7/31/10, value $384,424,278 and $4,045,085,458 U.S. Treasury Strips, due 2/15/09-2/15/38, value $2,042,028,512) 0.25 2,670,000,000 2,670,000,000 The Funds 21 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Deutsche Bank Securities dated 1/30/09, due 2/2/09 in the amount of $600,013,500 (fully collateralized by $253,870,000 Federal Home Loan Bank, 3.375%-5.25%, due 9/11/09-1/23/15, value $267,652,288, $98,820,000 Federal Home Loan Mortgage Corp., 5.75%-5.755%, due 1/15/12-8/27/14, value $106,294,971 and $281,541,000 Federal National Mortgage Association, 0%-6.08%, due 7/12/10-5/15/30, value $238,052,827) 0.27 600,000,000 600,000,000 Goldman, Sachs & Co. dated 1/30/09, due 2/2/09 in the amount of $300,005,000 (fully collateralized by $660,000 Tennessee Valley Authority, 5.375%, due 4/1/56, value $730,433 and $304,656,600 Treasury Inflation Protected Securities, 1.75%-2.375%, due 1/15/25-1/15/28, value $305,269,607) 0.20 300,000,000 300,000,000 Goldman, Sachs & Co. dated 1/30/09, due 2/2/09 in the amount of $300,003,000 (fully collateralized by $4,263,247 Treasury Inflation Protected Securities, 1.625%-2%, due 1/15/15-1/15/26, value $4,411,730, $155,275,553 U.S. Treasury Bills, due 5/7/09-6/25/09, value $155,123,679, $131,361,459 U.S. Treasury Notes, 2.125%-4.875%, due 8/15/09-8/15/18, value $139,531,420 and $13,458,176 U.S. Treasury Strips, due 8/15/19-2/15/36, value $6,933,179) 0.12 300,000,000 300,000,000 Greenwich Capital Markets dated 1/30/09, due 2/2/09 in the amount of $600,013,500 (fully collateralized by $3,499,000 U.S. Treasury Bonds, 11.25%, due 2/15/15, value $5,400,876 and $532,864,358 U.S. Treasury Notes, 4.13%-4.25%, due 5/15/15-8/15/15, value $606,602,181) 0.27 600,000,000 600,000,000 HSBC USA Inc. dated 1/30/09, due 2/2/09 in the amount of $1,600,032,000 (fully collateralized by $1,335,610,000 U.S. Treasury Bonds, 4.75%-5.25%, due 2/15/29-5/15/37, value $1,632,000,278) 0.24 1,600,000,000 1,600,000,000 HSBC USA Inc. dated 1/30/09, due 2/2/09 in the amount of $700,015,167 (fully collateralized by $666,646,000 Federal National Mortgage Association, 0%-6.03%, due 2/3/09-10/8/27, value $714,002,220) 0.26 700,000,000 700,000,000 22 Annualized Yield on Date of Principal Dreyfus Government Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Morgan Stanley dated 1/30/09, due 2/2/09 in the amount of $600,012,000 (fully collateralized by $13,640,000 Federal Agricultural Mortgage Corp., 3.875%-4.875%, due 1/14/11-8/19/11, value $14,025,214, $8,975,000 Federal Farm Credit Bank, 2.25%-5.25%, due 8/3/09-1/17/17, value $9,869,259, $225,880,000 Federal Home Loan Bank, 0%-8.25%, due 4/29/09-2/16/28, value $227,692,320, $160,603,000 Federal Home Loan Mortgage Corp., 1.50%-6.875%, due 2/5/09-1/15/37, value $168,770,523 and $171,570,000 Tennessee Valley Authority, 5.88%, due 4/1/36, value $201,414,030) 0.24 600,000,000 600,000,000 UBS Securities LLC dated 1/30/09, due 2/2/09 in the amount of $250,005,208 (fully collateralized by $222,509,000 Treasury Inflation Protected Securities, 2%-4.25%, due 1/15/10-1/15/16, value $255,002,501) 0.25 250,000,000 250,000,000 Total Repurchase Agreements (cost $14,552,000,000) Total Investments (cost $40,745,019,282) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. Portfolio Summary (Unaudited)  Value (%) Value (%) Repurchase Agreements 35.7 Federal National Mortgage Association 12.1 Federal Home Loan Bank 33.7 Federal Farm Credit Bank 2.4 Federal Home Loan Mortgage Corp 16.0  Based on net assets. See notes to financial statements. The Funds 23 STATEMENT OF INVESTMENTS January 31, 2009 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Government Agencies98.3% Federal Farm Credit Bank: 2/2/09 0.08 25,000,000 24,999,945 2/2/09 0.28 100,000,000 a 100,000,000 2/3/09 0.08 25,000,000 24,999,889 2/24/09 2.21 4,900,000 4,904,954 3/2/09 0.65 6,550,000 6,572,872 3/19/09 2.24 1,395,000 1,401,155 4/1/09 0.18 500,000,000 499,852,500 4/1/09 2.25 19,643,000 19,640,675 4/15/09 2.26 75,100,000 75,370,428 4/24/09 0.28 100,000,000 a 100,000,000 5/19/09 2.41 15,000,000 14,994,855 5/27/09 0.36 100,000,000 a 100,000,000 6/5/09 2.72 100,000,000 100,000,000 7/22/09 0.36 17,000,000 a 16,996,757 7/23/09 0.31 125,000,000 a 125,000,000 8/3/09 0.36 150,000,000 a 150,000,000 8/28/09 0.47 100,000,000 a 100,000,000 9/15/09 2.49 31,930,000 31,930,000 9/24/09 0.53 7,000,000 a 6,992,354 12/21/09 0.45 100,000,000 a 99,920,729 Federal Home Loan Bank: 2/2/09 0.04 440,000,000 439,999,531 2/3/09 0.07 13,000,000 12,999,950 2/9/09 0.95 225,000,000 224,952,778 2/9/09 2.24 14,775,000 14,785,141 2/10/09 1.52 125,000,000 124,952,813 2/11/09 0.75 100,000,000 99,979,167 2/13/09 2.20 10,425,000 10,429,150 2/17/09 0.23 35,000,000 a 35,000,061 2/17/09 0.46 500,000,000 499,898,222 2/18/09 1.00 97,486,000 97,439,965 2/19/09 0.10 139,538,000 139,531,023 2/20/09 0.76 332,866,000 332,732,725 2/23/09 0.61 481,599,000 481,418,998 2/24/09 0.14 113,600,000 113,589,578 2/25/09 0.15 75,200,000 75,192,480 2/27/09 0.74 644,166,000 643,823,215 3/6/09 0.70 250,000,000 249,839,583 3/11/09 0.85 97,000,000 97,157,866 3/17/09 0.85 391,000,000 391,784,488 3/20/09 0.80 18,000,000 18,025,696 3/31/09 0.26 350,000,000 349,850,972 4/2/09 0.32 200,000,000 199,893,333 4/3/09 2.29 100,000,000 99,996,544 24 Annualized Yield on Date of Principal Dreyfus Government Prime Cash Management (continued) Purchase (%) Amount ($) Value ($) U.S. Government Agencies (continued) Federal Home Loan Bank (continued): 4/17/09 0.25 950,000,000 949,506,250 4/20/09 0.35 400,000,000 399,696,667 4/24/09 0.38 811,290,000 810,587,783 4/30/09 0.36 150,025,000 149,892,978 5/7/09 2.26 50,000,000 50,000,000 6/1/09 0.42 250,000,000 249,650,000 6/15/09 0.30 113,980,000 113,852,722 6/19/09 0.30 200,000,000 199,770,000 8/7/09 0.34 250,000,000 a 250,000,000 Total U.S. Government Agencies (cost $9,529,806,792) U.S. Treasury Bills1.5% 3/19/09 (cost $149,975,083) 0.13 150,000,000 Total Investments (cost $9,679,781,875) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. Portfolio Summary (Unaudited)  Value (%) Value (%) Federal Home Loan Bank 81.8 U.S. Treasury Bills 1.5 Federal Farm Credit Bank 16.5  Based on net assets. See notes to financial statements. The Funds 25 STATEMENT OF INVESTMENTS January 31, 2009 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills42.9% 3/5/09 0.11 623,000,000 622,942,347 3/12/09 1.32 600,000,000 599,149,583 3/19/09 0.59 1,300,000,000 1,299,034,958 3/26/09 1.31 949,000,000 947,182,675 5/15/09 0.33 1,100,000,000 1,098,975,722 5/28/09 0.48 400,000,000 399,381,333 6/4/09 1.09 250,000,000 249,077,500 6/11/09 0.29 500,000,000 499,476,389 6/24/09 1.11 250,000,000 248,907,639 7/2/09 0.70 1,362,000,000 1,358,039,354 7/30/09 0.41 2,000,000,000 1,995,902,889 Total U.S. Treasury Bills (cost $9,318,070,389) U.S. Treasury Notes3.6% 3/16/09 1.46 225,000,000 225,303,079 5/15/09 0.25 300,000,000 303,941,688 6/30/09 0.42 250,000,000 254,477,163 Total U.S. Treasury Notes (cost $783,721,930) Repurchase Agreements53.5% Banc of America Securities LLC dated 1/30/09, due 2/2/09 in the amount of $300,006,250 (fully collateralized by $277,523,100 U.S. Treasury Notes, 4.50%-4.625%, due 3/31/09-10/31/11, value $306,000,086) 0.25 300,000,000 300,000,000 Banc of America Securities LLC dated 1/30/09, due 2/2/09 in the amount of $1,575,034,125 (fully collateralized by $2,418,989,001 Government National Mortgage Association, 4%-13.50%, due 2/15/09-12/15/49, value $1,606,500,001) 0.26 1,575,000,000 1,575,000,000 Barclays Financial LLC dated 1/30/09, due 2/2/09 in the amount of $406,008,458 (fully collateralized by $216,085,200 U.S. Treasury Bonds, 6.375%-9.875%, due 11/15/15-8/15/27, value $306,000,110 and $105,307,600 U.S. Treasury Notes, 5.50%, due 5/15/09, value $108,120,046) 0.25 406,000,000 406,000,000 26 Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Barclays Financial LLC dated 1/30/09, due 2/2/09 in the amount of $900,020,250 (fully collateralized by $124,743,000 Treasury Inflation Protected Securities, 1.75%-4.25%, due 1/15/10-1/15/28, value $129,691,421, $157,228,200 U.S. Treasury Bonds, 6%-9.875%, due 11/15/15-2/15/26, value $214,168,999 and $523,320,500 U.S. Treasury Notes, 4%-4.625%, due 8/31/09-5/15/15, value $574,139,671) 0.27 900,000,000 900,000,000 BNP Paribas dated 1/30/09, due 2/2/09 in the amount of $1,200,025,000 (fully collateralized by $1,273,182,700 Treasury Inflation Protected Securities, 1.375%-2%, due 7/15/18-1/15/26, value $1,224,000,008) 0.25 1,200,000,000 1,200,000,000 Calyon Securities (USA) dated 1/30/09, due 2/2/09 in the amount of $1,000,021,667 (fully collateralized by $32,000,000 Treasury Inflation Protected Securities, .625%-1.375%, due 4/15/13-7/15/18, value $30,688,136, $42,160,000 U.S. Treasury Bonds, 4.375%-6%, due 2/15/26-5/15/38, value $53,759,725 and $873,743,700 U.S. Treasury Notes, 1.125%-5.125%, due 5/15/09-5/15/18, value $935,617,568) 0.26 1,000,000,000 1,000,000,000 Deutsche Bank Securities dated 1/30/09, due 2/2/09 in the amount of $1,000,020,833 (fully collateralized by $300,456,410 Treasury Inflation Protected Securities, 2.375%, due 4/15/11, value $325,019,231 and $534,939,487 U.S. Treasury Bonds, 4.75%-8.125%, due 8/15/19-2/15/37, value $694,980,830) 0.25 1,000,000,000 1,000,000,000 Deutsche Bank Securities dated 1/30/09, due 2/2/09 in the amount of $785,017,008 (fully collateralized by $844,612,365 Government National Mortgage Association, 5%-7%, due 3/20/36-2/15/44, value $800,700,000) 0.26 785,000,000 785,000,000 Goldman, Sachs & Co. dated 1/30/09, due 2/2/09 in the amount of $400,006,667 (fully collateralized by $2,373,348,519 Government National Mortgage Association, 4.50%-12.50%, due 2/15/13-1/15/39, value $408,000,000) 0.20 400,000,000 400,000,000 The Funds 27 STATEMENT OF INVESTMENTS (continued) Annualized Yield on Date of Principal Dreyfus Treasury & Agency Cash Management (continued) Purchase (%) Amount ($) Value ($) Repurchase Agreements (continued) Greenwich Capital Markets dated 1/30/09, due 2/2/09 in the amount of $500,010,417 (fully collateralized by $452,112,000 U.S. Treasury Notes, 4.125%-4.50%, due 5/15/15-5/15/17, value $510,001,602) 0.25 500,000,000 500,000,000 HSBC USA Inc. dated 1/30/09, due 2/2/09 in the amount of $800,016,000 (fully collateralized by $766,299,000 U.S. Treasury Bills, due 2/5/09-1/14/10, value $765,348,243 and $41,604,800 U.S. Treasury Bonds, 4.75%, due 2/15/37, value $50,652,380) 0.24 800,000,000 800,000,000 JP Morgan Chase & Co. dated 1/30/09, due 2/2/09 in the amount of $950,019,792 (fully collateralized by $2,085,127,891 Government National Mortgage Association, 4%-10%, due 6/15/09-12/15/50, value $969,000,025) 0.25 950,000,000 950,000,000 Mizuho Securities USA dated 1/30/09, due 2/2/09 in the amount of $1,800,037,500 (fully collateralized by $242,456,000 U.S. Treasury Bonds, 4.50%, due 5/15/38, value $285,964,126, $1,417,836,800 U.S. Treasury Notes, 1.75%-4.25%, due 3/15/10-2/15/14, value $1,513,526,761 and $67,023,564 U.S. Treasury Strips, due 2/15/09-2/15/38 value $36,509,122) 0.25 1,800,000,000 1,800,000,000 Total Repurchase Agreements (cost $11,616,000,000) Total Investments (cost $21,717,792,319) 100.0% Liabilities, Less Cash and Receivables (.0%) Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) Repurchase Agreements 53.5 U.S. Treasury Notes 3.6 U.S. Treasury Bills 42.9  Based on net assets. See notes to financial statements. 28 STATEMENT OF INVESTMENTS January 31, 2009 Annualized Yield on Date of Principal Dreyfus Treasury Prime Cash Management Purchase (%) Amount ($) Value ($) U.S. Treasury Bills97.2% 2/12/09 0.29 3,050,000,000 3,049,731,569 2/19/09 0.37 882,490,000 882,327,919 2/26/09 0.11 4,399,000,000 4,398,670,833 3/5/09 0.14 5,723,745,000 5,723,028,241 3/12/09 0.08 6,451,000,000 6,450,421,879 3/19/09 0.21 3,325,000,000 3,324,102,489 3/26/09 0.12 3,669,000,000 3,668,371,420 4/2/09 0.22 2,809,000,000 2,807,984,350 4/9/09 0.30 2,174,270,000 2,173,057,191 4/16/09 0.11 721,308,000 721,152,029 4/23/09 0.18 2,450,000,000 2,448,990,875 4/29/09 0.16 878,798,000 878,466,420 4/30/09 0.14 2,868,000,000 2,867,022,393 5/7/09 1.06 2,300,000,000 2,293,596,736 5/14/09 0.90 1,140,000,000 1,137,115,100 5/15/09 0.46 1,154,904,000 1,153,371,509 5/28/09 0.47 600,000,000 599,091,333 6/4/09 1.00 614,000,000 611,912,793 Total U.S. Treasury Bills (cost $45,188,415,079) U.S. Treasury Notes2.9% 2/2/09 0.06 170,000,000 170,021,287 2/17/09 0.02 25,000,000 25,031,314 3/2/09 0.20 60,000,000 60,213,234 3/16/09 0.05 215,000,000 215,650,039 3/31/09 0.10 50,000,000 50,350,164 4/30/09 0.26 100,000,000 101,028,943 5/15/09 0.25 700,000,000 709,197,276 Total U.S. Treasury Notes (cost $1,331,492,257) Total Investments (cost $46,519,907,336) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Treasury Bills 97.2 U.S. Treasury Notes 2.9  Based on net assets. See notes to financial statements. The Funds 29 STATEMENT OF INVESTMENTS January 31, 2009 Coupon Maturity Principal Dreyfus Municipal Cash Management Plus Rate (%) Date Amount ($) Value ($) Short-Term Investments99.6% Alabama1.9% Evergreen Industrial Development Board, Industrial Revenue, Refunding (Tenax Manufacturing Project) (LOC; San Paolo Bank) 0.55 2/7/09 2,200,000 a 2,200,000 Jefferson County, Sewer Revenue Capital Improvement Warrants 5.38 2/1/09 7,475,000 b 7,549,750 Macon Trust Various Certificates (Spanish Fort Redevelopment AuthoritySpanish Fort Town Center) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.58 2/7/09 20,750,000 a,c 20,750,000 Arizona1.7% Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Citibank NA) 0.58 2/7/09 9,700,000 a 9,700,000 JPMorgan Chase Putters and Drivers Trust (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.46 2/7/09 8,500,000 a,c 8,500,000 Maricopa County Industrial Development Authority, MFHR (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.85 2/7/09 1,010,000 a 1,010,000 Maricopa County Industrial Development Authority, MFHR, Refunding (San Clemente Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.70 2/7/09 7,600,000 a 7,600,000 Arkansas.4% Morgan Keegan Municipal Products Inc. (Arkansas Development Finance Authority, SFMR (Warehouse Program)) (Liquidity Facility; Lloyds TSB Bank PLC and LOC; Lloyds TSB Bank PLC) 0.73 2/7/09 185,000 a,c 185,000 Pulaski County Public Facilities Board, MFHR, Refunding (Markham Oaks and Indian Hills Apartments Projects) (LOC; Regions Bank) 0.88 2/7/09 6,400,000 a 6,400,000 California1.0% Puttable Floating Option Tax Exempt Receipts (San Jose Redevelopment Agency, MFHR (101 San Fernando Apartments)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.64 2/7/09 15,995,000 a,c 15,995,000 Colorado1.0% Colorado Housing and Finance Authority, EDR (Monaco LLC Project) (LOC; JPMorgan Chase Bank) 0.88 2/7/09 2,940,000 a 2,940,000 Colorado Housing and Finance Authority, EDR (Popiel Properties, LLC Project) (LOC; Wells Fargo Bank) 0.88 2/7/09 3,100,000 a 3,100,000 Colorado Housing and Finance Authority, EDR (Wanco Inc. Project) (LOC; U.S. Bank NA) 0.88 2/7/09 2,835,000 a 2,835,000 Erie, COP (Lease Purchase Agreement) (LOC; Key Bank) 1.45 2/7/09 4,165,000 a 4,165,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.53 2/7/09 2,600,000 a 2,600,000 Delaware.2% Delaware River and Bay Authority, Revenue, Refunding (LOC; TD Banknorth, NA) 0.30 2/7/09 2,700,000 a 2,700,000 District of Columbia2.7% Metropolitan Washington Airports Authority, CP (LOC; Bank of America) 1.10 2/10/09 18,000,000 18,000,000 Washington DC Metropolitan Area Transit Authority, CP (LOC; Wachovia Bank) 0.20 2/12/09 25,000,000 25,000,000 Florida10.4% Broward County Housing Finance Authority, MFHR (Cypress Grove Apartments Project) (LOC; FNMA) 0.75 2/7/09 13,230,000 a 13,230,000 30 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Florida (continued) Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 25,000,000 25,079,464 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.75 2/11/09 13,875,000 13,875,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 1.25 2/11/09 13,474,000 13,474,000 Greater Orlando Aviation Authority, Airport Facility Revenue (FlightSafety International Inc. Project) (Insured; Berkshire Hathaway Assurance Corporation) 0.79 2/7/09 6,700,000 a 6,700,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.45 2/7/09 10,000,000 a 10,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.60 2/7/09 11,100,000 a 11,100,000 Jacksonville Economic Development Commission, Healthcare Facilities Revenue, Refunding (Methodist Refunding Project) (LOC; SunTrust Bank) 0.47 2/1/09 5,900,000 a 5,900,000 Kissimmee Utility Authority, CP (Liquidity Facility; JPMorgan Chase Bank) 0.95 3/19/09 22,000,000 22,000,000 Miami-Dade County Industrial Development Authority, IDR (Fine Art Lamps Project) (LOC; SunTrust Bank) 0.79 2/7/09 4,400,000 a 4,400,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.25 2/1/09 5,000,000 a 5,000,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (LOC; SunTrust Bank) 0.47 2/1/09 13,130,000 a 13,130,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 1.45 2/7/09 18,000,000 a 18,000,000 Georgia4.2% Athens-Clarke County Residential Care Facilities for the Elderly Authority, Revenue, Refunding (Wesley Woods of Athens, Inc. Project) (LOC; SunTrust Bank) 0.59 2/7/09 950,000 a 950,000 Atlanta, Tax Allocation Revenue (Westside Project) (LOC; Wachovia Bank) 0.50 2/7/09 27,690,000 a 27,690,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.65 2/7/09 26,100,000 a 26,100,000 RBC Municipal Products Inc. Trust (Dekalb County Housing Authority, MFHR (North Hills Apartments Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.68 2/7/09 11,595,000 a,c 11,595,000 Hawaii1.3% Hawaii Housing Finance and Development Corporation, MFHR (Kukui Gardens) (Liquidity Facility; Citigroup and LOC; Citigroup) 0.88 2/7/09 20,000,000 a,c 20,000,000 Idaho.6% Idaho Health Facilities Authority, Revenue (Saint Lukes Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 0.85 2/1/09 10,000,000 a 10,000,000 Illinois5.3% Illinois Finance Authority, Revenue (Fenwick High School, Inc. Project) (LOC; JPMorgan Chase Bank) 0.50 2/7/09 7,835,000 a 7,835,000 Illinois Finance Authority, Revenue (IIT Research Institute) (LOC; Fifth Third Bank) 1.15 2/7/09 1,720,000 a 1,720,000 The Funds 31 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois (continued) Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; JPMorgan Chase Bank) 0.60 2/1/09 11,125,000 a 11,125,000 Illinois Health Facilities Authority, Revenue (Helping Hand Rehabilitation Center) (LOC; Fifth Third Bank) 3.00 2/7/09 4,370,000 a 4,370,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 2.00 2/7/09 30,000,000 a 30,000,000 Lombard, Revenue (Elmhurst Memorial Healthcare Project) (LOC; Fifth Third Bank) 1.15 2/7/09 6,482,000 a 6,482,000 Oak Forest, Revenue (Homewood PoolSouth Suburban Mayors and Managers Association Program) (LOC; Fifth Third Bank) 1.15 2/7/09 12,850,000 a 12,850,000 Upper Illinois River Valley Development Authority, SWDR (Exolon-ESK Company Project) (LOC; Bank of America) 0.60 2/7/09 8,405,000 a 8,405,000 Indiana3.2% Elkhart County, EDR (Four Seasons Manufacturing, Inc. Project) (LOC; National City Bank) 0.82 2/7/09 3,495,000 a 3,495,000 Fort Wayne, EDR (Park Center Project) (LOC; National City Bank) 0.62 2/7/09 2,415,000 a 2,415,000 Indiana Finance Authority, EDR (Beford Machine and Tool, Inc., Metal Technologies, Inc. and Beford Recycling, Inc. Project) (LOC; Fifth Third Bank) 1.80 2/7/09 6,617,350 a 6,617,350 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.60 2/7/09 6,000,000 a 6,000,000 Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.70 2/7/09 3,300,000 a 3,300,000 Indiana Finance Authority, Revenue (Marion General Hospital Project) (LOC; Regions Bank) 1.75 2/7/09 6,000,000 a 6,000,000 Indianapolis MFHR (Washington Pointe Project) (LOC; Fifth Third Bank) 1.80 2/7/09 2,500,000 a 2,500,000 Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 4.00 2/7/09 14,000,000 a 14,000,000 Saint Joseph County, EDR (Logan Community Resources, Inc. Project) (LOC; Fifth Third Bank) 3.00 2/7/09 5,970,000 a 5,970,000 Kansas1.5% Junction City, GO Temporary Notes 4.50 6/1/09 10,000,000 10,023,903 Kansas Development Finance Authority, MFHR (Tree House Apartments) (LOC; Bank of America) 0.66 2/7/09 10,000,000 a 10,000,000 Mission, MFHR, Refunding (The Falls Apartments Project) (LOC; FNMA) 0.61 2/7/09 3,350,000 a 3,350,000 Kentucky3.5% Danville, Multi-City LR, CP (LOC; Fifth Third Bank) 2.25 2/4/09 15,820,000 15,820,000 Kentucky Asset/Liability Commission, General Fund TRAN 3.00 6/25/09 13,000,000 13,061,479 Kentucky Economic Development Finance Authority, Hospital Facilities Revenue (The Harrison Memorial Hospital, Inc. Project) (LOC; Fifth Third Bank) 3.00 2/7/09 8,000,000 a 8,000,000 Kentucky Economic Development Finance Authority, Industrial Building Revenue (Republic Services, Inc. Project) (LOC; Bank One) 0.65 2/7/09 6,100,000 a 6,100,000 Lexington-Fayette Urban County Government, Educational Building Revenue, Refunding (The Lexington Christian Academy, Inc. Project) (LOC; Fifth Third Bank) 3.00 2/7/09 3,290,000 a 3,290,000 32 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Kentucky (continued) Warren County, HR, Refunding (Bowling Green-Warren County Community Hospital Corporation Project) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 0.53 2/7/09 8,555,000 a 8,555,000 Louisiana.4% Louisiana Public Facilities Authority, Revenue (GCGK Investments LLC Project) (LOC; Amsouth Bank) 0.73 2/7/09 6,260,000 a 6,260,000 Maine.7% Maine Finance Authority, Revenue (Waynflete School Issue) (LOC; JPMorgan Chase Bank) 0.55 2/7/09 11,090,000 a 11,090,000 Maryland1.2% Anne Arundel County, EDR (Atlas Container Corporation Project) (LOC; M&T Bank) 0.63 2/7/09 7,275,000 a 7,275,000 Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.56 2/7/09 6,345,000 a 6,345,000 Maryland Economic Development Corporation, Revenue, Refunding (United Cerebral Palsy Project) (LOC; M&T Bank) 0.65 2/7/09 1,959,500 a 1,959,500 Maryland Health and Higher Educational Facilities Authority, Revenue (Charles County Nursing Center) (Liquidity Facility; M&T Bank) 0.58 2/7/09 3,840,000 a 3,840,000 Massachusetts2.0% Macon Trust Various Certificates (Massachusetts Health and Educational Facilities AuthorityHarvard Vanguard Medical Associates Issue) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.58 2/7/09 10,500,000 a,c 10,500,000 Massachusetts Development Finance Agency, Multifamily Revenue (Kennedy Lofts Project) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.64 2/7/09 4,000,000 a,c 4,000,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 2.25 5/28/09 17,600,000 17,600,000 Michigan4.0% Kent Hospital Finance Authority, LOR (Pine Rest Christian Mental Health Services Project) (LOC; Fifth Third Bank) 1.15 2/7/09 6,030,000 a 6,030,000 Michigan Hospital Finance Authority, HR (Chelsea Community Hospital) (LOC; Fifth Third Bank) 3.00 2/7/09 3,620,000 a 3,620,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 2.25 2/7/09 6,500,000 a 6,500,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Standard Federal Bank) 0.65 2/7/09 5,550,000 a 5,550,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.70 2/7/09 25,000,000 a 25,000,000 Michigan Strategic Fund, LOR (HME, Inc. Project) (LOC; Fifth Third Bank) 3.40 2/7/09 1,660,000 a 1,660,000 Michigan Strategic Fund, LOR, Refunding (Goodwill Industries of Greater Grand Rapids, Inc. Project) (LOC; Fifth Third Bank) 3.00 2/7/09 7,615,000 a 7,615,000 Oakland County Economic Development Corporation, LOR (Michigan Seamless Tube LLC Project) (LOC; ABN-AMRO) 0.75 2/7/09 2,800,000 a 2,800,000 Pittsfield Township Economic Development Corporation, LOR, Refunding (Arbor Project) (LOC; Comerica Bank) 0.62 2/7/09 4,520,000 a 4,520,000 Minnesota.9% Minnesota Housing Finance Agency, Residential Housing Finance Revenue (Liquidity Facility; FHLB) 0.58 2/7/09 7,000,000 a 7,000,000 The Funds 33 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Minnesota (continued) Minnesota Rural Water Finance Authority, Public Projects Construction Notes 2.75 6/1/09 7,500,000 7,516,948 Missouri2.0% Missouri Development Finance Board, LR, CP (LOC; U.S. Bank) 0.70 2/10/09 24,000,000 24,000,000 Missouri Development Finance Board, LR, CP (LOC; U.S. Bank) 0.70 2/10/09 6,821,000 6,821,000 New Hampshire.9% New Hampshire Health and Education Facilities Authority, Revenue (Kimball Union Academy) (LOC; RBS Citizens NA) 0.70 2/7/09 5,000,000 a 5,000,000 New Hampshire Higher Educational and Health Facilities Authority, Revenue (Hunt Community Issue) (LOC; Bank of America) 0.95 2/7/09 8,580,000 a 8,580,000 New Jersey4.7% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 2.50 2/7/09 21,545,000 a 21,545,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.75 2/7/09 52,275,000 a 52,275,000 New York3.8% Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 0.57 2/19/09 40,000,000 40,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 0.80 3/6/09 20,000,000 20,000,000 North Carolina1.6% North Carolina Education Assistance Authority, Student Loan Revenue, Refunding (LOC; Royal Bank of Canada) 0.60 2/7/09 20,000,000 a 20,000,000 North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (University Health Systems of Eastern Carolina) (LOC; Branch Banking and Trust Co.) 0.42 2/7/09 5,200,000 a 5,200,000 Ohio6.4% Hamilton County, EDR (Taft Museum Project) (LOC; Fifth Third Bank) 3.00 2/7/09 9,495,000 a 9,495,000 Lakewood, Educational Facilities Revenue (Saint Edward High School Project) (LOC; Fifth Third Bank) 1.15 2/7/09 1,050,000 a 1,050,000 Lorain County, IDR (Cutting Dynamics, Inc. Project) (LOC; National City Bank) 0.92 2/7/09 2,080,000 a 2,080,000 Middletown, Hospital Facilities Revenue (Middletown Hospital Group) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 0.54 2/7/09 20,510,000 a,c 20,510,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 3.00 2/6/09 30,000,000 30,000,000 Montgomery County, Revenue, CP (Miami Valley Hospital) 3.00 2/9/09 7,000,000 7,000,000 Ohio Higher Educational Facilities, Revenue (Cedarville University Project) (LOC; Key Bank) 1.05 2/7/09 5,300,000 a 5,300,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 0.60 2/7/09 15,000,000 a 15,000,000 Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Barclays Bank PLC) 0.60 2/7/09 9,700,000 a 9,700,000 Oklahoma1.3% Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.75 2/17/09 20,000,000 20,000,000 34 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Oregon.7% Washington County Housing Authority, MFHR (Cedar Mill Project) (LOC; M&T Bank) 0.66 2/7/09 11,290,000 a 11,290,000 Pennsylvania9.1% Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue (Longwood at Oakmont, Inc.) (LOC; Allied Irish Banks) 0.85 2/1/09 3,000,000 a 3,000,000 Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue, Refunding (Longwood at Oakmont, Inc.) (Liquidity Facility; National City Bank) 0.90 2/1/09 7,120,000 a 7,120,000 Bucks County Industrial Development Authority, HR (Grand View Hospital) (LOC; TD Banknorth NA) 0.45 2/7/09 9,000,000 a 9,000,000 Chartiers Valley Industrial and Commercial Development Authority, Revenue (Wesley Hills Project) (LOC; Fifth Third Bank) 3.00 2/7/09 6,285,000 a 6,285,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 3,100,000 a 3,100,000 Haverford Township School District, GO Notes (LOC; TD Banknorth NA) 0.47 2/7/09 3,500,000 a 3,500,000 Horizon Hospital System Authority, Senior Health and Housing Facilities Revenue (Saint Paul Homes Project) (LOC; M&T Bank) 0.58 2/7/09 5,400,000 a 5,400,000 Lancaster Municipal Authority, Revenue (Ephrata Community Hospital Project) (LOC; Fulton Bank) 0.63 2/7/09 9,735,000 a 9,735,000 Lancaster Municipal Authority, Revenue (Garden Spot Village Project) (LOC; Fulton Bank) 0.75 2/7/09 7,385,000 a 7,385,000 Langhorne Manor Borough Higher Education and Health Authority, Retirement Communities Revenue (Wesley Enhanced Living Obligated Group) (Liquidity Facility; Citizens Bank of Pennsylvania) 0.85 2/1/09 500,000 a 500,000 Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 1.50 2/12/09 20,000,000 20,000,000 Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 0.55 5/14/09 4,000,000 4,000,000 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services Retirement Life Communities, Inc. Obligated Group) (LOC; Bank of America) 0.80 2/1/09 6,000,000 a 6,000,000 Pennsylvania Economic Development Financing Authority, Exempt Facility Revenue (PPL Energy Supply) (LOC; Wachovia Bank) 1.80 4/9/09 8,000,000 8,000,000 Pennsylvania Economic Development Financing Authority, Revenue (Evergreen Community Power Facility) (LOC; M&T Bank) 0.68 2/7/09 16,000,000 a 16,000,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Foundation for Indiana University of Pennsylvania Student Housing Project at Indiana University of Pennsylvania) (LOC; Citizens Bank of Pennsylvania) 0.45 2/7/09 5,000,000 a 5,000,000 Philadelphia Authority for Industrial Development, Revenue (Gift of Life Donor Program Project) (LOC; Commerce Bank NA) 0.53 2/7/09 1,000,000 a 1,000,000 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Childrens Hospital of Philadelphia Project) (Liquidity Facility; Wachovia Bank) 0.55 2/1/09 8,000,000 a 8,000,000 The Funds 35 STATEMENT OF INVESTMENTS (continued) Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Puttable Floating Option Tax Exempt Receipts (Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport)) (Insured: Berkshire Hathaway Assurance Corporation and Liquidity Facility; Merrill Lynch Capital Services) 0.49 2/7/09 10,000,000 a,c 10,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.60 2/6/09 10,000,000 10,000,000 South Dakota.4% South Dakota Housing Development Authority, Homeownership Mortgage Revenue (Liquidity Facility; Citigroup) 0.78 2/7/09 6,030,000 a,c 6,030,000 Tennessee3.2% Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; SunTrust Bank) 0.47 2/1/09 12,100,000 a 12,100,000 Hendersonville Industrial Development Board, Tax Increment Revenue (LOC; Fifth Third Bank) 3.00 2/7/09 7,500,000 a 7,500,000 Knox County Health, Educational and Housing Facility Board, HR (Covenant Health) (Insured; Assured Guaranty and Liquidity Facility; SunTrust Bank) 0.72 2/1/09 18,000,000 a 18,000,000 Knox County Health, Educational and Housing Facility Board, HR (Convenant Health) (LOC; SunTrust Bank) 0.47 2/1/09 5,000,000 a 5,000,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Health Facilities Revenue, Refunding (MUC-CI Homes, Inc. Project) (LOC; Fifth Third Bank) 1.15 2/7/09 7,750,000 a 7,750,000 Texas9.3% Calhoun County Navigation Industrial Development Authority, Port Revenue (The British Petroleum Company PLC) 0.65 2/1/09 20,000,000 a 20,000,000 Calhoun Port Authority, Environmental Facilities Revenue (Formosa Plastics Corporation, Texas Project) (LOC; Bank of America) 0.70 2/7/09 10,000,000 a 10,000,000 Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.64 2/7/09 5,000,000 a,c 5,000,000 DeSoto Industrial Development Authority, IDR, Refunding (National Service Industries Inc. Project) (LOC; Wachovia Bank) 0.55 2/7/09 3,660,000 a 3,660,000 Harris County Health Facilities Development Corporation, HR, Refunding (Texas Childrens Hospital Project) (Liquidity Facility: Bank of America and JPMorgan Chase Bank) 2.10 4/28/09 9,955,000 9,955,000 Harris County Industrial Development Corporation, SWDR (Deer Park Refining Limited Partnership Project) 0.80 2/1/09 2,400,000 a 2,400,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.85 3/9/09 10,000,000 10,000,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.68 3/25/09 16,500,000 16,500,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.40 4/1/09 3,000,000 3,000,000 Harrison County Health Facilities Development Corporation, HR (Marshall Regional Medical Center Project) (LOC; Amsouth Bank) 0.68 2/7/09 12,115,000 a 12,115,000 Oakbend Medical Center, HR (LOC; Regions Bank) 0.65 2/1/09 10,035,000 a 10,035,000 Port of Port Arthur Navigation District, Environmental Facilities Revenue (Motiva Enterprises LLC Project) 0.99 2/7/09 13,000,000 a 13,000,000 36 Dreyfus Municipal Coupon Maturity Principal Cash Management Plus (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Port of Port Arthur Navigation District, Revenue, CP (BASF AG) 0.50 4/8/09 10,000,000 10,000,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.45 2/13/09 3,500,000 3,500,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.45 3/9/09 10,000,000 10,000,000 Texas Department of Housing and Community Affairs, MFHR, Refunding (Champions Crossing Apartments) (Liquidity Facility; FNMA and LOC; FNMA) 0.90 2/7/09 5,025,000 a 5,025,000 Utah.6% Utah Housing Corporation, SFMR (LOC; Royal Bank of Canada) 1.00 4/8/09 10,000,000 10,000,000 Vermont2.0% Vermont Economic Development Authority, Revenue, CP (LOC; Calyon) 0.70 4/21/09 10,000,000 10,000,000 Vermont Educational and Health Buildings Financing Agency, HR (Rutland Regional Medical Center Project) (Liquidity Facility; TD Banknorth NA) 0.67 2/1/09 21,675,000 a 21,675,000 Virginia3.6% Lynchburg Redevelopment and Housing Authority, Housing Revenue (KHM Properties-Lynchburg, LLC Project) (LOC; M&T Bank) 0.63 2/7/09 13,520,000 a 13,520,000 Norfolk Economic Development Authority, New Empowerment Zone Facility Revenue (Metro Machine Corp. Project) (LOC; Wachovia Bank) 0.63 2/7/09 5,100,000 a 5,100,000 Virginia Commonwealth University Health System Authority, General Revenue (Medical College of Virginia Hospitals) (Liquidity Facility; Wachovia Bank) 0.60 2/1/09 22,210,000 a 22,210,000 Virginia Port Authority, Subordinate Port Facilities Revenue, BAN 3.00 7/1/09 15,000,000 15,063,448 Washington.8% Pierce County Economic Development Corporation, Multi-Mode Industrial Revenue (SeaTac Packaging Project) (LOC; HSBC Bank USA) 0.70 2/7/09 5,590,000 a 5,590,000 Tacoma Housing Authority, Revenue (Crown Assisted Living Project) (LOC; Key Bank) 1.25 2/7/09 600,000 a 600,000 Washington Housing Finance Commission, Nonprofit Revenue (Panorama Project) (LOC; Key Bank) 0.85 2/7/09 4,000,000 a 4,000,000 Washington Housing Finance Commission, Nonprofit Revenue, Refunding (Panorama City Project) (LOC; Key Bank) 0.75 2/1/09 1,785,000 a 1,785,000 Wisconsin1.1% Wisconsin Health and Educational Facilities Authority, Revenue (Mequon Jewish Campus, Inc. Project) (LOC; Bank One) 0.60 2/7/09 6,460,000 a 6,460,000 Wisconsin School Districts, COP, TRAN (Cash Flow Management Program) (LOC; U.S. Bank NA) 3.00 9/17/09 10,000,000 10,073,622 Total Investments (cost $1,561,937,464) 99.6% Cash and Receivables (Net) .4% Net Assets 100.0% See footnotes on page 68 See notes to financial statements. The Funds 37 STATEMENT OF INVESTMENTS January 31, 2009 Dreyfus New York Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments99.7% Albany County Airport Authority, Airport Revenue, Refunding (LOC; Bank of America) 0.70 2/7/09 8,065,000 a 8,065,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.60 2/7/09 2,900,000 a 2,900,000 Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Key Bank) 0.85 2/7/09 5,000,000 a 5,000,000 Arlington Central School District, GO Notes, BAN 2.75 8/21/09 3,911,400 3,925,099 Avoca Central School District, GO Notes, BAN 2.75 8/26/09 6,000,000 6,018,218 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Young Mens Christian Association of Olean, N.Y. Project) (LOC; Key Bank) 1.25 2/7/09 3,415,000 a 3,415,000 Chautauqua County Industrial Development Agency, Civic Facility Revenue (Gerry Homes Project) (LOC; HSBC Bank USA) 0.80 2/7/09 12,430,000 a 12,430,000 Chemung County Industrial Development Agency, IDR (MMARS 2nd Program) (LOC; HSBC Bank USA) 0.80 2/7/09 945,000 a 945,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (Liquidity Facility; Key Bank) 0.85 2/7/09 7,800,000 a 7,800,000 Clinton County Industrial Development Agency, Civic Facility Revenue (Champlain Valley Physicians Hospital Medical Center Project) (LOC; Key Bank) 0.85 2/7/09 10,505,000 a 10,505,000 Columbia County Industrial Development Agency, Civic Facility Revenue (The Columbia Memorial Hospital Project) (LOC; Key Bank) 1.30 2/7/09 5,785,000 a 5,785,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.58 2/7/09 8,985,000 a 8,985,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.58 2/7/09 10,000,000 a 10,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Bank) 0.58 2/7/09 10,000,000 a 10,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue, Refunding (Lutheran Center at Poughkeepsie, Inc. Project) (LOC; Key Bank) 1.30 2/7/09 3,655,000 a 3,655,000 East Irondequoit Central School District, GO Notes, BAN 2.50 6/18/09 2,500,000 2,505,518 East Rochester Housing Authority, Housing Revenue (Park Ridge Nursing Home, Inc. Project) (LOC; JPMorgan Chase Bank) 0.50 2/7/09 5,000,000 a 5,000,000 Erie County Industrial Development Agency, Civic Facility Revenue (Heritage Center Project) (LOC; Key Bank) 1.45 2/7/09 1,850,000 a 1,850,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.80 2/7/09 675,000 a 675,000 Erie County Industrial Development Agency, Civic Facility Revenue (YMCA of Greater Buffalo Project) (LOC; HSBC Bank USA) 0.80 2/7/09 3,535,000 a 3,535,000 Erie County Industrial Development Agency, IDR (Hydro-Air Components Inc. Project) (LOC; HSBC Bank USA) 0.70 2/7/09 4,005,000 a 4,005,000 Guilderland Industrial Development Agency, Civic Facility Revenue (Wildwood Programs, Inc. Project) (LOC; Key Bank) 1.05 2/7/09 3,480,000 a 3,480,000 Hamburg Central School District, GO Notes, BAN 3.35 7/2/09 4,700,000 4,721,291 Hempstead Industrial Development Agency, IDR (FCD Lynbrook LLC Facility) (Liquidity Facility; Goldman Sachs Group and LOC; Goldman Sachs Group) 1.04 2/7/09 6,350,000 a,c 6,350,000 38 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Herkimer County Industrial Development Agency, IDR (F.E. Hale Manufacturing Company Facility) (LOC; HSBC Bank USA) 0.80 2/7/09 1,950,000 a 1,950,000 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue (LOC; Citibank NA and Liquidity Facility; Citibank NA) 0.61 2/7/09 52,200,000 a,c 52,200,000 JPMorgan Chase Putter/Drivers Trust (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.44 2/7/09 5,840,000 a,c 5,840,000 Lancaster Industrial Development Agency, IDR (Sealing Devices Inc. Project) (LOC; HSBC Bank USA) 0.70 2/7/09 2,335,000 a 2,335,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; JPMorgan Chase Bank) 0.40 6/11/09 29,300,000 29,300,000 Long Island Power Authority, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.27 3/10/09 6,000,000 6,000,000 Long Island Power Authority, Electric System General Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.00 2/7/09 17,000,000 a 17,000,000 Long Island Power Authority, Electric System General Revenue (Long Island Lighting Company) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.75 2/7/09 23,200,000 a 23,200,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Bayerische Landesbank) 0.48 2/1/09 7,000,000 a 7,000,000 Metropolitan Transportation Authority, Dedicated Tax Fund Bonds, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.65 2/7/09 20,000,000 a 20,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 1.35 2/9/09 5,000,000 5,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 1.05 2/12/09 8,000,000 8,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 0.80 3/6/09 5,000,000 5,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 0.85 3/19/09 25,000,000 25,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 0.60 3/26/09 20,000,000 20,000,000 Monroe County Industrial Development Agency, Civic Facility Revenue (DePaul Properties, Inc. Project) (LOC; Key Bank) 0.85 2/7/09 3,000,000 a 3,000,000 Monroe County Industrial Development Agency, IDR (Chaney Enterprise) (LOC; M&T Bank) 0.73 2/7/09 2,250,000 a 2,250,000 Monroe County Industrial Development Agency, IDR (Genesee Metal Stampings Inc. Facility) (LOC; HSBC Bank USA) 0.80 2/7/09 580,000 a 580,000 Monroe County Industrial Development Agency, Revenue (HDF-RWC Project 1, LLC Robert Weslayan College Project) (LOC; M&T Bank) 1.50 2/7/09 2,700,000 a 2,700,000 New York City, GO Notes (Insured; FSA and Liquidity Facility; State Street Bank and Trust Co.) 0.60 2/1/09 2,000,000 a 2,000,000 New York City, GO Notes (Insured; FSA and Liquidity Facility; State Street Bank and Trust Co.) 0.60 2/1/09 3,900,000 a 3,900,000 New York City, GO Notes (Liquidity Facility; Allied Irish Banks) 0.55 2/1/09 3,000,000 a 3,000,000 New York City, GO Notes (Liquidity Facility; Bank of America) 0.30 2/1/09 9,500,000 a 9,500,000 New York City, GO Notes (Liquidity Facility; Dexia Credit Locale) 1.50 2/1/09 25,000,000 a 25,000,000 The Funds 39 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.48 2/1/09 3,000,000 a 3,000,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.55 2/1/09 2,000,000 a 2,000,000 New York City, GO Notes (Liquidity Facility; Wachovia Bank) 0.57 2/1/09 25,500,000 a 25,500,000 New York City, GO Notes (LOC; Bank of Nova Scotia) 0.35 2/7/09 6,785,000 a 6,785,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.55 2/1/09 2,600,000 a 2,600,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.25 2/7/09 8,700,000 a 8,700,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.25 2/7/09 4,800,000 a 4,800,000 New York City, GO Notes (LOC; Landesbank Baden-Wurttemberg) 0.48 2/1/09 1,100,000 a 1,100,000 New York City, GO Notes (LOC; Landesbank Baden-Wurttemberg) 0.40 2/7/09 6,265,000 a 6,265,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program Cobble Hill Health Center, Inc.) (LOC; Bank of America) 0.35 2/7/09 6,000,000 a 6,000,000 New York City Housing Development Corporation, MFHR (Liquidity Facility; JPMorgan Chase Bank) 0.45 2/7/09 15,000,000 a 15,000,000 New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (155 West 21st Street Development) (Liquidity Facility; FNMA and LOC; FNMA) 0.40 2/7/09 10,000,000 a 10,000,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizens NA) 0.65 2/7/09 7,000,000 a 7,000,000 New York City Industrial Development Agency, Civic Facility Revenue (Birch Wathen Lenox School Project) (LOC; Allied Irish Banks) 0.56 2/7/09 7,540,000 a 7,540,000 New York City Industrial Development Agency, Civic Facility Revenue (Columbia Grammar and Preparatory School Project) (LOC; Allied Irish Banks) 0.58 2/7/09 5,205,000 a 5,205,000 New York City Industrial Development Agency, Civic Facility Revenue (French Institute-Alliance Francaise de New YorkFederation of French Alliances in the United States Project) (LOC; M&T Bank) 0.63 2/7/09 1,965,000 a 1,965,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Bank) 0.58 2/7/09 5,000,000 a 5,000,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Psychotherapy Project) (LOC; JPMorgan Chase Bank) 0.55 2/7/09 2,915,000 a 2,915,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Bank) 0.58 2/7/09 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; Allied Irish Banks) 0.58 2/7/09 2,790,000 a 2,790,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; M&T Bank) 0.63 2/7/09 2,400,000 a 2,400,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; BNP Paribas) 0.36 2/7/09 7,000,000 a 7,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 1.00 2/1/09 5,500,000 a 5,500,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Lloyds TSB Bank PLC) 0.55 2/1/09 14,025,000 a 14,025,000 40 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.44 2/7/09 5,190,000 a,c 5,190,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Bayerische Landesbank) 0.35 2/1/09 2,300,000 a 2,300,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.55 2/1/09 4,900,000 a 4,900,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; JPMorgan Chase Bank) 0.35 2/1/09 13,200,000 a 13,200,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.55 2/1/09 6,100,000 a 6,100,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Societe Generale) 0.20 2/7/09 6,500,000 a 6,500,000 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) (LOC; TD Banknorth NA) 0.43 2/7/09 6,000,000 a 6,000,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.47 2/7/09 2,470,000 a 2,470,000 New York State Dormitory Authority, Revenue (Cornell University) (LOC; HSBC Bank USA) 0.25 2/7/09 6,400,000 a 6,400,000 New York State Dormitory Authority, Revenue (Le Moyne College) (LOC; TD Banknorth NA) 0.40 2/7/09 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (Long Island University) (LOC; RBS Citizens NA) 0.50 2/7/09 6,500,000 a 6,500,000 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Liquidity Facility; Bank of Nova Scotia) 0.35 2/7/09 7,200,000 a 7,200,000 New York State Dormitory Authority, Revenue (Park Ridge Hospital, Inc.) (LOC; JPMorgan Chase Bank) 0.50 2/7/09 19,300,000 a 19,300,000 New York State Dormitory Authority, Revenue (Saint Johns University) (LOC; JPMorgan Chase Bank) 0.30 2/7/09 8,700,000 a 8,700,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 0.65 2/7/09 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue (The Rockefeller University) 0.20 2/7/09 8,300,000 a 8,300,000 New York State Dormitory Authority, Revenue (Wagner College) (LOC; TD Banknorth NA) 0.47 2/7/09 4,000,000 a 4,000,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.70 3/11/09 26,125,000 26,125,000 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.30 2/7/09 3,300,000 a 3,300,000 New York State Housing Finance Agency, Housing Revenue (70 Battery Place) (LOC; FNMA) 0.35 2/7/09 20,600,000 a 20,600,000 New York State Housing Finance Agency, Housing Revenue (316 Eleventh Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.40 2/7/09 25,500,000 a 25,500,000 New York State Housing Finance Agency, Housing Revenue (350 West 37th Street) (LOC; Wachovia Bank) 0.56 2/7/09 9,000,000 a 9,000,000 New York State Housing Finance Agency, Housing Revenue (Avalon Bowery Place II) (LOC; Bank of America) 0.60 2/7/09 12,000,000 a 12,000,000 The Funds 41 STATEMENT OF INVESTMENTS (continued) Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York State Housing Finance Agency, Housing Revenue (Normandie Court I Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/09 4,850,000 a 4,850,000 New York State Housing Finance Agency, Housing Revenue (North End Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.25 2/7/09 1,700,000 a 1,700,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.38 2/7/09 16,100,000 a 16,100,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.40 2/7/09 4,200,000 a 4,200,000 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Refunding (Insured; AMBAC) 5.00 4/1/09 2,445,000 2,459,772 New York State Urban Development Corporation, COP (James A. Farley Post Office Project) (Liquidity Facility; Citigroup Inc. and LOC; Citigroup Inc.) 0.87 2/7/09 22,550,000 a,c 22,550,000 Newburgh Industrial Development Agency, Civic Facility Revenue (Community Development Properties Dubois Street II, Inc. Project) (LOC; Key Bank) 1.30 2/7/09 3,300,000 a 3,300,000 Niagara County Industrial Development Agency, Civic Facility Revenue (Niagara University Project) (Liquidity Facility; HSBC Bank USA) 0.45 2/7/09 5,000,000 a 5,000,000 Onondaga County Industrial Development Agency, IDR (General Super Plating Company, Inc. Project) (LOC; Citizens Bank of Pennsylvania) 1.55 2/7/09 1,990,000 a 1,990,000 Onondaga County Industrial Development Agency, IDR (ICM Controls Corporation Project) (LOC; M&T Bank) 0.68 2/7/09 2,380,000 a 2,380,000 Ontario County Industrial Development Agency, Civic Facility Revenue (CHF-Finger Lakes, L.L.C. Civic Facility) (LOC; Royal Bank of Scotland PLC) 0.65 2/7/09 4,000,000 a 4,000,000 Ontario County Industrial Development Agency, IDR (Dixit Enterprises/Newtex Industries, Inc. Facility) (LOC; HSBC Bank USA) 0.80 2/7/09 2,670,000 a 2,670,000 Orange County Industrial Development Agency, Civic Facility Revenue (Saint Lukes Cornwall Hospital Project) (LOC; Key Bank) 1.30 2/7/09 3,900,000 a 3,900,000 Otsego County Industrial Development Agency, Civic Facility Revenue (Templeton Foundation Project) (LOC; Key Bank) 1.05 2/7/09 3,165,000 a 3,165,000 Plattsburgh, BAN (Municipal Lighting) 2.50 6/19/09 2,300,000 2,304,687 Port Authority of New York and New Jersey, Equipment Notes 0.59 2/7/09 10,500,000 a 10,500,000 Port Jefferson Union Free School District, GO Notes, TAN 2.50 6/30/09 5,900,000 5,915,716 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 0.20 2/7/09 7,940,000 a 7,940,000 Rensselaer Industrial Development Agency, Senior Housing Revenue (Brunswick Senior Housing Project) (LOC; FHLB) 0.60 2/1/09 3,290,000 a 3,290,000 Saint Lawrence County Industrial Development Agency, Civic Facility Revenue, Refunding (Claxton-Hepburn Medical Center Project) (LOC; Key Bank) 1.30 2/7/09 3,600,000 a 3,600,000 Schenectady Industrial Development Agency, Civic Facility Revenue (Union Graduate College Project) (LOC; M&T Bank) 1.50 2/7/09 5,660,000 a 5,660,000 Stillwater Central School District, GO Notes, BAN 2.75 9/24/09 4,000,000 4,015,117 42 Dreyfus New York Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Suffolk County Industrial Development Agency, IDR (Wolf Family LLC/Contract Pharmacal Corporation Facility) (LOC; HSBC Bank USA) 0.70 2/7/09 4,080,000 a 4,080,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 1.50 2/7/09 3,000,000 a 3,000,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 1.30 2/7/09 3,305,000 a 3,305,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; Key Bank) 1.30 2/7/09 5,000,000 a 5,000,000 Syracuse Industrial Development Agency, Housing Revenue (Masonic Lofts LLC Project) (LOC; Key Bank) 1.45 2/7/09 4,050,000 a 4,050,000 TSASC, Inc. of New York, Tobacco Flexible Amortization Bonds 6.25 7/15/09 22,000,000 b 22,653,241 TSASC, Inc. of New York, Tobacco Flexible Amortization Bonds 6.38 7/15/09 12,925,000 b 13,332,658 Ulster County Industrial Development Agency, IDR (Selux Corporation Project) (LOC; M&T Bank) 0.68 2/7/09 1,385,000 a 1,385,000 Wayland-Cohocton Central School District, GO Notes, BAN 2.75 6/26/09 9,300,000 9,321,687 Westchester County Health Care Corporation, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 2.00 2/19/09 20,000,000 20,000,000 Westchester County Industrial Development Agency, Civic Facility Revenue (Mercy College Project) (LOC; Key Bank) 1.25 2/7/09 1,800,000 a 1,800,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Masters School Civic Facility) (LOC; Allied Irish Banks) 0.58 2/7/09 3,235,000 a 3,235,000 Westchester County Industrial Development Agency, Civic Facility Revenue (The Rye YMCA Project) (LOC; Allied Irish Banks) 0.78 2/7/09 2,250,000 a 2,250,000 Yonkers Industrial Development Agency, MFHR (Main Street Lofts Yonkers LLC Project) (LOC; M&T Bank) 0.68 2/7/09 30,000,000 a 30,000,000 Yonkers Industrial Development Agency, Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; GNMA) 0.75 2/7/09 4,215,000 a,c 4,215,000 Total Investments (cost $1,028,198,004) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% See footnotes on page 68 See notes to financial statements. The Funds 43 STATEMENT OF INVESTMENTS January 31, 2009 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments100.0% Alabama1.5% DCH Health Care Authority, Health Care Facilities Revenue (LOC; Regions Bank) 0.68 2/7/09 25,000,000 a 25,000,000 Greater Montgomery Educational Building Authority, Educational Facility Revenue (Huntingdon College Project) (LOC; Regions Bank) 0.73 2/7/09 15,861,000 a 15,861,000 Infirmary Health System Special Care Facilities Financing Authority of Mobile, Revenue (Infirmary Health System, Inc.) (LOC; Regions Bank) 0.68 2/7/09 5,000,000 a 5,000,000 Jefferson County, Sewer Revenue Capital Improvement Warrants 5.38 2/1/09 20,000,000 b 20,200,400 Jefferson County, Sewer Revenue Capital Improvement Warrants 5.75 2/1/09 7,500,000 b 7,575,888 Prattville Educational Building Authority, Revenue (Prattville Christian Academy, Inc. Project) (LOC; Regions Bank) 0.83 2/7/09 5,000,000 a 5,000,000 University of Alabama Board of Trustees, Revenue (University of Alabama at Birmingham Hospital) (LOC; Regions Bank) 0.68 2/7/09 18,000,000 a 18,000,000 Arizona2.3% Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; BNP Paribas and LOC; BNP Paribas) 0.69 2/7/09 12,470,000 a,c 12,470,000 Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 1.54 2/7/09 10,000,000 a,c 10,000,000 Arizona Health Facilities Authority, HR (Phoenix Childrens Hospital) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 1.54 2/7/09 9,620,000 a,c 9,620,000 Arizona Health Facilities Authority, Revenue (La Loma Village) (LOC; Citibank NA) 0.58 2/7/09 18,300,000 a 18,300,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 1.00 3/11/09 6,000,000 6,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 1.00 3/11/09 25,000,000 25,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.95 3/12/09 35,000,000 35,000,000 Salt River Project Agricultural Improvement and Power District, CP (Salt River Project) (Liquidity Facility: Bank of America, Citibank NA, JPMorgan Chase Bank and Wells Fargo Bank) 0.80 3/13/09 36,600,000 36,600,000 Arkansas.1% Benton County Public Facilities Board, College Parking Facility Revenue (NorthWest Arkansas Community College Project) (LOC; Regions Bank) 0.78 2/7/09 8,050,000 a 8,050,000 Colorado1.6% Centerra Metropolitan District, Improvement Revenue, Refunding (LOC; Compass Bank) 0.50 2/7/09 15,000,000 a 15,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (The Nature Conservancy Project) (Liquidity Facility; Bank of America) 0.45 2/7/09 21,600,000 a 21,600,000 Denver Urban Renewal Authority, Stapleton Senior Tax Increment Revenue (LOC; U.S. Bank NA) 0.47 2/7/09 10,000,000 a 10,000,000 Lowry Economic Redevelopment Authority, Revenue, Refunding (LOC; Compass Bank) 0.50 2/7/09 7,000,000 a 7,000,000 RBC Municipal Products Inc. Trust (Meridian Village Metropolitan District Number One, Improvement Revenue) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.58 2/7/09 17,600,000 a,c 17,600,000 44 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Colorado (continued) Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.50 2/7/09 26,000,000 a 26,000,000 Southglenn Metropolitan District, Special Revenue (LOC; BNP Paribas) 0.53 2/7/09 8,000,000 a 8,000,000 Connecticut.1% Connecticut Health and Educational Facilities Authority, Revenue (Westminster School Issue) (LOC; Bank of America) 0.52 2/7/09 4,160,000 a 4,160,000 Delaware.4% Delaware Economic Development Authority, MFHR (School House Project) (LOC; HSBC Bank USA) 0.80 2/7/09 12,700,000 a 12,700,000 Delaware Economic Development Authority, Revenue (Connections CSP Project) (LOC; PNC Bank NA) 0.47 2/7/09 6,790,000 a 6,790,000 Delaware Health Facilities Authority, Revenue (Christiana Care Health Services) 0.47 2/7/09 8,325,000 a 8,325,000 District of Columbia2.6% Anacostia Waterfront Corporation, PILOT Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.60 2/7/09 77,985,000 a,c 77,985,000 District of Columbia, Multimodal GO (LOC; JPMorgan Chase Bank) 0.40 2/7/09 19,435,000 a 19,435,000 District of Columbia, Revenue (American College of Cardiology Foundation Issue) (LOC; SunTrust Bank) 0.54 2/7/09 13,000,000 a 13,000,000 District of Columbia, Revenue (American Legacy Foundation Issue) (LOC; Regions Bank) 0.68 2/7/09 22,000,000 a 22,000,000 District of Columbia, Revenue (The Washington Center for Internships and Academic Seminars Issue) (LOC; Branch Banking and Trust Co.) 0.45 2/7/09 4,000,000 a 4,000,000 Washington DC Metropolitan Area Transit Authority, CP (LOC; Wachovia Bank) 0.20 2/12/09 33,900,000 33,900,000 Florida12.9% Bay Medical Center Board of Trustees, HR (Bay Medical Center Project) (LOC; Regions Bank) 1.40 2/7/09 62,000,000 a 62,000,000 Brevard County Educational Facilities Authority, Revenue (Florida Institute of Technology Project) (LOC; Fifth Third Bank) 1.15 2/7/09 26,125,000 a 26,125,000 Broward County, Sales Tax Revenue, CP (Liquidity Facility; Dexia Credit Locale) 3.00 2/4/09 46,000,000 46,000,000 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (LOC; Bank of America) 0.54 2/7/09 8,255,000 a 8,255,000 Broward County Health Facilities Authority, Revenue, Refunding (John Knox Village of Florida, Inc. Project) (LOC; Wachovia Bank) 0.45 2/7/09 31,165,000 a 31,165,000 Capital Trust Agency, MFHR (Brittany Bay ApartmentsWatermans Crossing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.64 2/7/09 23,350,000 a,c 23,350,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 4.50 6/1/09 125,000,000 125,397,321 Collier County Health Facilities Authority, Health Facility Revenue (The Moorings, Inc. Project) (LOC; Wachovia Bank) 0.45 2/7/09 34,820,000 a 34,820,000 Escambia County Health Facilities Authority, Healthcare Facilities Revenue, Refunding (Azalea Trace, Inc. Obligated Group) (LOC; Bank of America) 0.75 2/1/09 2,500,000 a 2,500,000 The Funds 45 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Florida (continued) Florida Higher Educational Facilities Financing Authority, Revenue (Jacksonville University Project) (LOC; Regions Bank) 0.75 2/7/09 37,200,000 a 37,200,000 Florida Local Government Finance Commission, Pooled Loan Program Revenue, CP (LOC; Wachovia Bank) 0.75 2/11/09 30,000,000 30,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 0.55 2/7/09 18,500,000 a 18,500,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.45 2/7/09 19,100,000 a 19,100,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.45 2/7/09 20,000,000 a 20,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.52 2/7/09 10,000,000 a 10,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.60 2/7/09 20,000,000 a 20,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.65 2/7/09 30,000,000 a 30,000,000 Highlands County Health Facilities Authority, Revenue (Adventist Health System/Sunbelt, Inc. Accounts Receivable Program) (LOC; SunTrust Bank) 0.45 2/7/09 23,215,000 a 23,215,000 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (LOC; Wachovia Bank) 0.67 2/1/09 12,500,000 a 12,500,000 Jacksonville, Capital Projects Revenue (LOC; SunTrust Bank) 0.54 2/7/09 11,000,000 a 11,000,000 Jacksonville Health Facilities Authority, HR (Baptist Medical Center Project) (LOC; Branch Banking and Trust Co.) 0.47 2/7/09 5,825,000 a 5,825,000 JEA, Water and Sewer System Subordinated Revenue (Liquidity Facility; State Street Corporation) 0.50 2/7/09 9,800,000 a 9,800,000 Marion County Hospital District, Health System Improvement Revenue (Munroe Regional Health System) (LOC; Amsouth Bank) 0.50 2/7/09 15,765,000 a 15,765,000 Miami-Dade County Health Facilities Authority, HR (Miami Childrens Hospital Project) (LOC; Regions Bank) 0.68 2/7/09 45,000,000 a 45,000,000 Orange County Health Facilities Authority, Revenue (Adventist Health System/Sunbelt Obligated Group) (LOC; SunTrust Bank) 0.45 2/7/09 39,700,000 a 39,700,000 Orange County Health Facilities Authority, Revenue, CP (LOC; SunTrust Bank) 0.35 2/17/09 22,000,000 22,000,000 Port Orange, Revenue (Palmer College of Chiropractic Florida Project) (LOC; ABN-AMRO) 0.45 2/7/09 4,075,000 a 4,075,000 Saint Johns County Industrial Development Authority, HR (Flager Hospital, Inc. Project) (LOC; SunTrust Bank) 0.54 2/7/09 32,945,000 a 32,945,000 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) (LOC; Fifth Third Bank) 0.55 2/7/09 14,000,000 a 14,000,000 Tampa, Educational Facilities Revenue (Trinity School for Children Project) (LOC; Regions Bank) 0.83 2/7/09 4,555,000 a 4,555,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.50 2/7/09 12,900,000 a 12,900,000 University of South Florida Financing Corporation, COP (University of South Florida Financing Corporation Master Lease Program) (LOC; Wachovia Bank) 0.50 2/7/09 34,400,000 a 34,400,000 46 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Florida (continued) Volusia County Industrial Development Authority, Revenue, Refunding (Retirement Housing Foundation Obligated GroupBishops Glen) (LOC; KBC Bank) 0.45 2/7/09 12,690,000 a 12,690,000 Georgia2.4% Atlanta, Water and Wastewater Revenue 5.00 5/1/09 18,050,000 b 18,363,435 Atlanta Development Authority, Revenue (Georgia Aquarium, Inc. Project) (LOC; SunTrust Bank) 0.57 2/7/09 10,000,000 a 10,000,000 Fulton County Development Authority, Educational Facilities Revenue (Catholic Education of North Georgia, Inc. Project) (LOC; Wachovia Bank) 0.53 2/7/09 14,420,000 a 14,420,000 Fulton County Housing Authority, MFHR (Liquidity Facility; FHLMC and LOC; FHLMC) 0.64 2/7/09 25,365,000 a,c 25,365,000 Gainesville and Hall County Development Authority, Senior Living Facility Revenue (Lanier Village Estates, Inc. Project) (LOC; Bank of America) 0.75 2/1/09 3,000,000 a 3,000,000 Georgia, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.65 2/7/09 19,383,000 a 19,383,000 Georgia Ports Authority, Revenue (Garden City Terminal Project) (LOC; SunTrust Bank) 0.54 2/7/09 9,600,000 a 9,600,000 Glynn-Brunswick Memorial Hospital Authority, RAC (Southeast Georgia Health System Project) (LOC; Branch Banking and Trust Co.) 0.45 2/7/09 11,690,000 a 11,690,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue, CP (LOC; Dexia Credit Locale) 1.75 2/3/09 15,000,000 15,000,000 Private Colleges and Universities Authority, CP (Emory University Project) 0.25 3/10/09 16,296,000 16,296,000 Private Colleges and Universities Authority, Revenue (Emory University Project) 1.75 7/7/09 16,000,000 16,000,000 Idaho.5% Idaho Health Facilities Authority, Health Care Facilities Revenue (Aces-Pooled Financing Program) (LOC; U.S. Bank NA) 0.40 2/7/09 2,250,000 a 2,250,000 Idaho Health Facilities Authority, Revenue (Saint Lukes Regional Medical Center Project) (Insured; FSA and Liquidity Facility; Bank of Montreal) 0.85 2/1/09 32,930,000 a 32,930,000 Illinois8.0% Channahon, Revenue, Refunding (Morris Hospital) (LOC; U.S. Bank NA) 0.45 2/7/09 3,695,000 a 3,695,000 Chicago Board of Education, Unlimited Tax GO (Merlots Program) (Insured; Assured Guaranty and Liquidity Facility; Wachovia Bank) 0.60 2/7/09 11,255,000 a,c 11,255,000 Chicago OHare International Airport, Revenue (Insured; Assured Guaranty and Liquidity Facility; Citibank NA) 0.80 2/7/09 10,000,000 a,c 10,000,000 Illinois, GO Notes (Fund for Infrastructure, Roads, Schools and Transit) 5.25 4/1/09 12,930,000 12,999,942 Illinois Educational Facilities Authority, Revenue (Lake Forest Graduate School) (LOC; Fifth Third Bank) 3.00 2/7/09 5,730,000 a 5,730,000 Illinois Educational Facilities Authority, Revenue (The University of Chicago) 1.95 5/5/09 18,000,000 18,000,000 Illinois Educational Facilities Authority, Revenue, CP (Field Museum of Natural History) (LOC; Bank of America) 1.70 3/5/09 20,000,000 20,000,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.70 3/19/09 51,200,000 51,200,000 Illinois Educational Facilities Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.45 4/1/09 10,350,000 10,350,000 The Funds 47 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Illinois (continued) Illinois Educational Facility Authority, Revenue, CP (Pooled Finance Program) (LOC; Northern Trust Company) 0.80 3/19/09 30,000,000 30,000,000 Illinois Finance Authority, PCR, Refunding (Commonwealth Edison Company Project) (LOC; SunTrust Bank) 0.50 2/7/09 49,830,000 a 49,830,000 Illinois Finance Authority, Revenue (Monarch Landing, Inc. Facility) (LOC; Fifth Third Bank) 1.05 2/7/09 49,775,000 a 49,775,000 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) (Liquidity Facility; JPMorgan Chase Bank) 0.50 2/7/09 12,950,000 a 12,950,000 Illinois Finance Authority, Revenue (Riverside Health System) (LOC; JPMorgan Chase Bank) 0.38 2/7/09 5,545,000 a 5,545,000 Illinois Finance Authority, Revenue, CP (Loyola University) (LOC; JPMorgan Chase Bank) 1.65 2/11/09 20,000,000 20,000,000 Illinois Finance Authority, Revenue, Refunding (Bradley University) (LOC; Northern Trust Company) 2.00 4/1/09 7,345,000 7,345,000 Illinois Finance Authority, Revenue, Refunding (Delnor-Community Hospital) (LOC; Fifth Third Bank) 0.40 2/7/09 59,090,000 a 59,090,000 Illinois Finance Authority, Revenue, Refunding (Fairview Obligated Group) (LOC; ABN-AMRO) 0.45 2/7/09 21,795,000 a 21,795,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (Insured; FSA and Liquidity Facility; Barclays Bank PLC) 0.50 2/7/09 9,400,000 a 9,400,000 Illinois Housing Development Authority, Homeowner Mortgage Revenue 1.85 8/1/09 4,480,000 4,480,000 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Liquidity Facility; Dexia Credit Locale) 2.00 2/7/09 50,000,000 a 50,000,000 Illinois Toll Highway Authority, Toll Highway Senior Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.25 2/7/09 23,000,000 a 23,000,000 Lake County, MFHR (Whispering Oaks Apartments Project) (LOC; FHLMC) 0.45 2/7/09 3,250,000 a 3,250,000 Puttable Floating Option Tax Exempt Receipts (Chicago Transit Authority, Capital Grants Receipts Revenue) (Insured; Assured Guaranty and Liquidity Facility; Merrill Lynch Capital Services) 1.09 2/7/09 18,550,000 a,c 18,550,000 Will County, Revenue (University of Saint Francis Project) (LOC; Fifth Third Bank) 1.15 2/7/09 13,510,000 a 13,510,000 Indiana2.3% Elkhart County, Revenue (Hubbard Hill Estates, Inc. Project) (LOC; Fifth Third Bank) 3.00 2/7/09 1,885,000 a 1,885,000 Indiana Educational Facilities Authority, Revenue (Martin University Project) (LOC; Key Bank) 1.05 2/7/09 2,790,000 a 2,790,000 Indiana Finance Authority, Health System Revenue, Refunding (Sisters of Saint Francis Health Services, Inc. Obligated Group) (LOC; JPMorgan Chase Bank) 0.45 2/7/09 10,900,000 a 10,900,000 Indiana Finance Authority, Revenue, Refunding (Trinity Health Credit Group) 0.38 2/7/09 14,700,000 a 14,700,000 Indiana Health and Educational Facility Financing Authority, Educational Facilities Revenue (University of Evansville Project) (LOC; Fifth Third Bank) 1.15 2/7/09 23,175,000 a 23,175,000 Indiana Health and Educational Facility Financing Authority, Revenue (Ascension Health Senior Credit Group) (Liquidity Facility; Citigroup Inc.) 0.70 2/7/09 79,120,000 a,c 79,120,000 48 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Indiana (continued) Indiana Health Facility Financing Authority, Revenue (Ascension Health Credit Group) 1.75 4/1/09 10,000,000 10,000,000 Lawrence, Fort Harrison Reuse Authority, Tax Increment Revenue (Fort Harrison Military Base Reuse District) (LOC; Fifth Third Bank) 3.00 2/7/09 6,655,000 a 6,655,000 Iowa.2% Iowa Finance Authority, Pollution Control Facility Revenue, Refunding (MidAmerican Energy Project) 0.74 2/7/09 13,325,000 a 13,325,000 Kentucky2.0% Danville, Multi-City LR, CP (LOC; Fifth Third Bank) 2.25 2/4/09 15,000,000 15,000,000 Fort Mitchell, Kentucky League of Cities Funding Trust, LR (Trust Lease Program) (LOC; U.S. Bank NA) 0.55 2/7/09 7,250,000 a 7,250,000 Georgetown, Industrial Building Revenue, Refunding (Georgetown College Project) (LOC; Fifth Third Bank) 1.15 2/7/09 3,115,000 a 3,115,000 Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; Fifth Third Bank) 3.00 2/7/09 11,270,000 a 11,270,000 Kentucky Asset/Liability Commission, General Fund TRAN 3.00 6/25/09 40,000,000 40,189,165 Kentucky Property and Buildings Commission, Revenue, Refunding (Project Number 84) (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 3.10 2/7/09 16,485,000 a,c 16,485,000 Lexington-Fayette Urban County Government, Industrial Building Revenue (Northeast Christian Project) (LOC; Fifth Third Bank) 1.15 2/7/09 4,000,000 a 4,000,000 Madisonville, HR (Trover Clinic Foundation, Inc.) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.58 2/7/09 6,695,000 a 6,695,000 Richmond, Lease Program Revenue (Kentucky League of Cities Funding Trust) (LOC; U.S. Bank NA) 0.55 2/7/09 2,000,000 a 2,000,000 Trimble County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank NA) 0.60 2/1/09 5,575,000 a 5,575,000 Warren County, HR, Refunding (Bowling Green-Warren County Community Hospital Corporation Project) (Insured; Assured Guaranty and Liquidity Facility; Branch Banking and Trust Co.) 0.53 2/7/09 17,110,000 a 17,110,000 Louisiana3.7% Louisiana, GO Notes, Refunding (LOC; BNP Paribas) 0.35 2/7/09 24,000,000 a 24,000,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Healthcare Facilities Revenue, Refunding (Saint James Place of Baton Rouge Project) (LOC; ABN-AMRO) 0.58 2/7/09 11,520,000 a 11,520,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (LaShip, L.L.C. Project) (LOC; Regions Bank) 0.66 2/7/09 23,750,000 a 23,750,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Northwestern State University Student Housing Project) (LOC; Regions Bank) 0.88 2/7/09 10,480,000 a 10,480,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (University of Louisiana Monroe Facilities, Inc. Project) (LOC; Regions Bank) 0.68 2/7/09 33,365,000 a 33,365,000 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue, Refunding (Shreveport Convention Center Hotel Project) (LOC; Regions Bank) 0.68 2/7/09 30,980,000 a 30,980,000 The Funds 49 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Louisiana (continued) Louisiana Municipal Natural Gas Purchasing and Distribution Authority, Revenue (Putters Program) (Gas Project Number 1) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.53 2/7/09 23,914,000 a,c 23,914,000 Louisiana Public Facilities Authority, HR (Touro Infirmary Project) (Liquidity Facility; Merrill Lynch Bank and LOC; Merrill Lynch) 1.54 2/7/09 34,045,000 a,c 34,045,000 Louisiana Public Facilities Authority, HR, Refunding (Franciscan Missionaries of Our Lady Health System Project) (LOC; Regions Bank) 0.85 2/1/09 19,300,000 a 19,300,000 Louisiana Public Facilities Authority, Revenue (Tiger Athletic Foundation Project) (LOC; Regions Bank) 1.00 2/7/09 24,500,000 a 24,500,000 Saint Tammany Parish Development District, Revenue (Rooms To Go Saint Tammany LLC Project) (LOC; SunTrust Bank) 0.54 2/7/09 5,000,000 a 5,000,000 Maryland2.1% Baltimore County Revenue Authority, Golf System Revenue (LOC; M&T Bank) 0.56 2/7/09 3,800,000 a 3,800,000 Chestertown, EDR, Refunding (Washington College Project) (LOC; Royal Bank of Scotland PLC) 0.70 2/7/09 7,000,000 a 7,000,000 Frederick County, Revenue (Homewood Inc. Facility) (LOC; M&T Bank) 0.51 2/7/09 1,500,000 a 1,500,000 Frederick County, Revenue, Refunding (Manekin-Frederick Associates Facility) (LOC; M&T Bank) 0.65 2/7/09 2,395,000 a 2,395,000 Maryland Economic Development Corporation, Revenue (Easter Seals Facility) (LOC; M&T Bank) 0.58 2/7/09 6,900,000 a 6,900,000 Maryland Economic Development Corporation, Revenue (Legal Aid Bureau, Inc. Facility) (LOC; M&T Bank) 0.60 2/7/09 2,230,000 a 2,230,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Annapolis Life Care Issue) (LOC; Citizens Bank of Pennsylvania) 0.75 2/7/09 42,205,000 a 42,205,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Dematha Catholic High School) (LOC; Branch Banking and Trust Co.) 0.58 2/7/09 9,865,000 a 9,865,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Suburban Hospital Issue) (LOC; SunTrust Bank) 0.54 2/7/09 10,000,000 a 10,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (LOC; PNC Bank NA) 0.47 2/7/09 5,000,000 a 5,000,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) (LOC; Branch Banking and Trust Co.) 0.42 2/7/09 5,800,000 a 5,800,000 Maryland Health and Higher Educational Facility Authority, Revenue, Refunding (Adventist HealthCare Issue) (LOC; M&T Bank) 0.50 2/7/09 23,425,000 a 23,425,000 Montgomery County, EDR (Riderwood Village, Inc. Project) (LOC; M&T Bank) 0.50 2/7/09 5,800,000 a 5,800,000 Washington Suburban Sanitary District, Consolidated Public Improvement GO Notes 2.00 6/1/09 8,350,000 d 8,386,490 Massachusetts2.6% Massachusetts, CP (Liquidity Facility; JPMorgan Chase Bank) 1.05 2/11/09 12,000,000 12,000,000 Massachusetts, GO Notes, BAN 3.00 3/5/09 43,000,000 43,083,442 Massachusetts, GO Notes, RAN 4.00 4/30/09 3,500,000 3,530,461 Massachusetts Development Finance Agency, First Mortgage Revenue (Brookhaven at Lexington Project) (LOC; Bank of America) 0.40 2/7/09 5,360,000 a 5,360,000 Massachusetts Development Finance Agency, Revenue (ISO New England Inc. Issue) (LOC; Key Bank) 0.80 2/7/09 12,115,000 a 12,115,000 50 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Massachusetts (continued) Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.80 2/7/09 10,790,000 a 10,790,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.52 2/7/09 19,600,000 a 19,600,000 Massachusetts Development Finance Agency, Revenue, Refunding (Wentworth Institute of Technology Issue) (LOC; JPMorgan Chase Bank) 0.52 2/7/09 14,340,000 a 14,340,000 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare SystemCapital Asset Program Issue) (Insured; FSA and Liquidity Facility: Bayerische Landesbank and JPMorgan Chase Bank) 2.25 2/7/09 40,000,000 a 40,000,000 Massachusetts Health and Educational Facilities Authority, Revenue, CP (Partners Healthcare) 0.35 2/9/09 9,000,000 9,000,000 Michigan3.6% Board of Trustees of the Michigan State University, CP 0.35 2/9/09 12,500,000 12,500,000 Eastern Michigan University Board of Regents, General Revenue, Refunding (LOC; Dexia Credit Locale) 4.00 2/7/09 13,000,000 a 13,000,000 Jackson County Hospital Finance Authority, HR (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.53 2/7/09 8,000,000 a 8,000,000 Jackson County Hospital Finance Authority, HR, Refunding (W.A. Foote Memorial Hospital) (Insured; Assured Guaranty and Liquidity Facility; Comerica Bank) 0.70 2/7/09 8,000,000 a 8,000,000 Michigan Building Authority, Multi-Modal Revenue (Facilities Program) (LOC; JPMorgan Chase Bank) 0.40 2/7/09 34,800,000 a 34,800,000 Michigan Higher Education Facilities Authority, Revenue, Refunding (Walsh College Project) (LOC; Commerce Bank) 0.60 2/7/09 8,845,000 a 8,845,000 Michigan Hospital Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.25 2/7/09 11,000,000 a 11,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 2.25 2/7/09 10,000,000 a 10,000,000 Michigan Hospital Finance Authority, Revenue (Healthcare Equipment Loan Program) (LOC; Fifth Third Bank) 2.25 2/7/09 15,000,000 a 15,000,000 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) 0.33 2/7/09 8,400,000 a 8,400,000 Michigan Hospital Finance Authority, Revenue, CP (Trinity Health System) 0.40 4/7/09 25,000,000 25,000,000 Michigan Housing Development Authority, Rental Housing Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.65 2/7/09 20,000,000 a 20,000,000 Michigan Strategic Fund, LOR, Refunding (Consumers Energy Company Project) (LOC; Wells Fargo Bank) 0.35 2/7/09 5,700,000 a 5,700,000 Michigan Strategic Fund, LOR, Refunding (Grand Rapids Christian School Association Project) (LOC; Fifth Third Bank) 1.15 2/7/09 14,335,000 a 14,335,000 University of Michigan, CP 0.25 4/1/09 7,780,000 7,780,000 University of Michigan, CP 0.30 4/7/09 22,360,000 22,360,000 Waterford Township Economic Development Corporation, LOR, Refunding (Canterbury Health Care, Inc. Project) (LOC; KBC Bank) 0.58 2/7/09 10,435,000 a 10,435,000 The Funds 51 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Minnesota1.1% Rochester, Health Care Facilities Revenue, CP (Mayo Clinic) 0.30 3/12/09 9,000,000 9,000,000 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty and Liquidity Facility; Bank of Nova Scotia) 0.48 2/7/09 5,300,000 a 5,300,000 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty and Liquidity Facility; Royal Bank of Canada) 0.51 2/7/09 5,000,000 a 5,000,000 University of Minnesota, CP 0.45 2/10/09 9,075,000 9,075,000 University of Minnesota, CP 0.35 4/7/09 45,625,000 45,625,000 Mississippi1.1% Mississippi Business Finance Corporation, Health Care Facilities Revenue (Rush Medical Foundation Project) (LOC; Regions Bank) 0.80 2/7/09 23,200,000 a 23,200,000 Mississippi Business Finance Corporation, Revenue (200 Renaissance, LLC Project) (LOC; Regions Bank) 0.68 2/7/09 11,850,000 a 11,850,000 Mississippi Business Finance Corporation, Revenue (DDR Gulfport Promenade LLC Project) (LOC; Regions Bank) 0.68 2/7/09 7,000,000 a 7,000,000 Mississippi Business Finance Corporation, Revenue (Gulf Ship, L.L.C. Project Phase III) (LOC; Regions Bank) 0.73 2/7/09 14,250,000 a 14,250,000 Mississippi Business Finance Corporation, Revenue (Renaissance at Colony Park, LLC Project) (LOC; Regions Bank) 0.68 2/7/09 12,890,000 a 12,890,000 Missouri.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Lutheran Senior Services) (LOC; U.S. Bank NA) 0.45 2/7/09 9,000,000 a 9,000,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Liquidity Facility; U.S. Bank NA) 0.45 2/7/09 8,500,000 a 8,500,000 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (The Childrens Mercy Hospital) (LOC; UBS AG) 0.55 2/7/09 7,400,000 a 7,400,000 Missouri Health and Educational Facilities Authority, Revenue (Ascension Health Credit Group) 1.75 3/3/09 15,000,000 15,000,000 Nebraska.4% Lancaster County Hospital Authority Number 1, HR, Refunding (BryanLGH Medical Center) (LOC; U.S. Bank NA) 0.55 2/7/09 25,300,000 a 25,300,000 Nevada.9% Austin Trust (Clark County, GO Bond Bank Bonds) (Liquidity Facility; Bank of America) 0.48 2/7/09 9,770,000 a,c 9,770,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.55 2/7/09 16,100,000 a 16,100,000 Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 0.55 2/7/09 6,600,000 a 6,600,000 Clark County School District, GO Notes (Putters Program) (Insured; FSA and Liquidity Facility; PB Capital Finance) 0.98 2/7/09 6,420,000 a,c 6,420,000 Las Vegas Valley Water District, CP (LOC: BNP Paribas and Lloyds TSB Bank PLC) 1.65 3/5/09 12,100,000 12,100,000 Nevada, GO Notes (Capital Improvements) 5.00 3/1/09 5,840,000 5,858,877 New Hampshire.4% New Hampshire Business Finance Authority, Revenue (The Mark H. Wentworth Home Issue) (LOC; TD Banknorth NA) 0.58 2/7/09 12,000,000 a 12,000,000 New Hampshire Health and Education Facilities Authority, HR (Catholic Medical Center Issue) (LOC; Citizens Bank of Massachusetts) 0.48 2/7/09 9,050,000 a 9,050,000 52 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New Hampshire (continued) New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) 3.00 3/26/09 6,000,000 6,000,000 New Jersey2.0% New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 2.50 2/7/09 40,000,000 a 40,000,000 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty and Liquidity Facility; Wachovia Bank) 0.43 2/7/09 11,400,000 a 11,400,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.75 2/7/09 79,100,000 a 79,100,000 New Mexico.1% Dona Ana County, Industrial Revenue (Foamex Products, Inc. Project) (LOC; Bank of Nova Scotia) 0.80 2/7/09 6,000,000 a 6,000,000 New York3.7% Babylon Industrial Development Agency, RRR, Refunding (Ogden Martin Systems of Babylon, Inc. Project) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 3.50 2/7/09 13,190,000 a 13,190,000 Metropolitan Transportation Authority, Dedicated Tax Fund Bonds, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.65 2/7/09 50,000,000 a 50,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 0.57 2/19/09 40,000,000 40,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 0.80 3/6/09 20,000,000 20,000,000 Metropolitan Transportation Authority, Transportation Revenue, CP (LOC; ABN-AMRO) 0.85 3/19/09 50,000,000 50,000,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.50 2/7/09 15,875,000 a 15,875,000 New York City, GO Notes (Liquidity Facility; Wachovia Bank) 0.57 2/1/09 7,000,000 a 7,000,000 New York State Dormitory Authority, Revenue, CP (Cornell University) 0.70 3/10/09 20,000,000 20,000,000 TSASC, Inc. of New York, Tobacco Flexible Amortization Bonds 6.38 7/15/09 22,000,000 b 22,693,887 North Carolina3.0% Mecklenburg County, COP (Installment Financing Agreement) (Liquidity Facility; Branch Banking and Trust Co.) 0.42 2/7/09 10,100,000 a 10,100,000 Mecklenburg County, GO (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.50 2/7/09 18,200,000 a 18,200,000 North Carolina, Public Improvement GO Notes, 5.50 3/1/09 9,630,000 9,665,741 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.60 2/17/09 5,598,000 5,598,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.35 3/6/09 23,592,000 23,592,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.60 3/17/09 6,847,000 6,847,000 North Carolina Capital Facilities Finance Agency, CP (Duke University Project) 0.45 4/1/09 11,467,000 11,467,000 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Deerfield Episcopal Retirement Community) (LOC; Branch Banking and Trust Co.) 0.50 2/7/09 5,000,000 a 5,000,000 The Funds 53 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) North Carolina (continued) North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (FirstHealth of the Carolinas Project) (Liquidity Facility; Branch Banking and Trust Co.) 0.50 2/7/09 15,240,000 a 15,240,000 North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (Novant Health Obligated Group) (LOC; Branch Banking and Trust Co.) 0.38 2/7/09 50,270,000 a 50,270,000 North Carolina Medical Care Commission, HR (Pooled Equipment Financing Project) (LOC; KBC Bank) 0.43 2/7/09 10,900,000 a 10,900,000 North Carolina Medical Care Commission, HR, Refunding (North Carolina Baptist Hospital) (LOC; Royal Bank of Canada) 0.55 2/7/09 5,700,000 a 5,700,000 North Carolina Medical Care Commission, HR, Refunding (North Carolina Baptist Hospital) (LOC; Royal Bank of Canada) 0.55 2/7/09 6,700,000 a 6,700,000 Piedmont Triad Airport Authority, Airport Revenue (LOC; Branch Banking and Trust Co.) 0.45 2/7/09 4,300,000 a 4,300,000 Wake County, School Bonds (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.42 2/7/09 14,795,000 a 14,795,000 Ohio4.4% Akron, Bath and Copley Joint Township Hospital District, Health Care Facilities Revenue (Sumner on Ridgewood Project) (LOC; KBC Bank) 0.65 2/7/09 5,200,000 a 5,200,000 Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Wachovia Bank) 0.60 2/7/09 5,000,000 a 5,000,000 Blue Ash, EDR (Ursuline Academy of Cincinnati Project) (LOC; Fifth Third Bank) 1.15 2/7/09 3,175,000 a 3,175,000 Cleveland, COP, Refunding (Cleveland Stadium Project) (LOC; Wachovia Bank) 0.50 2/7/09 66,280,000 a 66,280,000 Cleveland-Cuyahoga County Port Authority, Revenue (Carnegie/96th Research Building, LLC Project) (LOC; Fifth Third Bank) 1.90 2/7/09 22,525,000 a 22,525,000 Cleveland-Cuyahoga County Port Authority, Revenue (Euclid/93rd Garage and Office, LLC Project) (LOC; Fifth Third Bank) 1.90 2/7/09 32,270,000 a 32,270,000 Dayton-Montgomery County Port Authority, Development Revenue (CareSource Project) (LOC; Fifth Third Bank) 1.15 2/7/09 43,880,000 a 43,880,000 Franklin County, Health Care Facilities Revenue (Creekside at the Village Project) (LOC; Key Bank) 0.85 2/7/09 7,145,000 a 7,145,000 Lakewood, Educational Facilities Revenue (Saint Edward High School Project) (LOC; Fifth Third Bank) 1.15 2/7/09 6,685,000 a 6,685,000 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Pooled Financing Program) (LOC; Fifth Third Bank) 1.05 2/7/09 34,555,000 a 34,555,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.55 3/19/09 13,000,000 13,000,000 Ohio Higher Educational Facility Commission, Revenue, CP (Cleveland Clinic Health System) 0.50 6/12/09 17,500,000 17,500,000 Ohio Higher Educational Facility, Revenue (Ashland University Project) (LOC; Key Bank) 1.25 2/7/09 4,300,000 a 4,300,000 Toledo-Lucas County Port Authority, Cultural Facilities Revenue (The Toledo Museum of Art Project) (LOC; Fifth Third Bank) 1.50 2/7/09 2,475,000 a 2,475,000 Warren County, Health Care Facilities Improvement Revenue (Otterbein Homes Project) (LOC; Fifth Third Bank) 2.00 2/7/09 21,857,000 a 21,857,000 54 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Oklahoma1.7% Oklahoma Development Finance Authority, Continuing Care Retirement Community Revenue, Refunding (Inverness Village Project) (LOC; KBC Bank) 0.50 2/7/09 22,800,000 a 22,800,000 Oklahoma Development Finance Authority, Health System Revenue, Refunding (INTEGRIS Baptist Medical Center, Inc., INTEGRIS South Oklahoma City Hospital Corporation and INTEGRIS Rural Health, Inc.) (Insured; Assured Guaranty and Liquidity Facility; JPMorgan Chase Bank) 0.60 2/7/09 16,820,000 a 16,820,000 Oklahoma Development Finance Authority, Revenue (Saint John Health System) 6.00 2/15/09 6,750,000 b 6,830,491 Tulsa County Industrial Authority, Capital Improvements Revenue 5.00 5/15/09 12,360,000 12,461,309 Tulsa County Industrial Authority, Capital Improvements Revenue (Liquidity Facility; Bank of America) 2.75 2/17/09 55,000,000 55,000,000 Oregon.2% Salem Hospital Facility Authority, Revenue (Capital Manor, Inc. Project) (LOC; Bank of America) 0.58 2/7/09 5,670,000 a 5,670,000 Salem Hospital Facility Authority, Revenue, Refunding (Capital Manor, Inc. Project) (LOC; Bank of America) 0.58 2/7/09 8,875,000 a 8,875,000 Pennsylvania11.1% Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue (Longwood at Oakmont, Inc.) (LOC; Allied Irish Banks) 0.85 2/1/09 1,930,000 a 1,930,000 Allegheny County Industrial Development Authority, Senior Health and Housing Facilities Revenue, Refunding (Longwood at Oakmont, Inc.) (Liquidity Facility; National City Bank) 0.90 2/1/09 5,000,000 a 5,000,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.40 2/7/09 7,000,000 a 7,000,000 Butler County Industrial Development Authority, Revenue, Refunding (Concordia Lutheran Health and Human Care) (LOC; Bank of America) 0.45 2/7/09 7,500,000 a 7,500,000 Chester County Health and Education Facilities Authority, Retirement Community Revenue (Kendal-Crosslands Communities Project) (LOC; Wachovia Bank) 0.45 2/7/09 22,035,000 a 22,035,000 Chestnut Ridge School District, GO (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.25 2/7/09 10,865,000 a 10,865,000 Dauphin County General Authority, Revenue (School District Pooled Financing Program) (Insured; FSA and Liquidity Facility: Bank of Nova Scotia and KBC Bank) 2.25 2/7/09 90,000,000 a 90,000,000 Delaware County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 0.45 3/16/09 20,000,000 20,000,000 East Hempfield Township Industrial Development Authority, IDR (The Mennonite Home Project) (LOC; M&T Bank) 0.58 2/7/09 11,000,000 a 11,000,000 East Hempfield Township Industrial Development Authority, Revenue (The Mennonite Home Project) (LOC; M&T Bank) 0.58 2/7/09 7,690,000 a 7,690,000 Emmaus General Authority (Pennsylvania Variable Rate Loan Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 2.25 2/7/09 20,000,000 a 20,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 13,100,000 a 13,100,000 The Funds 55 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 10,500,000 a 10,500,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 5,850,000 a 5,850,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 12,400,000 a 12,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 9,800,000 a,d 9,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 11,800,000 a 11,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 13,800,000 a 13,800,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 9,400,000 a 9,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 10,000,000 a 10,000,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 9,600,000 a 9,600,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 6,400,000 a 6,400,000 Emmaus General Authority, Local Government Revenue (Bond Pool Program) (LOC; U.S. Bank NA) 0.38 2/7/09 4,300,000 a 4,300,000 General Authority of South Central Pennsylvania, Revenue (Lutheran Social Services of South Central Pennsylvania Project) (LOC; M&T Bank) 0.58 2/7/09 16,900,000 a 16,900,000 Lancaster County Hospital Authority, Health Center Revenue (LUTHERCARE Project) (LOC; M&T Bank) 0.53 2/7/09 35,045,000 a 35,045,000 Lancaster County Hospital Authority, Revenue (Landis Home Retirement Community Project) (LOC; M&T Bank) 0.58 2/7/09 7,970,000 a 7,970,000 Langhorne Manor Borough Higher Education and Health Authority, Retirement Communities Revenue (Wesley Enhanced Living Obligated Group) (Liquidity Facility; Citizens Bank of Pennsylvania) 0.85 2/1/09 6,300,000 a 6,300,000 Lower Moreland Township School District, GO Notes (Insured; FSA and LOC; Dexia Credit Locale) 2.25 2/7/09 18,000,000 a 18,000,000 Mercersburg Borough General Purpose Authority, Educational Facilities Revenue, Refunding (The Regents of the Mercersburg College Project) (LOC; SunTrust Bank) 0.54 2/7/09 18,715,000 a 18,715,000 Mercersburg Borough General Purpose Authority, Educational Facility Revenue, Refunding (The Regents of the Mercersburg College Project) (LOC; SunTrust Bank) 0.54 2/7/09 19,900,000 a 19,900,000 Montgomery County Industrial Development Authority, PCR, CP (Exelon Project) (LOC; Wachovia Bank) 1.50 2/12/09 25,000,000 25,000,000 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services Retirement Life Communities, Inc. Obligated Group) (LOC; Bank of America) 0.80 2/1/09 7,000,000 a 7,000,000 Montgomery County Industrial Development Authority, Revenue (Abington Friends School Project) (LOC; Wachovia Bank) 0.55 2/7/09 9,030,000 a 9,030,000 Moon Industrial Development Authority, Community Facilities Revenue (YMCA Greater Pittsburgh Project) (LOC; PNC Bank NA) 0.47 2/7/09 3,670,000 a 3,670,000 56 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Pennsylvania (continued) New Garden General Authority, Municipal Revenue (Municipal Pooled Financing Program II) (Insured; FSA and Liquidity Facility; Bank of Nova Scotia) 1.15 2/7/09 45,400,000 a 45,400,000 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 1.70 3/17/09 7,000,000 7,000,000 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue, Refunding (City of Philadelphia Funding Program) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 1.50 2/7/09 31,965,000 a 31,965,000 Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 0.50 2/7/09 38,800,000 a 38,800,000 Philadelphia School District, GO Notes, Refunding (LOC; Wachovia Bank) 0.50 2/7/09 30,400,000 a 30,400,000 Pottstown Borough Authority, Educational Facilities Revenue (The Hill School Project) (LOC; M&T Bank) 0.53 2/7/09 7,000,000 a 7,000,000 Spring Grove Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.25 2/7/09 17,075,000 a 17,075,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.60 2/6/09 20,000,000 20,000,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.65 3/6/09 24,400,000 24,400,000 Wallingford-Swarthmore School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.25 2/7/09 10,000,000 a 10,000,000 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) (LOC; Wachovia Bank) 0.62 2/7/09 8,340,000 a 8,340,000 South Carolina.7% South Carolina Jobs-Economic Development Authority, Health Facilities Revenue, Refunding (The Episcopal Church Home) (Liquidity Facility; Wachovia Bank) 0.45 2/7/09 16,420,000 a 16,420,000 South Carolina Jobs-Economic Development Authority, HR (Oconee Memorial Hospital, Inc. Project) (Liquidity Facility; Wachovia Bank and LOC; Wachovia Bank) 0.50 2/7/09 27,000,000 a 27,000,000 Tennessee6.5% Blount County Public Building Authority, Local Government Public Improvement Revenue (Liquidity Facility; Branch Banking and Trust Co.) 0.50 2/7/09 28,275,000 a 28,275,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.50 2/7/09 49,525,000 a 49,525,000 Blount County Public Building Authority, Local Government Public Improvement Revenue (LOC; Branch Banking and Trust Co.) 0.50 2/7/09 10,000,000 a 10,000,000 Claiborne County Industrial Development Board, Revenue (Lincoln Memorial University Project) (LOC; Amsouth Bank) 0.73 2/7/09 9,000,000 a 9,000,000 Clarksville Public Building Authority, Financing Revenue (City of Murfreesboro Loan) (LOC; SunTrust Bank) 0.54 2/7/09 4,400,000 a 4,400,000 Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.49 2/7/09 4,300,000 a 4,300,000 Knox County Health, Educational and Housing Facility Board, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; Landesbank Baden-Wurttemberg) 0.55 2/7/09 8,000,000 a 8,000,000 The Funds 57 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Tennessee (continued) Knox County Health, Educational and Housing Facility Board, Hospital Improvement Revenue (Covenant Health) (Insured; Assured Guaranty and Liquidity Facility; SunTrust Bank) 0.72 2/1/09 10,000,000 a 10,000,000 Knox County Health, Educational and Housing Facility Board, Hospital Improvement Revenue (Covenant Health) (Insured; Assured Guaranty and Liquidity Facility; SunTrust Bank) 0.72 2/1/09 17,500,000 a 17,500,000 Knox County Health, Educational and Housing Facility Board, Hospital Improvement Revenue (Covenant Health) (Insured; Assured Guaranty and Liquidity Facility; SunTrust Bank) 0.72 2/1/09 10,000,000 a 10,000,000 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) (Liquidity Facility: Bayerische Landesbank and Landesbank Hessen-Thuringen Girozentrale) 0.20 2/7/09 19,370,000 a 19,370,000 Metropolitan Government of Nashville and Davidson County Industrial Development Board, Revenue (Nashville Public Radio Project) (LOC; Fifth Third Bank) 3.00 2/7/09 4,240,000 a 4,240,000 Municipal Energy Acquisition Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank and LOC; JPMorgan Chase Bank) 0.53 2/7/09 13,085,000 a,c 13,085,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; Allied Irish Banks) 0.60 2/7/09 9,135,000 a 9,135,000 Shelby County, GO, Refunding (Liquidity Facility; Dexia Credit Locale) 1.75 2/7/09 17,355,000 a 17,355,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty and Liquidity Facility; U.S. Bank NA) 0.40 2/7/09 44,000,000 a 44,000,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Methodist Le Bonheur Healthcare) (Insured; Assured Guaranty and Liquidity Facility; U.S. Bank NA) 0.45 2/7/09 15,000,000 a 15,000,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Saint Georges Independent School Project) (LOC; Regions Bank) 0.68 2/7/09 23,095,000 a 23,095,000 Shelby County Health, Educational and Housing Facility Board, Revenue (Trezevant Manor Project) (LOC; ABN-AMRO) 0.53 2/7/09 7,000,000 a 7,000,000 Springfield Health and Educational Facilities Board, Revenue, Refunding (NorthCrest Medical Center Project) (LOC; Regions Bank) 0.68 2/7/09 9,500,000 a 9,500,000 Tennergy Corporation, Gas Revenue (Putters Program) (Liquidity Facility; JPMorgan Chase Bank) 0.53 2/7/09 19,700,000 a,c 19,700,000 Tennergy Corporation, Gas Revenue (Putters Program) (LOC; BNP Paribas) 0.53 2/7/09 73,390,000 a,c 73,390,000 Tennessee, CP (Liquidity Facility; Tennessee Consolidated Retirement System) 0.35 3/9/09 22,071,000 22,071,000 Texas7.1% Austin, Water and Wastewater System Revenue, Refunding (Merlots Program) (Liquidity Facility; Wachovia Bank) 0.60 2/7/09 26,870,000 a,c 26,870,000 Crawford Education Facilities Corporation, Revenue (Hyde Park Baptist School Project) (LOC; JPMorgan Chase Bank) 0.45 2/7/09 12,600,000 a 12,600,000 Dallas, Waterworks and Sewer System Revenue, CP (Liquidity Facility; Bank of America) 0.65 6/12/09 10,500,000 10,500,000 Harris County, CP (Liquidity Facility: Bank of Nova Scotia and Lloyds TSB Bank PLC) 0.85 3/12/09 9,175,000 9,175,000 58 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Harris County Cultural Education Facilities Finance Corporation, Revenue (Young Mens Christian Association of the Greater Houston Area) (LOC; Regions Bank) 0.85 2/1/09 16,750,000 a 16,750,000 Harris County Cultural Education Facilities Finance Corporation, Special Facilities Revenue, Refunding (Texas Medical Center) (LOC; Compass Bank) 0.40 2/7/09 4,850,000 a 4,850,000 Harris County Flood Control District (Liquidity Facility; Citibank NA) 0.50 2/7/09 7,965,000 a,c 7,965,000 Harris County Health Facilities Development Corporation, HR, Refunding (Texas Childrens Hospital Project) (Liquidity Facility: Bank of America and JPMorgan Chase Bank) 2.10 4/28/09 29,790,000 29,790,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.85 3/9/09 26,500,000 26,500,000 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue, CP (Liquidity Facility: Compass Bank and JPMorgan Chase Bank) 0.68 3/25/09 20,000,000 20,000,000 Harrison County Health Facilities Development Corporation, HR (Marshall Regional Medical Center Project) (LOC; Amsouth Bank) 0.68 2/7/09 9,500,000 a 9,500,000 Houston, CP (Liquidity Facility; Dexia Credit Locale) 1.75 2/3/09 23,000,000 23,000,000 Humble Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Dexia Credit Locale and LOC; Permanent School Fund Guarantee Program) 2.00 7/1/09 9,565,000 9,565,000 Kendall County Health Facilities Development Corporation, Health Care Revenue (Morningside Ministries Project) (LOC; Allied Irish Banks) 0.46 2/7/09 6,460,000 a 6,460,000 Montgomery County, Unlimited Tax Road Bonds (Liquidity Facility; Bank of America) 3.00 9/1/09 14,705,000 14,805,351 San Antonio, Sales Tax Revenue, CP (LOC; Bank of America) 0.85 3/10/09 5,500,000 5,500,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.55 2/13/09 10,000,000 10,000,000 San Antonio, Water Revenue (Merlots Program) (Liquidity Facility; Wachovia Bank) 0.60 2/7/09 10,000,000 a,c 10,000,000 San Antonio, Water System Revenue, CP (Liquidity Facility: Bank of America and State Street Bank and Trust Co.) 0.45 3/9/09 10,000,000 10,000,000 Sherman Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; Banco Bilbao Vizcaya and LOC; Permament School Fund Guarantee Program) 3.13 8/1/09 20,695,000 20,808,395 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.20 2/7/09 5,300,000 a 5,300,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) 0.30 2/7/09 6,500,000 a 6,500,000 Tarrant County Cultural Education Facilities Finance Corporation, Revenue (Texas Health Resources System) (Liquidity Facility; Compass Bank) 0.30 2/7/09 10,775,000 a 10,775,000 Texas Affordable Housing Corporation, MFHR (American Housing Foundation Portfolio) (Insured; MBIA, Inc. and Liquidity Facility; Goldman Sachs Group) 1.03 2/7/09 51,820,094 a,c 51,820,094 Texas Public Finance Authority, Building Revenue, Refunding (Insured; AMBAC) 6.25 2/1/09 5,900,000 5,900,000 Texas Transportation Commission, GO Mobility Fund Bonds (Liquidity Facility; JPMorgan Chase Bank) 0.46 2/7/09 6,900,000 a,c 6,900,000 The Funds 59 STATEMENT OF INVESTMENTS (continued) Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Texas (continued) Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/09 13,000,000 13,072,135 University of Texas, University Revenue, CP 0.40 2/10/09 22,500,000 22,500,000 University of Texas, University Revenue, CP 0.40 2/10/09 17,400,000 17,400,000 University of Texas, University Revenue, CP 0.50 2/25/09 11,500,000 11,500,000 University of Texas, University Revenue, CP 0.50 3/2/09 24,000,000 24,000,000 Weslaco Health Facilities Development Corporation, HR, Refunding (Knapp Medical Center Project) (LOC; Compass Bank) 0.40 2/7/09 4,780,000 a 4,780,000 Utah1.2% Central Utah Water Conservancy District Revenue, Refunding (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.65 2/7/09 40,000,000 a 40,000,000 Murray City, HR (IHC Health Services, Inc.) 0.20 2/7/09 32,000,000 a 32,000,000 Utah Housing Finance Agency, MFHR, Refunding (Candlestick Apartments Project) (Liquidity Facility; FNMA and LOC; FNMA) 0.51 2/7/09 6,400,000 a 6,400,000 Vermont.4% University of Vermont and State Agricultural College, CP 1.03 3/12/09 3,580,000 3,580,000 University of Vermont and State Agricultural College, CP 1.03 3/12/09 5,685,000 5,685,000 University of Vermont and State Agricultural College, CP 0.45 5/7/09 3,000,000 3,000,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Middlebury College Project) 1.90 5/1/09 13,650,000 13,650,000 Virginia1.1% Albemarle County Economic Development Authority, Educational Facilities Revenue (Saint Annes-Belfield, Inc.) (LOC; SunTrust Bank) 0.54 2/7/09 6,000,000 a 6,000,000 Albemarle County Economic Development Authority, HR (Martha Jefferson Hospital) (LOC; Branch Banking and Trust Co.) 0.47 2/7/09 6,000,000 a 6,000,000 Alexandria Industrial Development Authority, Headquarters Facilities Revenue (American Academy of Otolaryngology-Head and Neck Surgery Foundation, Inc.) (LOC; Bank of America) 0.53 2/7/09 6,310,000 a 6,310,000 Chesapeake Bay Bridge and Tunnel District, General Resolution Revenue, Refunding (LOC; Branch Banking and Trust Co.) 0.45 2/7/09 6,250,000 a 6,250,000 Norfolk, GO Notes, Refunding 5.00 6/1/09 2,825,000 2,864,581 Norfolk Redevelopment and Housing Authority, First Mortgage Revenue (Fort Norfolk Retirement Community, Inc. Harbors Edge Project) (LOC; HSH Nordbank AG) 0.47 2/7/09 16,300,000 a 16,300,000 Richmond Industrial Development Authority, Educational Facilities Revenue (Church Schools in the Diocese of Virginia) (LOC; SunTrust Bank) 0.62 2/1/09 3,190,000 a 3,190,000 Spotsylvania County Economic Development Authority, Revenue (Civil War Preservation Trust Project) (LOC; SunTrust Bank) 0.54 2/7/09 4,300,000 a 4,300,000 University of Virginia, University Revenue, CP 0.40 6/12/09 10,000,000 10,000,000 University of Virginia, University Revenue, CP 0.40 6/19/09 10,000,000 10,000,000 60 Dreyfus Tax Exempt Coupon Maturity Principal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) Washington1.3% Washington Health Care Facilities Authority, Revenue (Seattle Cancer Care Alliance) (LOC; Key Bank) 0.85 2/7/09 3,945,000 a 3,945,000 Washington Health Care Facilities Authority, Revenue (Seattle Cancer Care Alliance House) (LOC; Key Bank) 0.85 2/7/09 7,000,000 a 7,000,000 Washington Higher Education Facilities Authority, Revenue, Refunding (Saint Martins University Project) (LOC; Key Bank) 1.05 2/7/09 8,890,000 a 8,890,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Mirabella Project) (LOC; HSH Nordbank) 0.95 2/1/09 53,900,000 a 53,900,000 Washington Housing Finance Commission, Nonprofit Revenue, Refunding (Panorama City Project) (LOC; Key Bank) 0.75 2/1/09 10,060,000 a 10,060,000 West Virginia1.5% West Virginia Hospital Finance Authority, HR, Refunding (Cabell Huntington Hospital, Inc.) (LOC; Branch Banking and Trust Co.) 0.45 2/7/09 10,000,000 a 10,000,000 West Virginia Hospital Finance Authority, Revenue (Pallottine Health Services, Inc. Project) (LOC; Fifth Third Bank) 1.05 2/7/09 31,810,000 a 31,810,000 West Virginia Hospital Finance Authority, Revenue, Refunding (Pallottine Health Services, Inc. Project) (LOC; Fifth Third Bank) 1.05 2/7/09 54,250,000 a 54,250,000 Wisconsin.6% Byron, IDR, Refunding (Ocean Spray Cranberries, Inc. Project) (LOC; Wachovia Bank) 0.55 2/7/09 5,500,000 a 5,500,000 Wisconsin, Transportation Revenue, CP (Liquidity Facility: California Teachers Retirement System and State Street Bank and Trust Co.) 0.35 3/16/09 12,424,000 12,424,000 Wisconsin Health and Educational Facilities Authority, Revenue (Amery Regional Medical Center, Inc.) (LOC; Fifth Third Bank) 1.15 2/7/09 8,000,000 a 8,000,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (Marquette University) (LOC; JPMorgan Chase Bank) 0.53 2/7/09 4,100,000 a 4,100,000 Wisconsin Health and Educational Facilities Authority, Revenue, Refunding (The Medical College of Wisconsin, Inc.) (LOC; U.S. Bank NA) 0.30 2/7/09 9,600,000 a 9,600,000 Total Investments (cost $6,536,937,405) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% See footnotes on page 68 See notes to financial statements. The Funds 61 STATEMENT OF INVESTMENTS January 31, 2009 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments99.7% California95.9% ABAG Finance Authority for Nonprofit Corporations, Revenue (Institute for Defense Analyses Project) (LOC; Branch Banking and Trust Co.) 0.35 2/7/09 3,980,000 a 3,980,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (Northbay Healthcare Group) (LOC; JPMorgan Chase Bank) 0.43 2/7/09 8,000,000 a 8,000,000 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; Bank of Nova Scotia) 0.25 2/7/09 35,000 a 35,000 Alameda-Contra Costa Schools Financing Authority, COP (Capital Improvement Financing Projects) (LOC; KBC Bank) 0.25 2/7/09 275,000 a 275,000 California, Economic Recovery Bonds 3.00 7/1/09 3,145,000 3,163,493 California, Economic Recovery Bonds 4.00 7/1/09 1,000,000 1,009,414 California, Economic Recovery Bonds 5.00 7/1/09 8,325,000 8,439,076 California, Economic Recovery Bonds 5.00 7/1/09 2,100,000 2,127,545 California, GO Notes 5.00 2/1/09 2,250,000 2,250,000 California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.50 2/1/09 5,950,000 a 5,950,000 California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 0.50 2/1/09 3,750,000 a 3,750,000 California, GO Notes (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 0.38 2/7/09 9,150,000 a 9,150,000 California, GO Notes (LOC: Bank of America, Bank of Nova Scotia and Landesbank Hessen-Thuringen Girozentrale) 0.28 2/7/09 6,500,000 a 6,500,000 California, GO Notes (Various Purpose) 2.80 2/1/09 100,000 100,000 California, GO Notes (Various Purpose) 5.00 2/1/09 150,000 150,000 California, GO Notes, Refunding 6.00 2/1/09 100,000 100,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 1.25 2/7/09 1,300,000 a 1,300,000 California Department of Water Resources, Power Supply Revenue (Insured; FSA and Liquidity Facility; Societe Generale) 1.20 2/7/09 3,900,000 a 3,900,000 California Educational Facilities Authority, Revenue (University of Judaism) (LOC; Allied Irish Banks) 0.58 2/7/09 3,100,000 a 3,100,000 California Health Facilities Financing Authority, Revenue (Kaiser Permanente) 0.18 2/7/09 450,000 a 450,000 California Housing Finance Agency, MFHR (Liquidity Facility; FNMA) 0.25 2/7/09 12,345,000 a 12,345,000 California Infrastructure and Economic Development Bank, Revenue (Saint Margarets Episcopal School) (LOC; Allied Irish Banks) 0.33 2/7/09 3,400,000 a 3,400,000 California Pollution Control Financing Authority, PCR, Refunding (U.S. Borax Inc. Project) (LOC; Wachovia Bank) 0.33 2/7/09 9,500,000 a 9,500,000 California School Boards Association Finance Corporation, COP, TRAN (California School Cash Reserve Program) (LOC; U.S. Bank NA) 3.00 7/6/09 7,600,000 7,643,013 California Statewide Communities Development Authority, Revenue (Adventist Health System/West) (Insured; Assured Guaranty and Liquidity Facility; Wells Fargo Bank) 0.31 2/7/09 8,000,000 a 8,000,000 California Statewide Communities Development Authority, Revenue (Rady Childrens Hosptial San Diego) (LOC; Wachovia Bank) 0.25 2/7/09 3,000,000 a 3,000,000 62 Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) Covina Redevelopment Agency, MFHR, Refunding (Shadowhills Apartments Project) (LOC; FNMA) 0.30 2/7/09 100,000 a 100,000 Davis Joint Unified School District, GO Notes, TRAN 3.00 8/5/09 5,000,000 5,034,897 Deutsche Bank Spears/Lifers Trust (Anaheim Redevelopment Agency, Tax Allocation Revenue, Refunding (Anaheim Merged Redevelopment Project Area)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.45 2/7/09 2,100,000 a,c 2,100,000 Dos Palos-Oro Loma Joint Unified School District, GO Notes, TRAN 2.50 9/10/09 1,600,000 1,604,741 Dry Creek Joint Elementary School District, GO Notes, TRAN 2.00 9/9/09 3,800,000 3,808,543 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.51 2/7/09 6,750,000 a,c 6,750,000 Hayward Unified School District, GO Notes 7.00 8/1/09 4,060,000 4,165,302 Irvine Ranch Water District, GO (Improvement District Numbers 105, 140, 240 and 250) (LOC; Bank of America) 0.45 2/1/09 7,500,000 a 7,500,000 Kern County Board of Education, TRAN 2.00 9/8/09 1,100,000 1,102,727 Los Angeles County Housing Authority, MFHR, Refunding (Meadowridge Apartments Project) (LOC; FNMA) 0.40 2/7/09 900,000 a 900,000 Los Angeles County School and Community College Districts, COP, TRAN (Los Angeles County Schools Pooled Financing Program) (Insured; FSA) 3.50 6/30/09 3,600,000 3,626,732 Los Angeles Municipal Improvement Corporation, Sanitation Equipment Charge Revenue (Insured; FSA) 4.10 2/1/09 100,000 100,000 Los Angeles Unified School District, GO Notes, TRAN 3.00 7/30/09 5,000,000 5,035,825 Metropolitan Water District of Southern California, Water Revenue, Refunding 3.00 7/1/09 1,185,000 1,191,248 Orange County, Apartment Development Revenue, Refunding (Villa Aliento Issue) (LOC; FNMA) 0.25 2/7/09 1,140,000 a 1,140,000 Orange County Fire Authority, GO Notes, TRAN 3.00 6/30/09 7,000,000 7,039,487 Puttable Floating Option Tax Exempt Receipts (California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.64 2/7/09 3,800,000 a,c 3,800,000 Puttable Floating Option Tax Exempt Receipts (Japanese Museum) (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch Capital Services) 1.44 2/7/09 4,460,000 a,c 4,460,000 Ravenswood City School District, GO Notes, TRAN 3.00 7/1/09 2,500,000 2,510,065 Richmond, Wastewater Revenue, Refunding (LOC; Union Bank of California) 0.35 2/7/09 5,260,000 a 5,260,000 Riverside, Electric Revenue (Putters Program) (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 0.80 2/7/09 1,000,000 a,c 1,000,000 Rocklin Unified School District, GO Notes, TRAN 2.00 9/9/09 4,800,000 4,810,791 Santa Clara Unified School District, GO Notes, TRAN 2.00 6/29/09 2,500,000 2,503,486 Southern California Public Power Authority, Transmission Power Revenue, Refunding (Southern Transmission Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.25 2/7/09 435,000 a 435,000 The Funds 63 STATEMENT OF INVESTMENTS (continued) Dreyfus California AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) California (continued) Tustin Community Redevelopment Agency, Revenue (Liquidity Facility; Citigroup NA and LOC; Citigroup NA) 0.83 2/7/09 2,400,000 a,c 2,400,000 Vacaville Industrial Development Authority, Industrial Revenue, Refunding (Leggett and Platt, Inc.) (LOC; Wachovia Bank) 0.59 2/7/09 1,600,000 a 1,600,000 William S. Hart Union High School District, COP (School Facility Bridge Funding Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 0.60 2/7/09 5,450,000 a 5,450,000 William S. Hart Union High School District, COP (School Facility Bridge Funding Program) (Insured; FSA and Liquidity Facility; Wachovia Bank) 0.60 2/7/09 9,890,000 a 9,890,000 U.S. Related3.8% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.05 2/7/09 8,025,000 a 8,025,000 Total Investments (cost $210,961,385) 99.7% Cash and Receivables (Net) .3% Net Assets 100.0% See footnotes on page 68 See notes to financial statements. 64 STATEMENT OF INVESTMENTS January 31, 2009 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management Rate (%) Date Amount ($) Value ($) Short-Term Investments93.4% Avoca Central School District, GO Notes, BAN 2.75 8/26/09 2,000,000 2,006,073 Broome County Industrial Development Agency, Continuing Care Retirement Community Revenue (Good Shepherd Village at Endwell, Inc. Project) (LOC; M&T Bank) 0.58 2/7/09 3,250,000 a 3,250,000 Cohoes Industrial Development Agency, Civic Facility Revenue (Columbia Crest Senior Housing Project) (LOC; RBS Citizens NA) 0.65 2/7/09 5,205,000 a 5,205,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Bank) 0.58 2/7/09 5,000,000 a 5,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Arbor Ridge Brookmeade Inc.) (LOC; M&T Bank) 0.58 2/7/09 9,845,000 a 9,845,000 East Farmingdale Volunteer Fire Company Inc., Volunteer Fire Department Revenue (LOC; Citibank NA) 0.45 2/7/09 4,620,000 a 4,620,000 Hempstead Town Industrial Development Agency, Civic Facility Revenue (Hebrew Academy of the Five Towns and Rockaway Civic Facility) (LOC; KBC Bank) 0.35 2/7/09 9,795,000 a 9,795,000 JPMorgan Chase Putter/Drivers Trust (New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue) (Liquidity Facility; JPMorgan Chase Bank) 0.44 2/7/09 5,690,000 a,c 5,690,000 Lakeland Central School District of Shrub Oak, GO Notes, BAN 2.75 9/4/09 3,955,600 3,970,419 Long Island Power Authority, Electric System Revenue, CP (Long Island Lighting Company) (LOC; State Street Bank and Trust Co.) 0.27 3/10/09 5,000,000 5,000,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Bayerische Landesbank and Landesbank Hessen-Thuringen Girozentrale) 0.40 2/7/09 1,500,000 a 1,500,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Bayerische Landesbank) 0.48 2/1/09 4,300,000 a 4,300,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.50 2/7/09 10,180,000 a 10,180,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Association for the Blind and Visually ImpairedGoodwill Industries of Greater Rochester, Inc. Project) (LOC; JPMorgan Chase Bank) 0.85 2/7/09 500,000 a 500,000 Monroe County Industrial Development Agency, Civic Facility Revenue (Cherry Ridge Independent Living, LLC Project) (LOC; HSBC Bank USA) 0.22 2/7/09 2,190,000 a 2,190,000 Monroe County Industrial Development Agency, Revenue (Monroe Community College Association, Inc. Project) (LOC; JPMorgan Chase Bank) 0.45 2/7/09 2,000,000 a 2,000,000 New York City, GO Notes 5.00 3/1/09 1,400,000 1,403,818 New York City, GO Notes (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.35 2/7/09 870,000 a 870,000 New York City Health and Hospitals Corporation, Health System Revenue (Insured; FSA) 3.75 2/15/09 2,810,000 2,811,741 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.50 2/7/09 5,900,000 a 5,900,000 New York City Housing Development Corporation, Multi-Family Rental Housing Revenue (2 Gold Street) (Liquidity Facility; FNMA and LOC; FNMA) 0.30 2/7/09 1,000,000 a 1,000,000 New York City Housing Development Corporation, Residential Revenue (Queens College Residences) (LOC; RBS Citizens NA) 0.65 2/7/09 2,200,000 a 2,200,000 The Funds 65 STATEMENT OF INVESTMENTS (continued) Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) New York City Industrial Development Agency, Civic Facility Revenue (Abraham Joshua Heschel High School Project) (LOC; Allied Irish Banks) 1.05 2/7/09 800,000 a 800,000 New York City Industrial Development Agency, Civic Facility Revenue (Ateret Torah Center Project) (LOC; Wachovia Bank) 0.78 2/7/09 12,940,000 a 12,940,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Law School Project) (LOC; Allied Irish Banks) 0.45 2/7/09 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (New York Law School Project) (LOC; RBS Citizens NA) 0.35 2/7/09 1,700,000 a 1,700,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; Allied Irish Banks) 0.58 2/7/09 5,350,000 a 5,350,000 New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding 5.25 2/1/09 500,000 500,000 New York City Trust for Cultural Resources, Revenue (WNYC Radio, Inc.) (LOC; Wachovia Bank) 0.41 2/7/09 12,550,000 a 12,550,000 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Banknorth NA) 0.45 2/7/09 6,925,000 a 6,925,000 New York State Dormitory Authority, Insured Revenue (The Culinary Institute of America) (LOC; TD Banknorth NA) 0.45 2/7/09 1,950,000 a 1,950,000 New York State Dormitory Authority, Revenue (Barnard College) (LOC; RBS Citizens NA) 0.65 2/7/09 2,040,000 a 2,040,000 New York State Dormitory Authority, Revenue (DYouville College) (LOC; Key Bank) 0.85 2/7/09 5,340,000 a 5,340,000 New York State Dormitory Authority, Revenue (Ithaca College) (LOC; Royal Bank of Scotland PLC) 0.65 2/7/09 6,300,000 a 6,300,000 New York State Dormitory Authority, Revenue (Mental Health Facilities Improvement) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.50 2/7/09 7,000,000 a 7,000,000 New York State Dormitory Authority, Revenue (Rochester Friendly Home) (LOC; M&T Bank) 0.40 2/7/09 3,200,000 a 3,200,000 New York State Dormitory Authority, Revenue (Saint John Fisher College) (LOC; RBS Citizens NA) 0.65 2/7/09 1,700,000 a 1,700,000 New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 0.65 2/7/09 3,000,000 a 3,000,000 New York State Dormitory Authority, Revenue (The New York Public Library) (LOC; TD Banknorth NA) 0.25 2/7/09 7,625,000 a 7,625,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (Pooled Financing Program) 4.00 3/15/09 400,000 401,272 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.40 2/7/09 1,100,000 a 1,100,000 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds 5.38 4/1/09 700,000 b 710,736 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.00 3/15/09 500,000 501,706 New York State Urban Development Corporation, COP (James A. Farley Post Office Project) (Liquidity Facility; Citigroup Inc. and LOC; Citigroup Inc.) 0.87 2/7/09 12,100,000 a,c 12,100,000 66 Dreyfus New York AMT-Free Coupon Maturity Principal Municipal Cash Management (continued) Rate (%) Date Amount ($) Value ($) Short-Term Investments (continued) North Syracuse Central School District, GO Notes, BAN 2.75 8/21/09 2,933,542 2,942,225 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Bank) 1.50 2/7/09 1,000,000 a 1,000,000 Port Authority of New York and New Jersey, Equipment Notes 0.59 2/7/09 2,800,000 a 2,800,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties-Larned Project) (LOC; M&T Bank) 1.50 2/7/09 2,110,000 a 2,110,000 Triborough Bridges and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; Bayerische Landesbank) 0.55 2/7/09 3,660,000 a 3,660,000 TSASC, Inc. of New York, Tobacco Flexible Amortization Bonds 6.25 7/15/09 3,575,000 b 3,681,152 Wappingers Central School District, GO Notes, BAN 2.75 7/17/09 1,784,868 1,789,253 Westchester County Industrial Development Agency, Civic Facility Revenue (Catherine Field Home/The Seabury at Field Home Civic Facility) (LOC; Comerica Bank) 0.45 2/7/09 8,570,000 a 8,570,000 Total Investments (cost $212,623,395) 93.4% Cash and Receivables (Net) 6.6% Net Assets 100.0% See footnotes on page 68 See notes to financial statements. The Funds 67 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Summary of Combined Ratings (Unaudited) Value (%)  Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash Cash Municipal Cash Municipal Cash Fitch or Moodys or Standard & Poors Plus Management Management Management Management F1+, F1 VMIG1, MIG1, P1 SP1+, SP1, A1+, A1 90.3 86.5 92.5 77.7 87.7 AAA, AA, A e Aaa, Aa, A e AAA, AA, A e 3.3 6.8 6.2 19.0 4.7 Not Rated f Not Rated f Not Rated f 6.4 6.7 1.3 3.3 7.6  Based on total investments. a Variable rate demand noterate shown is the interest rate in effect at January 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2009, Dreyfus Municipal Cash Management Plus amounted to $133,065,000 or 8.5%, Dreyfus NewYork Municipal Cash Management amounted to $96,345,000 or 9.3%, Dreyfus Tax Exempt Cash Management amounted to $595,679,094 or 9.1%, Dreyfus California AMT-Free Municipal Cash Management amounted to $20,510,000 or 9.7% and Dreyfus NewYork AMT-Free Municipal Cash Management amounted to $17,790,000 or 7.8% of net assets. d Purchased on delayed delivery basis. e Notes which are not F, MIG or SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 68 STATEMENT OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) January 31, 2009 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Assets ($): Investments at valueNote 1(a,b)  39,214,970 7,398,221 40,745,019 9,679,782 21,717,792 46,519,907 Capital Support AgreementNote 1(f)  51,498     Cash  1,203 5,581 12,306  24,372 Receivable for investment securites sold  28     Interest receivable 58,235 20,667 39,331 9,502 6,629 17,102 Prepaid expenses 2,858 1,319 2,549 732 2,191 2,880 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 7,342 1,900 7,698 2,368 4,505 8,459 Cash overdraft due to Custodian 22,048    8,144  Payable for investment securities purchased 200,000      Payable for shares of Beneficial Interest/Common Stock redeemed 5,111 2,924 5,734 1,946 759 74,186 Net Assets ($) Composition of Net Assets ($): Paid-in capital 39,041,795 7,505,435 40,779,049 9,697,989 21,713,321 46,481,483 Accumulated net realized gain (loss) on investments (233) (4,986) (1) 19 (117) 133 Accumulated net unrealized appreciation (depreciation) on investments  (32,337)     Net Assets ($) Net Asset Value Per Share Institutional Shares Net Assets ($) 31,821,412 3,821,594 33,714,977 6,439,056 16,461,101 30,587,336 Shares Outstanding 31,821,596 3,840,826 33,715,004 6,439,043 16,461,190 30,587,249 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 4,893,215 1,486,790 4,058,323 1,178,262 3,316,835 7,522,498 Shares Outstanding 4,893,247 1,494,271 4,058,327 1,178,260 3,316,853 7,522,479 Net Asset Value Per Share ($) The Funds 69 STATEMENT OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) January 31, 2009 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Net Asset Value Per Share (continued) Administrative Shares Net Assets ($) 1,175,836 1,090,690 2,257,810 693,248 1,355,001 2,525,589 Shares Outstanding 1,175,847 1,096,171 2,257,811 693,247 1,355,008 2,525,582 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 1,052,428 1,034,412 662,018 1,346,173 443,991 5,436,964 Shares Outstanding 1,052,433 1,039,541 662,018 1,346,170 443,994 5,436,945 Net Asset Value Per Share ($) Service Shares Net Assets ($)  6,641   5,433  Shares Outstanding  6,673   5,433  Net Asset Value Per Share ($)     Select Shares Net Assets ($)  27,984   32,712  Shares Outstanding  28,124   32,712  Net Asset Value Per Share ($)     Agency Shares Net Assets ($) 98,671 1 85,920 41,269 63,299 409,229 Shares Outstanding 98,672 1 85,920 41,269 63,299 409,228 Net Asset Value Per Share ($) Premier Shares Net Assets ($)     34,832  Shares Outstanding     34,832  Net Asset Value Per Share ($)       Investments at cost ($) 39,214,970 7,482,056 40,745,019 9,679,782 21,717,792 46,519,907 a Amount includes repurchase agreements of $3,201,000,000, $946,000,000, $14,552,000,000 and $11,616,000,000 for Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management, respectively, See Note 1(b). See notes to financial statements. 70 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus California New York Municipal Cash New York Tax Exempt AMT-Free AMT-Free Management Municipal Cash CashMunicipal Cash Municipal Cash Plus Management Management Management Management Assets ($): Investments at valueNote 1(a)  1,561,937 1,028,198 6,536,937 210,961 212,623 Cash 2,394 1,699 5,809  10,148 Receivable for investment securites sold     5,001 Interest receivable 3,400 2,147 15,415 1,128 465 Prepaid expenses 159 100 557 44 22 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 380 199 1,091 48 65 Cash overdraft due to Custodian    459  Payable for investment securities purchased   18,199   Payable for shares of Beneficial Interest redeemed 11 1,092 316  519 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,567,324 1,030,765 6,538,972 211,611 227,675 Accumulated net realized gain (loss) on investments 175 88 140 15  Net Assets ($) Net Asset Value Per Share Instititutional Shares Net Assets ($) 589,006 544,191 5,190,798 91,167 49,330 Shares Outstanding 588,827 544,151 5,190,683 91,158 49,332 Net Asset Value Per Share ($) Investor Shares Net Assets ($) 292,871 373,871 565,247 23,793 101,981 Shares Outstanding 292,782 373,839 565,235 23,789 101,979 Net Asset Value Per Share ($) Administrative Shares Net Assets ($) 624,846 61,746 644,566 50 10 Shares Outstanding 624,658 61,740 644,554 50 10 Net Asset Value Per Share ($) Participant Shares Net Assets ($) 60,775 51,044 134,163 96,615 10 Shares Outstanding 60,756 51,038 134,162 96,602 10 Net Asset Value Per Share ($) Agency Shares Net Assets ($) 1 1 4,338 1  Shares Outstanding 1 1 4,338 1  Net Asset Value Per Share ($)  Classic Shares Net Assets ($)     76,344 Shares Outstanding     76,344 Net Asset Value Per Share ($)      Investments at cost ($) 1,561,937 1,028,198 6,536,937 210,961 212,623 See notes to financial statements. The Funds 71 STATEMENT OF OPERATIONS (amounts in thousands) Year Ended January 31, 2009 Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Dreyfus Cash Government Government Treasury & Treasury Cash Management Cash Prime Cash Agency Cash Prime Cash Management Plus, Inc. Management Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 61,558 25,688 45,085 12,855 37,938 53,471 Distribution feesNote 2(b) 13,414 11,449 11,639 6,323 13,121 28,648 Treasury insurance expenseNote 1(g) 4,260 1,995 3,799 1,091 3,265 4,293 Interest expenseNote 4  92     Total Expenses Lessreduction in management fees due to undertakingNote 2(a)    (24) (1,246) (4,518) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 1(b) ($): Net realized gain (loss) on investments (193) 1,780 2,836 19 984 668 Net unrealized appreciation (depreciation) on investments  (32,337)     Net Realized and Unrealized Gain (Loss) on Investments 19 Net Increase in Net Assets Resulting from Operations See notes to financial statements. 72 Dreyfus Dreyfus Dreyfus Dreyfus California Municipal Cash New York Tax Exempt AMT-Free Management Municipal Cash Cash Municipal Cash Plus Management Management Management Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 3,379 1,848 11,707 633 Distribution feesNote 2(b) 1,679 1,053 1,954 632 Treasury insurance expenseNote 1(g) 237 149 831 65 Total Expenses Lessreduction in management fee due to undertakingNote 2(a)    (159) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) 88 15 Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Funds 73 STATEMENT OF OPERATIONS (continued) (amounts in thousands) Dreyfus New York AMT-Free Municipal Cash Management One Month Ended Year Ended January 31, December 31, a b,c Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 38 305 Administration fee  122 Shareholder servicing costs  361 Distribution feesNote 2(b) 52 315 Registration fees  48 Custodian fees  27 Treasury insurance expenseNote 1(g) 8 25 Professional fees  10 Trustees fees and expensesNote 2(c)  9 Prospectus and shareholders reports  4 Miscellaneous  22 Total Expenses 98 Lessreduction in management fee due to undertakingNote 2(a) (1) (25) Lessreduction in fees due to earnings credits   d Net Expenses 97 Investment IncomeNet 82 Net Realized Gain (Loss) on InvestmentsNote 1(b) ($)  12 Net Increase in Net Assets Resulting from Operations 82 a The Fund has changed its fiscal year end from December 31 to January 31. b The Fund commenced offering five classes of shares on the close of business September 12, 2008. The existing shares were redesignated and the fund added Administrative and Participant shares. c Represents information for the funds predecessor, BNY Hamilton NewYork AMT-Free Money Market Fund through September 12, 2008. d Amount represents less than $1,000. See notes to financial statements. 74 STATEMENTS OF CHANGES IN NET ASSETS (amounts in thousands) Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 773,401 786,972 344,691 625,372 Net realized gain (loss) on investments (193) 1,516 1,780 1,795 Net unrealized appreciation (depreciation) on investments   (32,337)  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (636,249) (655,939) (226,894) (400,368) Investor Shares (86,866) (94,790) (41,297) (74,856) Administrative Shares (35,678) (20,496) (46,098) (99,585) Participant Shares (12,715) (15,640) (28,385) (48,028) Service Shares (1,893)  (1,644) (1,833) Select Shares   (356) (702) Agency Shares  (107) (17)  a Total Dividends Beneficial Interest/Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 186,740,823 111,115,020 71,235,558 82,317,470 Investor Shares 21,517,623 18,082,329 4,373,540 6,000,989 Administrative Shares 4,931,910 3,871,218 5,949,446 10,373,899 Participant Shares 4,274,633 2,558,896 4,863,282 5,075,388 Service Shares   242,535 105,724 Select Shares   70,971 61,706 Agency Shares 574,176 20,214 38,228 1 Net assets received in connection with reorganizationNote 1 783,343   311,035 Dividends reinvested: Institutional Shares 168,644 189,414 77,673 159,342 Investor Shares 20,318 32,234 36,374 66,615 Administrative Shares 8,814 7,189 39,392 71,268 Participant Shares 3,619 7,547 27,126 46,590 Service Shares   157 6 Select Shares   20  Agency Shares 1  a  a  a Cost of shares redeemed: Institutional Shares (174,070,720) (103,385,508) (76,990,767) (79,459,893) Investor Shares (19,838,830) (16,510,295) (4,718,014) (5,924,134) Administrative Shares (5,186,524) (3,554,699) (7,171,225) (9,626,171) Participant Shares (3,616,149) (2,381,698) (5,114,883) (4,799,768) Service Shares   (306,236) (35,512) Select Shares   (43,293) (61,280) Agency Shares (494,498) (1,221) (38,228)  Increase (Decrease) in Net Assets from Beneficial Interest/Capital Stock Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 23,224,572 13,172,416 14,927,013 10,241,943 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 75 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Government Dreyfus Government Cash Management Prime Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 364,171 431,896 100,451 112,299 Net realized gain (loss) on investments 2,836  19 4 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (281,591) (332,115) (67,482) (64,587) Investor Shares (44,651) (63,698) (10,951) (14,691) Administrative Shares (26,146) (21,780) (9,100) (12,714) Participant Shares (9,680) (14,302) (12,254) (20,300) Agency Shares (2,103) (1) (666) (7) Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 143,182,998 62,428,965 24,434,863 8,582,467 Investor Shares 12,562,114 8,341,691 2,843,963 1,103,089 Administrative Shares 7,389,922 3,379,793 5,977,471 5,339,824 Participant Shares 4,126,713 2,997,005 3,265,428 1,910,645 Agency Shares 1,190,425 1,701 262,921 10,015 Net assets received in connection with reorganizationNote 1  166,517   Dividends reinvested: Institutional Shares 105,370 139,199 35,987 43,797 Investor Shares 26,359 43,335 6,013 13,720 Administrative Shares 19,035 19,282 7,663 11,097 Participant Shares 5,350 11,964 10,713 19,036 Agency Shares 338  a  a  a Cost of shares redeemed: Institutional Shares (118,878,645) (56,382,539) (20,358,570) (7,304,406) Investor Shares (10,269,095) (7,555,501) (2,234,543) (829,433) Administrative Shares (5,843,987) (3,193,254) (5,599,022) (5,357,470) Participant Shares (3,915,680) (2,759,744) (2,641,115) (1,560,034) Agency Shares (1,106,544)  (231,653) (14) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 12,181,539 4,543,125 3,917,872 1,935,535 End of Period a Amount represents less than $1,000. See notes to financial statements. 76 Dreyfus Treasury & Dreyfus Treasury Agency Cash Management Prime Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 202,411 469,024 199,425 150,264 Net realized gain (loss) on investments 984 (1,005) 668 91 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (142,784) (339,229) (127,056) (85,135) Investor Shares (33,210) (97,146) (43,949) (39,397) Administrative Shares (19,966) (21,018) (9,190) (8,630) Participant Shares (4,440) (9,264) (15,378) (17,102) Service Shares (323) (1,012)   Select Shares (415) (1,233)   Agency Shares (947) (1)   a Premier Shares (326) (121) (3,852)  Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 75,007,689 62,953,350 94,609,837 16,130,440 Investor Shares 17,741,257 16,251,324 19,385,467 5,753,513 Administrative Shares 9,506,204 4,035,980 7,243,860 1,478,369 Participant Shares 3,422,940 1,072,919 17,271,629 5,176,489 Service Shares 544,153 126,546   Select Shares 115,831 194,954   Agency Shares 545,413 1,332 1,535,777 1 Premier Shares 440,976 129,840   Net assets received in connection with reorganizationNote 1  213,419   Dividends reinvested: Institutional Shares 58,212 170,449 71,888 50,139 Investor Shares 3,880 11,038 19,562 14,978 Administrative Shares 14,282 12,780 6,542 5,564 Participant Shares 1,188 1,692 11,922 13,240 Service Shares  a    Select Shares 200 799   Agency Shares  a  a 3,377  a Premier Shares  a    Cost of shares redeemed: Institutional Shares (71,496,288) (53,661,585) (69,468,590) (11,850,519) Investor Shares (17,911,593) (14,249,942) (14,456,010) (3,809,618) Administrative Shares (8,923,463) (3,644,825) (5,162,606) (1,050,763) Participant Shares (3,268,446) (1,043,027) (12,821,119) (4,336,650) Service Shares (594,881) (70,385)   Select Shares (177,501) (101,571)   Agency Shares (482,115) (1,331) (1,129,927)  Premier Shares (435,424) (100,560)   Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 17,599,706 5,297,515 9,359,339 1,784,065 End of Period a Amount represents less than $1,000. See notes to financial statements. The Funds 77 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus Municipal Dreyfus New York Municipal Cash Management Plus Cash Management Year Ended January 31, Year Ended January 31, Operations ($): Investment incomenet 33,984 55,794 16,959 24,330 Net realized gain (loss) on investments 175 481 88 7 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (17,038) (36,683) (9,642) (14,353) Investor Shares (7,833) (8,261) (5,199) (6,391) Administrative Shares (8,324) (9,740) (1,297) (2,575) Participant Shares (886) (1,110) (828) (1,087) Agency Shares  a  a  a  a Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 8,498,054 13,658,617 1,346,480 1,580,476 Investor Shares 942,362 1,008,420 746,092 760,459 Administrative Shares 1,651,865 1,050,609 119,808 230,574 Participant Shares 128,642 130,260 181,551 131,908 Agency Shares  1  1 Dividends reinvested: Institutional Shares 6,404 20,966 1,792 4,307 Investor Shares 7,349 8,217 4,676 6,033 Administrative Shares 7,938 9,399 1,209 2,334 Participant Shares 877 1,110 827 1,086 Agency Shares  a  a  a  a Cost of shares redeemed: Institutional Shares (9,701,968) (12,488,874) (1,262,094) (1,503,654) Investor Shares (1,128,929) (750,883) (739,579) (524,117) Administrative Shares (1,329,222) (1,057,162) (133,573) (194,990) Participant Shares (105,308) (117,457) (177,886) (126,322) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 2,589,357 1,115,653 941,469 573,443 End of Period a Amount represents less than $1,000. See notes to financial statements. 78 Dreyfus Tax Exempt Dreyfus California AMT-Free Cash Management Municipal Cash Management Year Ended January 31, Year Ended January 31, a Operations ($): Investment incomenet 118,001 124,978 5,530 2,198 Net realized gain (loss) on investments 140 97 15 32 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (98,791) (108,527) (2,624) (1,188) Investor Shares (8,945) (9,787) (1,074) (22) Administrative Shares (9,616) (5,526) (25) (3) Participant Shares (698) (1,146) (1,828) (985) Agency Shares (48)  b  b  b Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 25,420,986 17,744,372 434,112 289,817 Investor Shares 1,561,565 1,396,545 312,402 19,158 Administrative Shares 2,917,935 752,587 7,203 18,659 Participant Shares 372,600 237,360 197,632 238,619 Agency Shares 4,689 1  b 1 Dividends reinvested: Institutional Shares 44,543 43,038 2,439 1,137 Investor Shares 6,525 5,807 982 22 Administrative Shares 8,442 5,492 20 1 Participant Shares 197 571 1,819 984 Agency Shares 48  b  b  b Cost of shares redeemed: Institutional Shares (24,644,410) (15,751,083) (460,094) (176,253) Investor Shares (1,559,021) (1,134,393) (295,483) (13,292) Administrative Shares (2,540,898) (711,478) (7,230) (18,603) Participant Shares (293,178) (213,065) (244,762) (97,690) Agency Shares (400)  b  b  b Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 5,239,446 2,863,603 262,592  End of Period a From August 1, 2007 (commencement of operations) to January 31, 2008. b Amount represent less than $1,000. See notes to financial statements. The Funds 79 STATEMENT OF CHANGES IN NET ASSETS (continued) (amounts in thousands) Dreyfus New York AMT-Free Municipal Cash Management One Month Ended Year Ended Year Ended January 31, December 31, December 31, a b,c c Operations ($): Investment incomenet 82 4,284 8,300 Net realized gain (loss) on investments  12 (2) Net Increase (Decrease) in Net Assets Resulting from Operations 82 Dividends to Shareholders from ($): Investment incomenet: Institutional Shares (30) (1,207) (2,413) Investor Shares (39) (1,914) (5,114) Administrative Shares  d  d  Participant Shares  d  d  Classic Shares (13) (1,163) (773) Net realized gain on investments: Institutional Shares  (2)  Investor Shares  (4)  Administrative Shares    Participant Shares    Classic Shares  (3)  Total Dividends Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Institutional Shares 29,278 172,559 194,005 Investor Shares 24,669 384,961 665,142 Administrative Shares  10  Participant Shares  10  Classic Shares 35,258 378,913 245,952 Dividends reinvested: Institutional Shares 2 159 1,074 Investor Shares 8 481 3,160 Administrative Shares    Participant Shares    Classic Shares 13 1,163 858 Cost of shares redeemed: Institutional Shares (29,050) (187,569) (195,054) Investor Shares (22,523) (424,300) (739,056) Administrative Shares    Participant Shares    Classic Shares (31,891) (386,352) (196,606) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) In Net Assets Net Assets ($): Beginning of Period 221,911 281,873 302,400 End of Period a The Fund has changed its fiscal year end from December 31 to January 31. b The Fund commenced offering five classes of shares on the close of business September 12, 2008. The existing shares were redesignated and the fund added Administrative and Participant shares. c Represents information for the funds predecessor, BNY Hamilton NewYork AMT-Free Money Market Fund through September 12, 2008. d Amount represents less than $1,000. See notes to financial statements. 80 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Please note that the financial highlights information in the following tables for Dreyfus New York AMT-Free Municipal Cash Managements Institutional, Investor and Classic shares represents the financial highlights of Dreyfus New York AMT-Free Municipal Cash Managements predecessor, BNY Hamilton NewYork AMT-Free Municipal Money Fund (NewYork AMT-Free Municipal Money Fund), before Dreyfus NewYork AMT-Free Municipal Cash Management commenced operations as of the close of business on September 12, 2008, and represents the performance of Dreyfus New York AMT-Free Municipal Cash Managements Institutional, Investor and Classic shares thereafter. Before Dreyfus New York AMT-Free Municipal Cash Management commenced operations, all of the assets of the NewYork AMT-Free Municipal Money Fund were transferred to the Dreyfus New York AMT-Free Municipal Cash Management in exchange for Institutional, Investor and Classic shares of the fund in a tax-free reorganization. Total return shows how much your investment in Dreyfus New York AMT-Free Municipal Cash Management would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from Dreyfus NewYork AMT-Free Municipal Cash Managements and Dreyfus NewYork AMT-Free Municipal Cash Managements predecessors financial statements. Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Investment Net Assets Value Net from Net Value Total Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Institutional Shares Year Ended January 31, 2009 1.00 .026 (.026) 1.00 2.65 .21 2.56 31,821 2008 1.00 .051 (.051) 1.00 5.18 .20 5.03 18,983 2007 1.00 .050 (.050) 1.00 5.07 .20 4.98 11,063 2006 1.00 .032 (.032) 1.00 3.28 .20 3.24 9,484 2005 1.00 .013 (.013) 1.00 1.31 .20 1.30 9,283 Investor Shares Year Ended January 31, 2009 1.00 .024 (.024) 1.00 2.40 .47 2.30 4,893 2008 1.00 .048 (.048) 1.00 4.92 .45 4.78 3,194 2007 1.00 .047 (.047) 1.00 4.80 .45 4.73 1,590 2006 1.00 .030 (.030) 1.00 3.03 .45 2.99 1,238 2005 1.00 .011 (.011) 1.00 1.06 .45 1.05 1,068 Administrative Shares Year Ended January 31, 2009 1.00 .025 (.025) 1.00 2.55 .31 2.46 1,176 2008 1.00 .050 (.050) 1.00 5.08 .30 4.93 638 2007 1.00 .049 (.049) 1.00 4.96 .30 4.88 315 2006 1.00 .031 (.031) 1.00 3.18 .30 3.14 251 2005 1.00 .012 (.012) 1.00 1.21 .30 1.20 266 Participant Shares Year Ended January 31, 2009 1.00 .022 (.022) 1.00 2.24 .62 2.15 1,052 2008 1.00 .047 (.047) 1.00 4.77 .60 4.63 390 2007 1.00 .046 (.046) 1.00 4.65 .60 4.58 206 2006 1.00 .028 (.028) 1.00 2.87 .60 2.84 210 2005 1.00 .009 (.009) 1.00 .91 .60 .90 244 Agency Shares Year Ended January 31, 2009 1.00 .026 (.026) 1.00 2.59 .28 2.49 99 2008 a 1.00 .016 (.016) 1.00 4.84 b .26 b 4.97 b 19 a From October 1, 2007 (commencement of initial offering) to January 31, 2008. b Annualized. See notes to financial statements. The Funds 81 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Investment Net Assets Value Net from Net Value Total Expenses I ncome to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Cash Management Plus, Inc. Institutional Shares Year Ended January 31, 2009 1.00 .026 (.026) 1.00 2.66 .21 2.80 3,822 2008 1.00 .051 (.051) 1.00 5.18 .20 5.04 9,513 2007 1.00 .049 (.049) 1.00 5.06 .20 4.95 6,495 2006 1.00 .032 (.032) 1.00 3.29 .20 3.23 5,908 2005 1.00 .013 (.013) 1.00 1.32 .20 1.23 8,466 Investor Shares Year Ended January 31, 2009 1.00 .024 (.024) 1.00 2.40 .47 2.54 1,487 2008 1.00 .048 (.048) 1.00 4.92 .45 4.79 1,802 2007 1.00 .047 (.047) 1.00 4.80 .45 4.70 1,658 2006 1.00 .030 (.030) 1.00 3.03 .45 2.98 1,275 2005 1.00 .011 (.011) 1.00 1.07 .45 .98 1,058 Administrative Shares Year Ended January 31, 2009 1.00 .025 (.025) 1.00 2.55 .32 2.69 1,091 2008 1.00 .050 (.050) 1.00 5.08 .30 4.94 2,278 2007 1.00 .048 (.048) 1.00 4.95 .30 4.85 1,148 2006 1.00 .031 (.031) 1.00 3.19 .30 3.13 793 2005 1.00 .012 (.012) 1.00 1.22 .30 1.13 500 Participant Shares Year Ended January 31, 2009 1.00 .022 (.022) 1.00 2.25 .62 2.39 1,034 2008 1.00 .047 (.047) 1.00 4.76 .60 4.64 1,264 2007 1.00 .045 (.045) 1.00 4.64 .60 4.55 941 2006 1.00 .028 (.028) 1.00 2.88 .60 2.83 700 2005 1.00 .009 (.009) 1.00 .92 .60 .83 463 Service Shares Year Ended January 31, 2009 1.00 .021 (.021) 1.00 2.14 .72 2.29 7 2008 a 1.00 .027 (.027) 1.00 3.82 b .70 b 4.54 b 70 Select Shares Year Ended January 31, 2009 1.00 .018 (.018) 1.00 1.84 1.04 1.97 28 2008 a 1.00 .025 (.025) 1.00 3.57 b 1.00 b 4.24 b  c Agency Shares Year Ended January 31, 2009 1.00 .026 (.026) 1.00 2.60 .26 2.75  c 2008 d 1.00 .016 (.016) 1.00 4.81 b .26 b 4.98 b  c a From June 29, 2007 (commencement of initial offering) to January 31, 2008. b Annualized. c Amount represents less than $1 million. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 82 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Investment Net Assets Value Net from Net Value Total Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Government Cash Management Institutional Shares Year Ended January 31, 2009 1.00 .020 (.020) 1.00 2.01 .22 1.63 33,715 2008 1.00 .048 (.048) 1.00 4.93 .20 4.73 9,303 2007 1.00 .049 (.049) 1.00 4.99 .20 4.89 3,118 2006 1.00 .032 (.032) 1.00 3.23 .20 3.15 2,842 2005 1.00 .013 (.013) 1.00 1.26 .20 1.20 3,571 Investor Shares Year Ended January 31, 2009 1.00 .017 (.017) 1.00 1.76 .46 1.39 4,058 2008 1.00 .046 (.046) 1.00 4.67 .45 4.48 1,738 2007 1.00 .046 (.046) 1.00 4.72 .45 4.64 909 2006 1.00 .029 (.029) 1.00 2.97 .45 2.90 1,050 2005 1.00 .010 (.010) 1.00 1.01 .45 .95 1,287 Administrative Shares Year Ended January 31, 2009 1.00 .019 (.019) 1.00 1.91 .31 1.54 2,258 2008 1.00 .047 (.047) 1.00 4.83 .30 4.63 693 2007 1.00 .048 (.048) 1.00 4.88 .30 4.79 320 2006 1.00 .031 (.031) 1.00 3.12 .30 3.05 240 2005 1.00 .012 (.012) 1.00 1.16 .30 1.10 313 Participant Shares Year Ended January 31, 2009 1.00 .016 (.016) 1.00 1.60 .61 1.24 662 2008 1.00 .044 (.044) 1.00 4.51 .60 4.33 445 2007 1.00 .045 (.045) 1.00 4.57 .60 4.49 196 2006 1.00 .028 (.028) 1.00 2.81 .60 2.75 244 2005 1.00 .009 (.009) 1.00 .86 .60 .80 289 Agency Shares Year Ended January 31, 2009 1.00 .019 (.019) 1.00 1.96 .27 1.58 86 2008 a 1.00 .014 (.014) 1.00 4.30 b .26 b 4.67 b 2 a From October 1, 2007 (commencement of initial offering) to January 31, 2008. b Annualized. See notes to financial statements. The Funds 83 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Government Prime Cash Management Institutional Shares Year Ended January 31, 2009 1.00 .019 (.019) 1.00 1.91 .22 .22 1.64 6,439 2008 1.00 .048 (.048) 1.00 4.91 .20 .20 4.67 2,327 2007 1.00 .048 (.048) 1.00 4.95 .20 .20 4.86 1,005 2006 1.00 .031 (.031) 1.00 3.18 .20 .20 3.21 773 2005 1.00 .012 (.012) 1.00 1.21 .20 .20 1.19 537 Investor Shares Year Ended January 31, 2009 1.00 .016 (.016) 1.00 1.66 .47 .47 1.39 1,178 2008 1.00 .046 (.046) 1.00 4.65 .45 .45 4.42 563 2007 1.00 .046 (.046) 1.00 4.69 .45 .45 4.61 275 2006 1.00 .029 (.029) 1.00 2.92 .45 .45 2.96 242 2005 1.00 .010 (.010) 1.00 .96 .45 .45 .94 209 Administrative Shares Year Ended January 31, 2009 1.00 .018 (.018) 1.00 1.81 .32 .32 1.54 693 2008 1.00 .047 (.047) 1.00 4.80 .30 .30 4.57 307 2007 1.00 .047 (.047) 1.00 4.85 .30 .30 4.76 314 2006 1.00 .030 (.030) 1.00 3.08 .30 .30 3.11 210 2005 1.00 .011 (.011) 1.00 1.11 .30 .30 1.09 200 Participant Shares Year Ended January 31, 2009 1.00 .015 (.015) 1.00 1.51 .62 .61 1.25 1,346 2008 1.00 .044 (.044) 1.00 4.49 .60 .60 4.27 711 2007 1.00 .044 (.044) 1.00 4.53 .60 .60 4.46 341 2006 1.00 .027 (.027) 1.00 2.77 .60 .60 2.81 208 2005 1.00 .008 (.008) 1.00 .81 .60 .60 .79 230 Agency Shares Year Ended January 31, 2009 1.00 .018 (.018) 1.00 1.85 .28 .28 1.58 41 2008 a 1.00 .015 (.015) 1.00 4.33 b .26 b .26 b 4.61 b 10 a From October 1, 2007 (commencement of initial offering) to January 31, 2008. b Annualized. See notes to financial statements. 84 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses I ncome to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury & Agency Cash Management Institutional Shares Year Ended January 31, 2009 1.00 .013 (.013) 1.00 1.27 .22 .22 1.09 16,461 2008 1.00 .046 (.046) 1.00 4.71 .20 .20 4.30 12,891 2007 1.00 .048 (.048) 1.00 4.89 .20 .20 4.80 3,429 2006 1.00 .031 (.031) 1.00 3.10 .20 .20 3.08 3,017 2005 1.00 .012 (.012) 1.00 1.19 .20 .20 1.16 2,351 Investor Shares Year Ended January 31, 2009 1.00 .010 (.010) 1.00 1.04 .47 .45 .86 3,317 2008 1.00 .044 (.044) 1.00 4.45 .45 .45 4.05 3,483 2007 1.00 .045 (.045) 1.00 4.63 .45 .45 4.55 1,471 2006 1.00 .028 (.028) 1.00 2.84 .45 .45 2.83 1,320 2005 1.00 .009 (.009) 1.00 .94 .45 .45 .91 1,164 Administrative Shares Year Ended January 31, 2009 1.00 .012 (.012) 1.00 1.17 .31 .31 1.00 1,355 2008 1.00 .045 (.045) 1.00 4.61 .30 .30 4.20 758 2007 1.00 .047 (.047) 1.00 4.79 .30 .30 4.70 141 2006 1.00 .030 (.030) 1.00 3.00 .30 .30 2.98 87 2005 1.00 .011 (.011) 1.00 1.09 .30 .30 1.06 49 Participant Shares Year Ended January 31, 2009 1.00 .009 (.009) 1.00 .93 .62 .54 .77 444 2008 1.00 .042 (.042) 1.00 4.30 .60 .60 3.90 288 2007 1.00 .044 (.044) 1.00 4.47 .60 .60 4.40 257 2006 1.00 .027 (.027) 1.00 2.69 .60 .60 2.68 219 2005 1.00 .008 (.008) 1.00 .79 .60 .60 .76 210 Service Shares Year Ended January 31, 2009 1.00 .009 (.009) 1.00 .86 .71 .66 .65 5 2008 a 1.00 .023 (.023) 1.00 3.15 b .70 b .70 b 3.80 b 56 Select Shares Year Ended January 31, 2009 1.00 .007 (.007) 1.00 .66 1.01 .87 .44 33 2008 a 1.00 .021 (.021) 1.00 2.89 b 1.00 b 1.00 b 3.50 b 94 Agency Shares Year Ended January 31, 2009 1.00 .012 (.012) 1.00 1.21 .27 .27 1.04 63 2008 c 1.00 .013 (.013) 1.00 3.92 b .26 b .26 b 4.24 b  d Premier Shares Year Ended January 31, 2009 1.00 .010 (.010) 1.00 1.00 .53 .48 .83 35 2008 c 1.00 .012 (.012) 1.00 3.68 b .51 b .51 b 3.99 b 29 a From June 29, 2007 (commencement of initial offering) to January 31, 2008. b Annualized. c From October 1, 2007 (commencement of initial offering) to January 31, 2008. d Amount represents less than $1 million. See notes to financial statements. The Funds 85 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning InvestmentInvestment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus Treasury Prime Cash Management Institutional Shares Year Ended January 31, 2009 1.00 .012 (.012) 1.00 1.24 .22 .22 .78 30,587 2008 1.00 .042 (.042) 1.00 4.28 .20 .20 3.81 5,373 2007 1.00 .046 (.046) 1.00 4.68 .20 .20 4.57 1,043 2006 1.00 .029 (.029) 1.00 2.96 .20 .20 2.93 1,487 2005 1.00 .012 (.012) 1.00 1.17 .20 .20 1.14 1,333 Investor Shares Year Ended January 31, 2009 1.00 .010 (.010) 1.00 1.01 .46 .44 .56 7,522 2008 1.00 .039 (.039) 1.00 4.02 .45 .45 3.56 2,573 2007 1.00 .043 (.043) 1.00 4.43 .45 .45 4.32 615 2006 1.00 .027 (.027) 1.00 2.70 .45 .45 2.68 651 2005 1.00 .009 (.009) 1.00 .92 .45 .45 .89 613 Administrative Shares Year Ended January 31, 2009 1.00 .011 (.011) 1.00 1.15 .32 .31 .69 2,526 2008 1.00 .041 (.041) 1.00 4.18 .30 .30 3.71 438 2007 1.00 .045 (.045) 1.00 4.59 .30 .30 4.47 5 2006 1.00 .028 (.028) 1.00 2.86 .30 .30 2.83 26 2005 1.00 .011 (.011) 1.00 1.07 .30 .30 1.04 39 Participant Shares Year Ended January 31, 2009 1.00 .009 (.009) 1.00 .89 .62 .53 .47 5,437 2008 1.00 .038 (.038) 1.00 3.87 .60 .60 3.41 975 2007 1.00 .042 (.042) 1.00 4.27 .60 .60 4.17 121 2006 1.00 .025 (.025) 1.00 2.55 .60 .60 2.53 352 2005 1.00 .008 (.008) 1.00 .76 .60 .60 .74 94 Agency Shares Year Ended January 31, 2009 1.00 .012 (.012) 1.00 1.18 .27 .27 .73 409 2008 a 1.00 .011 (.011) 1.00 3.38 b .26 b .26 b 3.75 b  c a From October 1, 2007 (commencement of initial offering) to January 31, 2008. b Annualized. c Amount represents less than $1 million. See notes to financial statements. 86 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Investment Net Assets Value Net from Net Value Total Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Municipal Cash Management Plus Institutional Shares Year Ended January 31, 2009 1.00 .021 (.021) 1.00 2.17 .21 2.14 589 2008 1.00 .034 (.034) 1.00 3.50 .20 3.42 1787 2007 1.00 .033 (.033) 1.00 3.37 .20 3.33 596 2006 1.00 .024 (.024) 1.00 2.39 .20 2.34 638 2005 1.00 .011 (.011) 1.00 1.13 .20 1.07 500 Investor Shares Year Ended January 31, 2009 1.00 .019 (.019) 1.00 1.91 .46 1.89 293 2008 1.00 .032 (.032) 1.00 3.25 .45 3.17 472 2007 1.00 .031 (.031) 1.00 3.11 .45 3.08 206 2006 1.00 .021 (.021) 1.00 2.13 .45 2.09 180 2005 1.00 .009 (.009) 1.00 .88 .45 .82 105 Administrative Shares Year Ended January 31, 2009 1.00 .020 (.020) 1.00 2.07 .31 2.04 625 2008 1.00 .033 (.033) 1.00 3.40 .30 3.32 294 2007 1.00 .032 (.032) 1.00 3.27 .30 3.23 291 2006 1.00 .023 (.023) 1.00 2.29 .30 2.24 137 2005 1.00 .010 (.010) 1.00 1.03 .30 .97 129 Participant Shares Year Ended January 31, 2009 1.00 .017 (.017) 1.00 1.76 .61 1.74 61 2008 1.00 .030 (.030) 1.00 3.09 .60 3.02 37 2007 1.00 .029 (.029) 1.00 2.96 .60 2.93 23 2006 1.00 .020 (.020) 1.00 1.98 .60 1.94 25 2005 1.00 .007 (.007) 1.00 .73 .60 .67 20 Agency Shares Year Ended January 31, 2009 1.00 .021 (.021) 1.00 2.10 .27 2.08  a 2008 b 1.00 .011 (.011) 1.00 3.20 c .26 c 3.36 c  a a Amount represents less than $1 million. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. c Annualized. See notes to financial statements. The Funds 87 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset DividendsNet Asset Ratio of Investment Net Assets Value Net from Net Value Total Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus New York Municipal Cash Management Institutional Shares Year Ended January 31, 2009 1.00 .020 (.020) 1.00 1.99 .22 1.95 544 2008 1.00 .034 (.034) 1.00 3.47 .20 3.41 458 2007 1.00 .033 (.033) 1.00 3.36 .20 3.31 377 2006 1.00 .023 (.023) 1.00 2.36 .20 2.33 343 2005 1.00 .011 (.011) 1.00 1.10 .20 1.12 336 Investor Shares Year Ended January 31, 2009 1.00 .017 (.017) 1.00 1.74 .47 1.70 374 2008 1.00 .032 (.032) 1.00 3.21 .45 3.16 363 2007 1.00 .031 (.031) 1.00 3.10 .45 3.06 120 2006 1.00 .021 (.021) 1.00 2.11 .45 2.08 125 2005 1.00 .008 (.008) 1.00 .85 .45 .87 71 Administrative Shares Year Ended January 31, 2009 1.00 .019 (.019) 1.00 1.89 .32 1.85 62 2008 1.00 .033 (.033) 1.00 3.37 .30 3.31 74 2007 1.00 .032 (.032) 1.00 3.25 .30 3.21 36 2006 1.00 .022 (.022) 1.00 2.26 .30 2.23 8 2005 1.00 .010 (.010) 1.00 1.00 .30 1.02 1 Participant Shares Year Ended January 31, 2009 1.00 .016 (.016) 1.00 1.59 .62 1.55 51 2008 1.00 .030 (.030) 1.00 3.06 .60 3.01 47 2007 1.00 .029 (.029) 1.00 2.94 .60 2.91 40 2006 1.00 .019 (.019) 1.00 1.95 .60 1.93 3 2005 1.00 .007 (.007) 1.00 .70 .60 .72 6 Agency Shares Year Ended January 31, 2009 1.00 .019 (.019) 1.00 1.93 .28 1.89  a 2008 b 1.00 .011 (.011) 1.00 3.18 c .26 c 3.35 c  a a Amount represents less than $1 million. b From October 1, 2007 (commencement of initial offering) to January 31, 2008. c Annualized. See notes to financial statements. 88 Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Investment Net Assets Value Net from Net Value Total Expenses Income to End of Beginning Investment Investment End Total to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets ($ x1,000,000) Dreyfus Tax Exempt Cash Management Institutional Shares Year Ended January 31, 2009 1.00 .021 (.021) 1.00 2.11 .21 2.06 5,191 2008 1.00 .034 (.034) 1.00 3.47 .20 3.39 4,370 2007 1.00 .033 (.033) 1.00 3.34 .20 3.29 2,333 2006 1.00 .023 (.023) 1.00 2.36 .20 2.35 2,645 2005 1.00 .011 (.011) 1.00 1.12 .20 1.14 2,510 Investor Shares Year Ended January 31, 2009 1.00 .018 (.018) 1.00 1.86 .46 1.81 565 2008 1.00 .032 (.032) 1.00 3.21 .45 3.14 556 2007 1.00 .030 (.030) 1.00 3.08 .45 3.04 288 2006 1.00 .021 (.021) 1.00 2.11 .45 2.10 255 2005 1.00 .009 (.009) 1.00 .87 .45 .89 240 Administrative Shares Year Ended January 31, 2009 1.00 .020 (.020) 1.00 2.01 .31 1.96 645 2008 1.00 .033 (.033) 1.00 3.36 .30 3.29 259 2007 1.00 .032 (.032) 1.00 3.24 .30 3.19 213 2006 1.00 .022 (.022) 1.00 2.26 .30 2.25 105 2005 1.00 .010 (.010) 1.00 1.02 .30 1.04 275 Participant Shares Year Ended January 31, 2009 1.00 .017 (.017) 1.00 1.70 .61 1.66 134 2008 1.00 .030 (.030) 1.00 3.06 .60 2.99 55 2007 1.00 .029 (.029) 1.00 2.93 .60 2.89 30 2006 1.00 .019 (.019) 1.00 1.96 .60 1.95 42 2005 1.00 .007 (.007) 1.00 .72 .60 .74 19 Agency Shares Year Ended January 31, 2009 1.00 .020 (.020) 1.00 2.05 .27 2.00 4 2008 a 1.00 .011 (.011) 1.00 3.18 b .26 b 3.33 b  c a From October 1, 2007 (commencement of initial offering) to January 31, 2008. b Annualized. c Amount represents less than $1 million. See notes to financial statements. The Funds 89 FINANCIAL HIGHLIGHTS (continued) Per Share Data ($) Ratios/Supplemental Data (%) Ratio of Net Net Asset Dividends Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Value Total Expenses Net Expenses Income to End of Beginning Investment Investment End Total to Average to Average Average Period of Period Income Income of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus California AMT-Free Municipal Cash Management Institutional Shares Year Ended January 31, 2009 1.00 .019 (.019) 1.00 1.88 .22 .17 1.93 91 2008 a 1.00 .017 (.017) 1.00 3.29 b .20 b .15 b 3.15 b 115 Investor Shares Year Ended January 31, 2009 1.00 .016 (.016) 1.00 1.63 .47 .42 1.68 24 2008 a 1.00 .015 (.015) 1.00 3.05 b .45 b .40 b 2.90 b 6 Administrative Shares Year Ended January 31, 2009 1.00 .018 (.018) 1.00 1.78 .32 .27 1.83  c 2008 a 1.00 .016 (.016) 1.00 3.19 b .30 b .25 b 3.05 b  c Participant Shares Year Ended January 31, 2009 1.00 .015 (.015) 1.00 1.48 .62 .57 1.53 97 2008 a 1.00 .014 (.014) 1.00 2.90 b .60 b .55 b 2.75 b 142 Agency Shares Year Ended January 31, 2009 1.00 .018 (.018) 1.00 1.82 .28 .23 1.87  c 2008 d 1.00 .010 (.010) 1.00 3.09 b .26 b .21 b 3.09 b  c a From August 1, 2007 (commencement of operations) to January 31, 2008. b Annualized. c Amount represents less than $1 million. d From October 1, 2007 (commencement of initial offering) to January 31, 2008. See notes to financial statements. 90 Per Share Data ($) Ratios/Supplemental Data (%) Dividends Ratio of Net Net Asset Dividends from Net Net Asset Ratio of Ratio of Investment Net Assets Value Net from Net Realized Value Total Expenses Net Expenses Income to End of Beginning Investment Investment Gain on Total End Total to Average to Average Average Period of Period Income Income Investments Distributions of Period Return (%) Net Assets Net Assets Net Assets ($ x1,000,000) Dreyfus New York AMT-Free Municipal Cash Management Institutional Shares  One Month Ended January 31, 2009 a 1.00 .001 (.001)  (.001) 1.00 .06 b .24 c .24 c .70 c 49 Year Ended December 31, 2008 1.00 .021 (.021) (.000) d (.021) 1.00 2.08 .25 .24 2.08 49 2007 1.00 .034 (.034)  (.034) 1.00 3.42 .25 .25 e 3.38 64 2006 1.00 .032 (.032)  (.032) 1.00 3.24 .26 .25 3.20 64 2005 1.00 .021 (.021)  (.021) 1.00 2.16 .27 .25 2.14 67 2004 1.00 .009 (.009)  (.009) 1.00 .94 .30 .25 .90 73 Investor Shares  One Month Ended January 31, 2009 a 1.00 .000 d (.000) d  (.000) d 1.00 .04 b .49 c .49 c .45 c 102 Year Ended December 31, 2008 1.00 .018 (.018) (.000) d (.018) 1.00 1.83 .50 .49 1.80 100 2007 1.00 .031 (.031)  (.031) 1.00 3.16 .50 .50 e 3.12 139 2006 1.00 .029 (.029)  (.029) 1.00 2.98 .51 .50 2.94 209 2005 1.00 .019 (.019)  (.019) 1.00 1.91 .51 .50 1.85 141 2004 1.00 .007 (.007)  (.007) 1.00 .69 .54 .50 .74 200 Administrative Shares One Month Ended January 31, 2009 a 1.00 .001 (.001)  (.001) 1.00 .05 b .34 c .34 c .60 c  f Year Ended December 31, 2008 g 1.00 .006 (.006)  (.006) 1.00 .62 c .33 c .33 c,e 2.02 c  f Participant Shares One Month Ended January 31, 2009 a 1.00 .000 d (.000) d  (.000) d 1.00 .03 b .64 c .64 c .30 c  f Year Ended December 31, 2008 g 1.00 .005 (.005)  (.005) 1.00 .53 c .63 c .63 c,e 1.73 c  f Classic Shares  One Month Ended January 31, 2009 a 1.00 .000 d (.000) d  (.000) d 1.00 .02 b .74 c .73 c .21 c 76 Year Ended December 31, 2008 1.00 .016 (.016) (.000) d (.016) 1.00 1.58 .75 .74 1.55 73 2007 1.00 .029 (.029)  (.029) 1.00 2.90 .75 .75 e 2.78 79 2006 1.00 .027 (.027)  (.027) 1.00 2.73 .76 .75 2.68 29 2005 1.00 .016 (.016)  (.016) 1.00 1.66 .77 .75 1.61 12 2004 1.00 .005 (.005)  (.005) 1.00 .46 .77 .74 .63 15  Represents information for the predecessor, BNY Hamilton NewYork AMT-Free Money Market Fund through September 12, 2008. a The Fund has changed its fiscal year end from December 31 to January 31. b Not annualized. c Annualized. d Amount represents less than $.001 per share. e Expense waivers and/or reimbursements amounted to less than .01%. f Amount represents less than $1 million. g From September 13, 2008 (commencement of initial offering) to December 31, 2008. See notes to financial statements. The Funds 91 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (each, a fund and collectively, the funds) are open-end management investment companies registered under the Investment Company Act of 1940, as amended (the Act). Each fund, other than Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus NewYork AMT-Free Municipal Cash Management is diversified. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are non-diversified. Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management are each a separate series of Dreyfus Government Cash Management Funds (the Company) and Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus NewYork AMT-Free Municipal Cash Management are separate series of Dreyfus Tax Exempt Cash Management Funds (the Trust). Each funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity and, in the case of Dreyfus Municipal Cash Management Plus and Dreyfus Tax Exempt Cash Management only, which are exempt from federal income tax; in the case of Dreyfus New York Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management, which is exempt from federal, NewYork state and New York city personal income taxes, and in the case of Dreyfus California AMT-Free Municipal Cash Management only, which is exempt from federal and California state personal income taxes. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as each funds investment adviser. On March 12, 2008, Dreyfus Treasury Cash Management was renamed DreyfusTreasury & Agency Cash Management. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York Mellon (formerly, The Bank of New York). As of the close of business on September 12, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the funds Board of Trustees, all of the assets, subject to the liabilities, of BNY Hamilton NY Tax Exempt Money Fund (New York AMT-Free Municipal Money Fund ), a series of BNY Hamilton Funds, were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Hamilton, Premier and Classic shares of NewYork AMT-Free Municipal Money Fund received Institutional, Investor and Classic shares of the fund, respectively, in an amount equal to the aggregate net asset value of their investment in New York AMT-Free Municipal Money Fund at the time of the exchange. On the date of the exchange, the fund created Administrative and Participant shares.The net asset value of the funds shares on the close of business September 12, 2008, after the reorganization was $1.00, and a total of 49,598,381 Institutional shares, 98,031,090 Investor shares and 73,362,583 Classic shares, representing net assets of $220,992,669 were issued to shareholders of New York AMT-Free Municipal Money Fund shareholders in the exchange. The exchange was a tax-free event to shareholders. New York AMT-Free Municipal Money Fund is the accounting survivor and its historical performance is presented for periods through September 12, 2008. As of the close of business on August 6, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by Dreyfus Cash Managements Board ofTrustees, all of the assets, subject to the liabilities, of Dreyfus Institutional Prime Money Market Fund, were transferred to Dreyfus Cash Management. Shareholders of Dreyfus Institutional Prime Money Market Fund voted affirmative- 92 ly to approve the reorganization and subsequently received Administrative shares of Dreyfus Cash Management in an amount equal to the aggregate net asset value of the investment in Dreyfus Institutional Prime Money Market Fund at the time of the exchange. The net asset value of Dreyfus Cash Managements Administrative shares at the close of business on August 6, 2008, after the reorganization, was $1.00 per share, and a total of $783,342,509 Administrative shares representing net assets of $783,342,371, were issued to Dreyfus Institutional Prime Money Market Fund shareholders in the exchange.The exchange was a tax-free event to shareholders. As of the close of business on April 19, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by Dreyfus Cash Management Plus Board of Directors, all of the assets, subject to the liabilities, of Dreyfus Institutional Prime Money Market Fund, were transferred to Dreyfus Cash Management Plus. Shareholders of Dreyfus Institutional Prime Money Market Fund voted affirmatively to approve the reorganization and subsequently received Administrative shares of Dreyfus Cash Management Plus, in an amount equal to the aggregate net asset value of the investment in Dreyfus Institutional Prime Money Market Fund at the time of the exchange.The net asset value of Dreyfus Cash Management Plus Administrative shares at the close of business on April 19, 2007, after the reorganization, was $1.00 per share, and a total of 311,035,283 Administrative shares representing net assets of $311,035,283, were issued to Dreyfus Institutional Prime Money Market Fund shareholders in the exchange. The exchange was a tax-free event to shareholders. As of the close of business on April 19, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by Dreyfus Government Cash Managements Board of Trustees, all of the assets, subject to the liabilities, of Dreyfus Institutional Government Money Market Fund, were transferred to Dreyfus Government Cash Management. Shareholders of Dreyfus Institutional Government Money Market Fund and subsequently voted affirmatively to approve the reorganization and subsequently received Administrative shares of Dreyfus Government Cash Management in an amount equal to the aggregate net asset value of the investment in Dreyfus Institutional Government Money Market Fund at the time of the exchange. The net asset value of Dreyfus Government Cash Managements Administrative shares at the close of business on April 19, 2007, after the reorganization, was $1.00 per share, and a total of $166,517,023 Administrative shares representing net assets of $166,517,023, were issued to Dreyfus Institutional Government Money Market Fund shareholders in the exchange.The exchange was a tax-free event to shareholders. As of the close of business on April 19, 2007, pursuant to an Agreement and Plan of Reorganization previously approved by Dreyfus Treasury & Agency Cash Managements Board of Trustees, all of the assets, subject to the liabilities, of Dreyfus Institutional U.S.Treasury Money Market Fund, were transferred to Dreyfus Treasury & Agency Cash Management. Shareholders of Dreyfus Institutional U.S. Treasury Money Market Fund voted affirmatively to approve the reorganization and subsequently received Administrative shares of DreyfusTreasury & Agency Cash Management, in an amount equal to the aggregate net asset value of the investment in Dreyfus Institutional U.S. Treasury Money Market Fund at the time of the exchange. The net asset value of Dreyfus Treasury & Agency Cash Managements Administrative shares at the close of business on April 19, 2007, after the reorganization, was $1.00 per share, and a total of $213,419,338 Administrative shares representing net assets of $213,419,338, were issued to Dreyfus Institutional U.S. Treasury Money Market Fund shareholders in the exchange. The exchange was a tax-free event to shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. Each fund offers Institutional Shares, Investor Shares, Administrative Shares, Participant Shares and Agency Shares. In addition, Dreyfus Cash Management Plus and Dreyfus Treasury & Agency Cash Management also offer Service Shares and Select Shares, Dreyfus Treasury & Agency Cash Management also offers Premier Shares, and Dreyfus New York AMT-Free Municipal Cash Management also offers Classic Shares. Each share class, except Institutional Shares, are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act. Other differences between the classes include the services offered (by service agents receiving 12b-1 fees) to The Funds 93 NOTES TO FINANCIAL STATEMENTS (continued) and the expenses borne by each class and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. As of January 31, 2009, MBC Investment Corp., an indirect subsidiary of BNY Mellon held the following shares: Dreyfus Cash Management Plus, Inc., Agency shares 1,042 Dreyfus Municipal Cash Management Plus, Agency shares 1,032 Dreyfus New York Municipal Cash Management, Agency shares 1,030 Dreyfus California AMT-Free Municipal Cash Management, Agency shares 1,029 Dreyfus New York AMT-Free Municipal Cash Management, Administrative shares 10,000 Dreyfus New York AMT-Free Municipal Cash Management, Participant shares 10,000 It is each funds policy to maintain a continuous net asset value per share of $1.00; each fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that any fund will be able to maintain a stable net asset value per share of $1.00. The Company and the Trust accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations which are applicable to all series are allocated among them on a pro rata basis. Each funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The funds enter into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown. The funds do not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(f) below, which are carried at market value based upon valu ations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the Board members to represent the fair value of each funds investments. The funds adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, pre- payment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Table 1 is a summary of the inputs used as of January 31, 2009 in valuing the funds investments carried at fair value: (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Cost of investments represents amortized cost. In March 2008, the Financial Accounting Standards Board released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and 94 Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus NewYork AMT-Free Municipal Cash Management follow an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodians and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Expenses: With regards to the Company and the Trust, expenses directly attributable to each series are charged to that series operations; expenses which are applicable to both series are allocated between them. (d) Dividends to shareholders: It is the policy of each fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but each fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of each fund not to distribute such gains. (e) Federal income taxes: It is the policy of each fund to continue to qualify for treatment as a regulated investment company if such qualification is in the best interests of its shareholders, by complying with the applicable provisions Table 1. Investments in Securities Level 1Quoted Level 2Other Significant Level 3Significant Prices Observable Inputs Unobservable Inputs Total Dreyfus Cash Management 0 39,214,970,121 0 Dreyfus Cash Management Plus, Inc. 0 7,449,719,593 0 Dreyfus Government Cash Management 0 40,745,019,282 0 Dreyfus Government Prime Cash Management 0 9,679,781,875 0 Dreyfus Treasury & Agency Cash Management 0 21,717,792,319 0 Dreyfus Treasury Prime Cash Management 0 46,519,907,336 0 Dreyfus Municipal Cash Management Plus 0 1,561,937,464 0 Dreyfus New York Municipal Cash Management 0 1,028,198,004 0 Dreyfus Tax Exempt Cash Management 0 6,536,937,405 0 Dreyfus California AMT-Free Municipal Cash Management 0 210,961,385 0 Dreyfus New York AMT-Free Municipal Cash Management 0 212,623,395 0 The Funds 95 NOTES TO FINANCIAL STATEMENTS (continued) of the Code and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended January 31, 2009, the funds did not have any liabilities for any uncertain tax positions. The funds recognize interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the funds did not incur any interest or penalties. Each of the tax years in the four-year period ended January 31, 2009, remains subject to examination by the Internal Revenue Service and state taxing authorities. At January 31, 2009, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. Table 2 summarizes each relevant funds unused capital loss carryover available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to January 31, 2009. The tax character of each relevant funds distributions paid to shareholders (except for Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management) during the fiscal periods ended January 31, 2009 and January 31, 2008, were all ordinary income. Table 3 summarizes the tax character of distributions paid to shareholders of Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management during the fiscal periods ended January 31, 2009 and January 31, 2008. During the period ended January 31, 2009, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Government Prime Cash Management increased accumulated undistributed investment income-net by $2,359 and decreased accumulated Table 2. Expiring in fiscal: ($ x 1,000)       Total Dreyfus Cash Management   40   193 233 Dreyfus Cash Management Plus, Inc.   4,986    4,986 Dreyfus Government Cash Management    1   1 Dreyfus Treasury & Agency Cash Management     117  117  If not applied, the carryovers expire in the above years. Table 3. Tax Character of Distributions Paid ($x 1,000) Long-Term Long-Term Tax-Exempt Ordinary Capital Tax-Exempt Ordinary Capital Income Income Gain Income Income Gain Dreyfus Municipal Cash Management Plus 33,984 73 24 55,794   Dreyfus New York Municipal Cash Management 16,959  a 7 24,330 76  Dreyfus Tax Exempt Cash Management 118,001 60 37 124,978  8 Dreyfus California AMT-Free Municipal Cash Management 5,530 21  2,198   Dreyfus New York AMT-Free Municipal Cash Management 82   4,284 9  a Amount represents less than $1,000. 96 net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2009, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Municipal Cash Management Plus decreased accumulated net realized gain (loss) on investments by $97,374 and increased accumulated undistributed investment income-net by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2009, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus New York Municipal Cash Management decreased accumulated net realized gain (loss) on investments by $7,136 and increased accumulated undistributed investment income-net by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2009, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus Tax Exempt Cash Management increased accumulated undistributed investment income-net by $96,243 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. During the period ended January 31, 2009, as a result of permanent book to tax differences, primarily due to dividend reclassification, Dreyfus California AMT-Free Municipal Cash Management increased accumulated undistributed investment income-net by $21,447 and decreased accumulated net realized gain (loss) on investment by the same amount. Net assets and net asset value per share were not affected by this reclassification. At January 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statements of Investments), except for Dreyfus Cash Management Plus. At January 31, 2009, for Dreyfus Cash Management Plus, the cost of investments for federal income tax purposes was $7,482,056,463; accordingly, accumulated net unrealized depreciation on investments was $32,336,870, consisting of $51,498,130 gross unrealized appreciation and $83,835,000 gross unrealized depreciation. (f) Capital Support Agreement: Dreyfus Cash Management Plus, Inc., holds notes (the Notes) issued by Lehman Brothers Holdings, Inc. (Lehman). In order to mitigate the negative impact of holding these securities in light of the bankruptcy of Lehman, on September 16, 2008, the fund entered into a Capital Support Agreement (the Agreement) with BNY Mellon, the parent company of the funds adviser. Pursuant to the Agreement, BNY Mellon has agreed to provide capital support to the fund, subject to a maximum amount of $97.2 million (the Maximum Capital Support Payment), if any of the following events result in the funds net asset value falling below $0.9950: (i) Any final sale or other final liquidation of the Notes by the fund for cash in an amount, after deduction of costs, which is less than the amortized cost value of the Notes as of the date such sale or liquidation is consummated; (ii) Receipt by the fund of final payment on the Notes in cash in an amount less than the amortized cost value of the Notes less costs in respect thereof, as of the date such final payment is received; and (iii) The date upon which a court of competent jurisdic- tion over the matter discharges Lehman from liability in respect of the Notes,and such discharge results in the receipt of aggregate payments on the Notes in an amount less than the amortized cost value of the Notes, less costs in respect thereof, as of the date such final payment is received. The obligations of BNY Mellon to provide capital support shall terminate upon the earliest to occur of (i) the repayment in full of the Notes, (ii) BNY Mellon making payments equal to the Maximum Capital Support Payment, (iii) the date on which the fund no longer holds any Notes, (iv) the mutual agreement of the fund and BNY Mellon to terminate the Agreement and (v) 5:00 p.m. EasternTime on the date which is 364 days from the date of the Agreement unless BNY Mellon elects in writing to extend the term of the Agreement. The Funds 97 NOTES TO FINANCIAL STATEMENTS (continued) (g) Treasurys Temporary Guarantee Program: Each fund has entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guarantees the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share falls below $0.995 (a Guarantee Event) and the fund liquidates. Recovery under the Program is subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increase the number of fund shares the investor held at the close of business on September 19, 2008 are not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 are not eligible for protection under the Program. The Program, which was originally set to expire on December 18, 2008, has been extended by theTreasury until April 30, 2009, after which the Secretary of theTreasury will review the need for, and terms of, the Program. Participation in the initial term and the extended period of the Program required a payment to the Treasury in the amount of .01% and .015%, except for Dreyfus Cash Management Plus, Inc. which is .015% and .022%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense is being borne by the fund without regard to any expense limitation currently in effect. NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to separate management agreements with the Manager, the management fee of each fund is computed at the annual rate of .20% of the value of such funds average daily net assets and is payable monthly. As to each fund, unless the Manager gives a funds investors 90 days notice to the contrary, the Manager, and not the fund, will be liable for fund expenses (exclusive of taxes, brokerage fees,interest on borrowings and extraordinary expenses) other than the following expenses,which will be borne by the fund: the management fee, and with respect to the funds Investor Shares, Administrative Shares, Participant Shares, Service Shares, Select Shares, Agency Shares, Premier Shares and Classic Shares, Rule 12b-1 Service Plan expenses. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. This undertaking is voluntary and not contractual and may be terminated at any time. During the period ended January 31, 2009, the following funds had reimbursements pursuant to the undertaking: Dreyfus Government Prime Cash Management $24,149; Dreyfus Treasury & Agency Cash Management $1,245,878; Dreyfus Treasury Prime Cash Management $4,518,677 and Dreyfus New York AMT-Free Municipal Cash Management $933. As to Dreyfus California AMT-Free Municipal Cash Management, the Manager waived receipt of a portion of the management fee, in the amount of .05% of the value of the funds average daily net assets from February 1, 2008 through January 31, 2009. The reduction in management fee, pursuant to the undertaking, amounted to $158,678 during the period ended January 31, 2009.This agreement was, and continues to be terminable at any time. As to Dreyfus New York AMT-Free Municipal Cash Management, unless the Manager gives the funds investors 90 days notice to the contrary, but at least until September 30, 2010, the Manager, and not the fund, will be liable for fund expenses (exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses) other than the following expenses, which will be borne by the fund: the management fee, and with respect to the funds Investor Shares,Administrative Shares, Participant Shares, and Classic Shares, Rule 12b-1 Service Plan expenses from January 1, 2009 through September 30, 2010.There was no reduction in management fee, pursuant to the undertaking during the period ended January 31, 2009. 98 (b) Under each funds Service Plan (the Service Plan) adopted pursuant to Rule 12b-1 under the Act, with respect to each funds Agency shares,Administrative Shares, Investor Shares and Participant Shares, Dreyfus Cash Management Plus, Service Shares and Select Shares, and Dreyfus Treasury & Agency Cash Managements, Premier Shares, Service Shares and Select Shares, each fund pays the Distributor for distributing such classes of shares, for advertising and marketing and for providing certain services relating to shareholders of the respective class of shares. These services include answering shareholder inquiries regarding the fund and providing reports and other information and services related to the maintenance of shareholder accounts (Servicing). Under the Service Plan, as to each relevant class, the Distributor may make payments to Service Agents in respect to these services. Generally, the Service Agent will provide holders of Agency, Administrative, Investor, Participant, Premier, Service or Select Shares a consolidated statement.The Service Agent generally also will provide the holders of Investor, Participant, Premier, Service and/or Select Shares, automated teller check writing privileges and, in the case of Participant, Premier, Service or Select Shares, automated teller machine access, and bill paying services. The amount paid under the Service Plan for Servicing is intended to be a service fee as defined under the Conduct Rules of the Financial Industry Regulatory Authority (FINRA), and at no time will such amount exceed the maximum amount permitted to be paid under the FINRA Conduct Rules as a service fee.The fees payable under the Service Plan are payable without regard to actual expenses incurred. Table 4 summarizes the amount each fund was charged pursuant to the Plan during the period ended January 31, 2009. Table 4. Investor Administrative Participant Service Select Agency Premier Classic Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Shares ($) Dreyfus Cash Management 9,448,487 1,460,758 2,456,090   48,261   Dreyfus Cash Management Plus, Inc. 4,268,348 1,721,074 4,914,449 364,213 180,435 377   Dreyfus Government Cash Management 7,251,598 1,552,694 2,758,825   75,782   Dreyfus Government Prime Cash Management 1,939,922 544,521 3,813,423   24,933   Dreyfus Treasury & Agency Cash Management 8,486,538 1,688,006 2,221,513 139,597 418,496 51,349 115,440  Dreyfus Treasury Prime Cash Management 13,871,891 1,296,199 13,258,669   221,372   Dreyfus Municipal Cash Management Plus 1,053,771 424,299 200,867   1   Dreyfus New York Municipal Cash Management 772,141 69,046 211,462   1   Dreyfus Tax Exempt Cash Management 1,267,492 515,887 168,687   1,482   Dreyfus California AMT-Free Municipal Cash Management 145,023 1,634 484,766   1   Dreyfus New York AMT-Free Municipal Cash Management 22,193 1 4     29,937 The Funds 99 NOTES TO FINANCIAL STATEMENTS (continued) Table 5 summarizes the components of Due to The Dreyfus Corporation and affiliates in the Statements of Assets and Liabilities for each fund. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees are allocated to each fund based on net assets, and each fund pays its Board members an attendance fee of $500 per meeting. Currently, Board members fees are borne by the Manager as to each fund pursuant to the undertakings in effect. See Note 2(a). NOTE 3Capital Share Transactions: Each fund (except for Dreyfus Cash Management Plus) is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest. Dreyfus Cash Management Plus, Inc. is authorized to issue 110 billion shares of $.001 par value Common Stock. NOTE 4Reverse Repurchase Agreements Dreyfus Cash Management and Dreyfus Cash Management Plus may enter into reverse repurchase agreements with banks, brokers or dealers. This form of borrowing involves the transfer by the fund of an underlying debt instrument in return for cash proceeds based on a percentage of value of the security.The fund retains the right to receive interest and principal payments on the security.At an agreed upon future date, the fund repurchases the security at principal plus accrued interest. Reverse repurchase agreements may subject the fund to interest rate risk and counter-party credit risk. During the period ended January 31, 2009, Dreyfus Cash Management Plus entered into reverse repurchase agreements with BNY Mellon and paid interest of $91,875. The average daily amount outstanding during the period ended January 31, 2009, was approximately $4,425,000, with a related weighted average annualized interest rate of 2.05%. Table 5. Management Fees ($) Distribution Fees ($) Dreyfus Cash Management 5,891,991 1,449,904 Dreyfus Cash Management Plus, Inc. 1,159,875 739,920 Dreyfus Government Cash Management 6,463,421 1,234,789 Dreyfus Government Prime Cash Management 1,588,686 779,330 Dreyfus Treasury & Agency Cash Management 3,385,840 1,119,655 Dreyfus Treasury Prime Cash Management 4,652,071 3,806,762 Dreyfus Municipal Cash Management Plus 241,098 138,421 Dreyfus New York Municipal Cash Management 94,914 103,860 Dreyfus Tax Exempt Cash Management 894,684 196,539 Dreyfus California AMT-Free Municipal Cash Management 11,569 36,927 Dreyfus New York AMT-Free Municipal Cash Management 13,283 52,135 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees/Directors Dreyfus Cash Management Dreyfus Cash Management Plus, Inc. Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus California AMT-Free Municipal Cash Management Dreyfus New York AMT-Free Municipal Cash Management We have audited the accompanying statements of assets and liabilities, including the statements of investments, of Dreyfus Cash Management, Dreyfus Cash Management Plus, Inc., Dreyfus Government Cash Management, Dreyfus Government Prime Cash Management, Dreyfus Treasury & Agency Cash Management, Dreyfus Treasury Prime Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus Tax Exempt Cash Management, Dreyfus California AMT Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management (the Funds) as of January 31, 2009, and the related statements of opera tions and changes in net assets, and financial highlights for each of the periods indicated therein, except for the state ment of changes in net assets for the year ended December 31, 2007 and financial highlights for the years ended December 31, 2007, 2006 and 2005 for Dreyfus New York AMT-Free Municipal Cash Management, which were audited by other auditors whose report dated February 28, 2008, expressed an unqualified opinion on such statement of changes in net assets and financial high lights. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of January 31, 2009 by correspondence with the custodian and others or by other appropriate auditing procedures where replies from others were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above and audited by us present fairly, in all material respects, the financial position of each of the funds referred to above at January 31, 2009, and the results of their operations, the changes in their net assets, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. The Funds IMPORTANT TAX INFORMATION (Unaudited) In accordance with Federal tax law, Dreyfus Tax Exempt Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York Municipal Cash Management, Dreyfus California AMT-Free Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management hereby make the following designations regarding the dividends paid from investment income-net during their fiscal year ended January 31, 2009:  all the dividends paid from investment income-net are exempt-interest dividends (not generally subject to regular Federal income taxes). except $24,363 of Dreyfus Municipal Cash Management Plus exempt-interest dividends that is being designated as a long-term capital gain distribu- tion and $73,011 that is being designated as an ordi- nary income distribution for reporting purposes. except $6,750 of Dreyfus NewYork Municipal Cash Managements exempt-interest dividends that is being designated as a long-term capital gain distri- bution and $386 that is being designated as an ordi- nary income distribution for reporting purposes. except $36,514 of Dreyfus Tax Exempt Cash Managements exempt-interest dividends that is being designated as a long-term capital gain distribu- tion and $59,729 that is being designated as an ordi- nary income distribution for reporting purposes. except $21,447 of Dreyfus California AMT-Free Municipal Cash Managements exempt-interest dividends that is being designated as an ordinary income distribution for reporting purposes.  for individuals who are residents of New York, exempt-interest dividends paid by Dreyfus New York Municipal Cash Management and Dreyfus New York AMT-Free Municipal Cash Management are also not subject to NewYork state and NewYork city personal income tax.  for individuals who are residents of California, exempt-interest dividends paid by Dreyfus California AMT-Free Municipal Cash Management are also not subject to California personal income tax. For State individual income tax purposes Dreyfus Government Prime Cash Management and Dreyfus Treasury Prime Cash Management hereby designate the following percentage of ordinary dividends paid during the fiscal year ended January 31, 2009 as attributable to interest income from direct obligations of the United States. Such dividends are currently exempt from taxation for income tax purposes in most states, including New York, California and the District of Columbia: Dreyfus Government Prime Cash Management 100.00% Dreyfus Treasury Prime Cash Management 100.00% The Funds below designate the following percentage of ordinary income dividends paid during the fiscal year ended January 31, 2009 as qualifying interest related dividends: Dreyfus Cash Management 90.65% Dreyfus Government Cash Management 100.00% Dreyfus Government Prime Cash Management 100.00% Dreyfus Treasury & Agency Cash Management 100.00% Dreyfus Cash Management Plus, Inc. 86.90% Dreyfus Treasury Prime Cash Management 100.00% BOARD MEMBERS INFORMATION (Unaudited) The Funds OFFICERS OF THE FUND (Unaudited) The Funds NOTES Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements, or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $28,491in 2008 and $28,491in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $0 in 2008 and $10,552 in 2009. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. Note: For the second paragraph in each of (b) through (d) of this Item 4, certain of such services were not pre-approved prior to May 6, 2003, when such services were required to be pre-approved. On and after May 6, 2003, 100% of all services provided by the Auditor were pre-approved as required. For comparative purposes, the fees shown assume that all such services were pre-approved, including services that were not pre-approved prior to the compliance date of the pre-approval requirement. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice and tax planning ("Tax Services") were $2,651 in 2008 and $3,013 in 2009. These services consisted of (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments, (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $740 in 2008 and $378 in 2009. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $2,159,225 in 2008 and $13,421,561 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates which were not pre-approved (not requiring pre-approval) is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Schedule of Investments. Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. The Registrant has a Nominating Committee (the "Committee"), which is responsible for selecting and nominating persons for election or appointment by the Registrant's Board as Board members. The Committee has adopted a Nominating Committee Charter (the "Charter"). Pursuant to the Charter, the Committee will consider recommendations for nominees from shareholders submitted to the Secretary of the Registrant, c/o The Dreyfus Corporation Legal Department, 200 Park Avenue, 8th Floor East, New York, New York 10166. A nomination submission must include information regarding the recommended nominee as specified in the Charter. This information includes all information relating to a recommended nominee that is required to be disclosed in solicitations or proxy statements for the election of Board members, as well as information sufficient to evaluate the factors to be considered by the Committee, including character and integrity, business and professional experience, and whether the person has the ability to apply sound and independent business judgment and would act in the interests of the Registrant and its shareholders. Nomination submissions are required to be accompanied by a written consent of the individual to stand for election if nominated by the Board and to serve if elected by the shareholders, and such additional information must be provided regarding the recommended nominee as reasonably requested by the Committee. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Cash Management Plus By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a 2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
